Exhibit 10.1

 

Execution Version

 

 

 

 

TRIANGLE USA PETROLEUM CORPORATION

 

as the Company,

 

THE SUBSIDIARY GUARANTORS NAMED ON THE SIGNATURE PAGES HERETO

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

$450,000,000 6.75% Senior Notes due 2022

 

 

 

 

 

INDENTURE

 

Dated as of July 18, 2014

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1.

Definitions

1

SECTION 1.2.

Other Definitions

31

SECTION 1.3.

Incorporation by Reference of Trust Indenture Act

32

SECTION 1.4.

Rules of Construction

32

 

ARTICLE II

 

THE NOTES

 

SECTION 2.1.

Form, Dating and Terms

33

SECTION 2.2.

Execution and Authentication

39

SECTION 2.3.

Registrar and Paying Agent

40

SECTION 2.4.

Paying Agent to Hold Money in Trust

40

SECTION 2.5.

Holder Lists

41

SECTION 2.6.

Transfer and Exchange

41

SECTION 2.7.

Form of Certificate to be Delivered upon Termination of Restricted Period

44

SECTION 2.8.

[Reserved]

45

SECTION 2.9.

Form of Certificate to be Delivered in Connection with Transfers Pursuant to
Regulation S

45

SECTION 2.10.

[Reserved]

46

SECTION 2.11.

Mutilated, Destroyed, Lost or Stolen Notes

46

SECTION 2.12.

Outstanding Notes

47

SECTION 2.13.

Temporary Notes

47

SECTION 2.14.

Cancellation

48

SECTION 2.15.

Payment of Interest; Defaulted Interest

48

SECTION 2.16.

CUSIP and ISIN Numbers

49

 

ARTICLE III

 

COVENANTS

 

SECTION 3.1.

Payment of Notes

49

SECTION 3.2.

Incurrence of Indebtedness and Issuance of Preferred Stock

49

SECTION 3.3.

Restricted Payments

53

SECTION 3.4.

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

58

SECTION 3.5.

Asset Sales

61

SECTION 3.6.

Limitation on Liens

64

SECTION 3.7.

Future Subsidiary Guarantees

65

SECTION 3.8.

Transactions with Affiliates

65

SECTION 3.9.

Repurchase of Notes Upon a Change of Control

67

SECTION 3.10.

Reports

69

SECTION 3.11.

Maintenance of Office or Agency

70

SECTION 3.12.

Corporate Existence

71

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

SECTION 3.13.

Payment of Taxes

71

SECTION 3.14.

Payments for Consent

71

SECTION 3.15.

Compliance Certificate

71

SECTION 3.16.

Further Instruments and Acts

72

SECTION 3.17.

Conduct of Business

72

SECTION 3.18.

Statement by Officers as to Default

72

SECTION 3.19.

Termination of Certain Covenants

72

SECTION 3.20.

Designation of Restricted and Unrestricted Subsidiaries

72

 

ARTICLE IV

 

SUCCESSOR ISSUER; SUCCESSOR PERSON

 

SECTION 4.1.

Merger and Consolidation

73

SECTION 4.2.

Successor Substituted

74

 

ARTICLE V

 

REDEMPTION OF SECURITIES

 

 

 

SECTION 5.1.

Applicability of Article

74

SECTION 5.2.

Election to Redeem; Notice to Trustee

74

SECTION 5.3.

Optional Redemption

75

SECTION 5.4.

Selection of Notes to Be Redeemed or Purchased

75

SECTION 5.5.

Notice of Redemption

75

SECTION 5.6.

Deposit of Redemption Price

76

SECTION 5.7.

Notes Payable on Redemption Date

76

SECTION 5.8.

Notes Redeemed in Part

76

 

ARTICLE VI

 

DEFAULTS AND REMEDIES

 

SECTION 6.1.

Events of Default

77

SECTION 6.2.

Acceleration

79

SECTION 6.3.

Collection of Indebtedness and Suits for Enforcement by Trustee

79

SECTION 6.4.

Trustee May File Proofs of Claim

80

SECTION 6.5.

Trustee May Enforce Claims Without Possession of Notes

80

SECTION 6.6.

Application of Money Collected

80

SECTION 6.7.

Limitation on Suits

80

SECTION 6.8.

Unconditional Right of Holders to Receive Principal, Premium and Interest

81

SECTION 6.9.

Restoration of Rights and Remedies

81

SECTION 6.10.

Rights and Remedies Cumulative

81

SECTION 6.11.

Delay or Omission Not Waiver

81

SECTION 6.12.

Control by Holders

82

SECTION 6.13.

Waiver of Past Defaults

82

SECTION 6.14.

Undertaking for Costs

82

SECTION 6.15.

Waiver of Usury, Stay or Extension Laws

82

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE VII

 

TRUSTEE

 

SECTION 7.1.

Duties of Trustee

83

SECTION 7.2.

Rights of Trustee

84

SECTION 7.3.

Individual Rights of Trustee

85

SECTION 7.4.

Trustee’s Disclaimer

85

SECTION 7.5.

Notice of Defaults

86

SECTION 7.6.

Reports by Trustee to Holders

86

SECTION 7.7.

Compensation and Indemnity

86

SECTION 7.8.

Replacement of Trustee

87

SECTION 7.9.

Successor Trustee by Merger

87

SECTION 7.10.

Eligibility; Disqualification

88

SECTION 7.11.

Preferential Collection of Claims Against the Company

88

SECTION 7.12.

Trustee’s Application for Instruction from the Company

88

 

ARTICLE VIII

 

DEFEASANCE AND COVENANT DEFEASANCE

 

SECTION 8.1.

Company’s Option to Effect Defeasance or Covenant Defeasance

88

SECTION 8.2.

Defeasance and Discharge

88

SECTION 8.3.

Covenant Defeasance

89

SECTION 8.4.

Conditions to Defeasance or Covenant Defeasance

89

SECTION 8.5.

Deposited Money and Government Securities to Be Held in Trust; Miscellaneous
Provisions

90

SECTION 8.6.

Reinstatement

91

 

ARTICLE IX

 

AMENDMENTS

 

SECTION 9.1.

Without Consent of Holders

91

SECTION 9.2.

With Consent of Holders

93

SECTION 9.3.

Revocation and Effect of Consents and Waivers

94

SECTION 9.4.

Notation on or Exchange of Notes

94

SECTION 9.5.

Trustee to Sign Amendments

94

 

ARTICLE X

 

GUARANTEE

 

SECTION 10.1.

Guarantee

95

SECTION 10.2.

Limitation on Liability; Termination, Release and Discharge

97

SECTION 10.3.

Right of Contribution

97

SECTION 10.4.

No Subrogation

98

SECTION 10.5.

Subsidiary Guarantors May Consolidate, etc., on Certain Terms

98

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE XI

 

SATISFACTION AND DISCHARGE

 

SECTION 11.1.

Satisfaction and Discharge of Indenture

98

SECTION 11.2.

Application of Trust Money

99

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1.

Trust Indenture Act Controls

100

SECTION 12.2.

Notices

100

SECTION 12.3.

Communication by Holders with other Holders

101

SECTION 12.4.

Certificate and Opinion as to Conditions Precedent

101

SECTION 12.5.

Statements Required in Certificate or Opinion

101

SECTION 12.6.

When Notes Disregarded

102

SECTION 12.7.

Rules by Trustee, Paying Agent and Registrar

102

SECTION 12.8.

Legal Holidays

102

SECTION 12.9.

Governing Law

102

SECTION 12.10.

Jurisdiction

102

SECTION 12.11.

Waivers of Jury Trial

103

SECTION 12.12.

USA PATRIOT Act

103

SECTION 12.13.

No Personal Liability of Directors, Officers, Employees and Stockholders

103

SECTION 12.14.

Successors

103

SECTION 12.15.

Multiple Originals

103

SECTION 12.16.

[Reserved]

103

SECTION 12.17.

Table of Contents; Headings

103

SECTION 12.18.

Force Majeure

103

SECTION 12.19.

Severability

104

SECTION 12.20.

Waiver of Immunities

104

SECTION 12.21.

Judgment Currency

104

SECTION 12.22.

Counterparts

104

 

 

 

EXHIBIT A

Form of Global Restricted Note

 

EXHIBIT B

Form of Supplemental Indenture

 

 

iv

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE

 

TIA Section

 

Indenture Section

 

 

 

 

310

 

 

 

 

(a)(1)

 

7.10

 

(a)(2)

 

7.10

 

(a)(3)

 

N.A.

 

(a)(4)

 

N.A.

 

(a)(5)

 

7.10

 

(b)

 

7.8; 7.10

311

 

 

 

 

(a)

 

7.11

 

(b)

 

7.11

312

 

 

 

 

(a)

 

2.5

 

(b)

 

12.3

 

(c)

 

12.3

313

 

 

 

 

(a)

 

7.6

 

(b)(1)

 

7.6

 

(b)(2)

 

7.6

 

(c)

 

7.6

 

(d)

 

7.6

314

 

 

 

 

(a)

 

8.2

 

(a)(4)

 

3.15; 12.5

 

(b)

 

N.A.

 

(c)(1)

 

2.2; 12.4

 

(c)(2)

 

2.2; 12.4

 

(c)(3)

 

N.A.

 

(d)

 

N.A.

 

(e)

 

12.5

315

 

 

 

 

(a)

 

7.1

 

(b)

 

7.5; 12.12

 

(c)

 

7.1

 

(d)

 

7.1

 

(e)

 

12.5

316

 

 

 

 

(a)(last sentence)

 

12.6

 

(a)(1)(A)

 

6.12

 

(a)(1)(B)

 

6.13

 

(a)(2)

 

N.A.

 

(b)

 

6.8

 

(c)

 

N.A.

317

 

 

 

 

(a)(1)

 

6.3

 

(a)(2)

 

6.4

 

(b)

 

2.4

 

--------------------------------------------------------------------------------


 

318

 

 

 

 

(a)

 

12.1

 

N.A. means not applicable.

 

Note:  This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

--------------------------------------------------------------------------------


 

INDENTURE dated as of July 18, 2014, among TRIANGLE USA PETROLEUM CORPORATION, a
Colorado Corporation (the “Company”), the Subsidiary Guarantors (as defined
herein) listed on the signature pages hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as trustee (in such capacity, the
“Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of (i) its $450,000,000 6.75% Senior Notes
due 2022 (the “Initial Notes”), each as issued on the date hereof and (ii) any
additional Notes (the “Additional Notes” and together with the Initial Notes,
the “Notes”) that may be issued after the Issue Date;

 

WHEREAS, the Company and each Subsidiary Guarantor have duly authorized the
execution and delivery of this Indenture; and

 

WHEREAS, all things necessary (i) to make the Notes, when executed and duly
issued by the Company and authenticated and delivered hereunder, the valid
obligations of the Company and each Subsidiary Guarantor and (ii) to make this
Indenture a valid agreement of the Company and each Subsidiary Guarantor have
been done.

 

NOW, THEREFORE, in consideration of the premises and the purchase of the Notes
by the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders, as follows:

 

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1.                                          Definitions.

 

“Acquired Debt” means with respect to any specified Person:

 

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, regardless
of whether such Indebtedness is incurred in connection with, or in contemplation
of, such other Person merging with or into, or becoming a Restricted Subsidiary
of, such specified Person, but excluding Indebtedness which is extinguished,
retired or repaid in connection with such Person merging with or becoming a
Subsidiary of such specified Person; and

 

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Additional Assets” means:

 

(1)                                 any property or assets (other than
Indebtedness and Capital Stock) that are used or useful in a Related Business;

 

(2)                                 the Capital Stock of a Person that becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Company or another Restricted Subsidiary;

 

(3)                                 Capital Stock constituting a minority
interest in any Person that at such time is a Restricted Subsidiary; or

 

--------------------------------------------------------------------------------


 

(4)                                 Capital Stock of any Restricted Subsidiary;
provided that all the Capital Stock of such Subsidiary held by the Company or
any Restricted Subsidiary shall entitle the Company or such Restricted
Subsidiary to not less than a pro rata portion of all dividends or other
distributions made by such Subsidiary upon any of such Capital Stock;

 

provided, however, that, in the case of clauses (2), (3) and (4), such
Subsidiary is primarily engaged in a Related Business.

 

“Additional Notes” has the meaning ascribed to it in the second introductory
paragraph of this Indenture.

 

“Adjusted Consolidated Net Tangible Assets” means, with respect to any specified
Person or Persons (all of such specified Persons, whether one or more, being
referred to in this definition as the “Referent Person”), as of the date of
determination (without duplication), the remainder of:

 

(1)                                 the sum of:

 

(a)                                 discounted future net revenues from proved
oil and gas reserves of such Person and its Restricted Subsidiaries calculated
in accordance with SEC guidelines before any provincial, territorial, state,
local, federal or foreign income taxes, as estimated by the Company in a reserve
report prepared as of the end of the Company’s most recently completed fiscal
year for which audited financial statements are available and giving effect to
applicable Oil and Natural Gas Hedging Contracts,

 

(A)                               as increased by, as of the date of
determination, the estimated discounted future net revenues from:

 

(i) estimated proved oil and gas reserves acquired or classified as proved since
such year-end, which reserves were not reflected in such year-end reserve
report; and

 

(ii) estimated oil and gas reserves attributable to upward revisions of
estimates of proved oil and gas reserves (including previously estimated
development costs incurred during the period and the accretion of discount since
the prior period end) since such year-end due to exploration, development,
exploitation or other activities; and

 

(B)                               as decreased by, as of the date of
determination, the estimated discounted future net revenues from:

 

(i) estimated proved oil and gas reserves reflected in such reserve report
produced or disposed of since such year-end; and

 

(ii) estimated oil and gas reserves attributable to downward revisions of
estimates of proved oil and gas reserves reflected in such reserve report since
such year-end due to changes in geological conditions or other factors that
would, in accordance with standard industry practice, cause such revisions,

 

in each case described in this clause (a) calculated in accordance with SEC
guidelines and estimated by the Company’s petroleum engineers or any independent
petroleum engineers engaged by the Company for that purpose;

 

2

--------------------------------------------------------------------------------


 

(b)                                 the capitalized costs that are attributable
to oil and gas properties of the Referent Person and its Restricted Subsidiaries
to which no proved oil and gas reserves are attributable, based on the Company’s
books and records as of a date no earlier than the date of the Company’s latest
available annual or quarterly financial statements;

 

(c)                                  the Net Working Capital of the Referent
Person on a date no earlier than the date of the Company’s latest annual or
quarterly financial statements; and

 

(d)                                 the greater of:

 

(i)                                 the net book value of other tangible assets
of the Referent Person and its Restricted Subsidiaries, as of a date no earlier
than the date of the Company’s latest annual or quarterly financial statements,
and

 

(ii)                                   the appraised value, as estimated by
independent appraisers, of other tangible assets of the Referent Person and its
Restricted Subsidiaries, as of a date no earlier than the date of the Company’s
latest audited financial statements (provided that the Company shall not be
required to obtain such appraisal solely for the purpose of determining this
value); minus

 

(2)                                 the sum of:

 

(a)                                 the net book value of any Capital Stock of a
Restricted Subsidiary of the Referent Person that is not owned by the Referent
Person or another Restricted Subsidiary of the Referent Person;

 

(b)                                 to the extent not otherwise taken into
account in determining Adjusted Consolidated Net Tangible Assets of the Referent
Person, any net gas-balancing liabilities of the Referent Person and its
Restricted Subsidiaries reflected in the Company’s latest audited financial
statements;

 

(c)                                  to the extent included in (1)(a) above, the
discounted future net revenues, calculated in accordance with SEC guidelines
(utilizing the prices utilized in the Company’s year-end reserve report),
attributable to reserves that are required to be delivered by the Referent
Person to third parties to fully satisfy the obligations of the Referent Person
and its Restricted Subsidiaries with respect to Volumetric Production Payments
(determined, if applicable, using the schedules specified with respect thereto);
and

 

(d)                                 the discounted future net revenues,
calculated in accordance with SEC guidelines, attributable to reserves subject
to Dollar-Denominated Production Payments that, based on the estimates of
production and price assumptions included in determining the discounted future
net revenues specified in (1)(a) above, would be necessary to fully satisfy the
payment obligations of the Referent Person and its Subsidiaries with respect to
Dollar-Denominated Production Payments (determined, if applicable, using the
schedules specified with respect thereto).

 

If the Company changes its method of accounting from the full cost method or a
similar method to the successful efforts method of accounting, “Adjusted
Consolidated Net Tangible Assets” of the Referent Person will continue to be
calculated as if the Company were still using the full cost method or a similar
method of accounting.

 

3

--------------------------------------------------------------------------------


 

“Adjusted Consolidated Net Tangible Assets to Debt Ratio” means, with respect to
any Person on any determination date, the ratio of Adjusted Consolidated Net
Tangible Assets of such Person as of such determination date to Consolidated
Debt of such Person as of such determination date.  In the event that the
Company or any Restricted Subsidiary Incurs, assumes, Guarantees, redeems,
defeases, retires or extinguishes any Consolidated Debt (other than Consolidated
Debt Incurred under any revolving credit facility unless (x) such Indebtedness
has been permanently repaid and has not been replaced or (y) such Indebtedness
was reduced with proceeds of an Equity Offering or other Indebtedness) or issues
or redeems Disqualified Stock or preferred stock subsequent to the date of the
most recent annual or quarterly consolidated balance sheet for which the
Adjusted Consolidated Net Tangible Assets to Debt Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the
Adjusted Consolidated Net Tangible Assets to Debt Ratio is made (the “Adjusted
Consolidated Net Tangible Assets to Debt Ratio Calculation Date”), then the
Adjusted Consolidated Net Tangible Assets to Consolidated Debt shall be
calculated giving pro forma effect to such Incurrence, assumption, guarantee,
redemption, defeasance, retirement or extinguishment of Indebtedness, or such
Issuance or redemption of Disqualified Stock or Preferred Stock as if the same
had occurred prior to such determination date. For purposes of making the
computation referred to above, any Investments, acquisitions, dispositions,
mergers, consolidations and disposed operations that have been made by the
Company or any of its Restricted Subsidiaries on or prior to or simultaneously
with the Adjusted Consolidated Net Tangible Assets to Debt Ratio Calculation 
Date shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations and disposed or
discontinued operations had occurred prior to the Adjusted Consolidated Net
Tangible Assets to Debt Ratio Calculation Date. For purposes of this definition,
Adjusted Consolidated Net Tangible Assets of a Person will be calculated without
regard for the value of the Capital Stock of any of its Unrestricted
Subsidiaries

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” as used with respect to any Person means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

 

“Asset Sale” means:

 

(1)                                 the sale, lease, conveyance or other
disposition of any assets or rights (including by way of a Production Payment or
a sale and leaseback transaction); provided that the sale, lease, conveyance or
other disposition of all or substantially all of the assets of the Company and
its Restricted Subsidiaries taken as a whole will be governed by the provisions
of Section 3.9 and/or Section 4.1 of this Indenture and not by the provisions in
Section 3.5 of this Indenture; and

 

(2)                                 the issuance of Equity Interests in any of
the Company’s Restricted Subsidiaries (other than directors’ qualifying shares)
or the sale of Equity Interests held by the Company or its Subsidiaries in any
of its Subsidiaries;

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(1)                                 any single transaction or series of related
transactions that involves assets having a Fair Market Value of less than $10.0
million;

 

(2)                                 a transfer of assets between or among the
Company and its Restricted Subsidiaries;

 

4

--------------------------------------------------------------------------------


 

(3)                                 an issuance of Equity Interests by a
Restricted Subsidiary to the Company or to a Restricted Subsidiary;

 

(4)                                 the sale, lease or other disposition of
equipment, inventory, products, services, accounts receivable or other assets in
the ordinary course of business, including in connection with any compromise,
settlement or collection of accounts receivable, and any sale or other
disposition of damaged, worn-out or obsolete assets or assets that are (A) no
longer useful in the conduct of the business of the Company and its Restricted
Subsidiaries or (B) contemporaneously replaced by equipment of at least
comparable value and use (including the assignment, cancellation or abandonment
or other disposition of intellectual property that is, in the reasonable
judgment of the Company, no longer economically practicable to maintain or
useful in any material respect in the conduct of the business of the Company and
its Restricted Subsidiaries, taken as whole);

 

(5)                                 the sale or other disposition of cash or
Cash Equivalents;

 

(6)                                 a Restricted Payment that does not violate
Section 3.3, including the issuance or sale of Equity Interests or the sale,
lease or other disposition of products, services, equipment, inventory, accounts
receivable or other assets pursuant to any such Restricted Payment;

 

(7)                                 a Permitted Investment, including, without
limitation, unwinding any Hedging Obligations, and including the issuance or
sale of Equity Interests or the sale, lease or other disposition of products,
services, equipment, inventory, accounts receivable or other assets pursuant to
any such Permitted Investment;

 

(8)                                 a disposition of Hydrocarbons or mineral
products inventory or future production (other than any overriding royalty
interest or similar arrangement) in the ordinary course of business;

 

(9)                                 the sale of non-speculative Hedging
Obligations; provided that, (A) 100% of the consideration received in respect of
such Asset Sale shall be cash or cash equivalents or other Hedging Obligations
and (B) the consideration received in respect of such Asset Sale shall be equal
to or greater than the Fair Market Value of such Hedging Obligations;

 

(10)                          (a) the farm-out, lease or sublease of developed
or undeveloped crude oil or natural gas properties owned or held by the Company
or any Restricted Subsidiary in exchange for crude oil and natural gas
properties owned or held by another Person, and (b) any abandonment,
relinquishment, farm-in, farm-out, lease and sub-lease of developed and/or
undeveloped properties made or entered into in the ordinary course of business
or that is usual and customary in the oil and gas business, but excluding in the
case of this clause (b) any disposition as a result of the creation of a
Production Payments and Reserve Sale;

 

(11)                          the creation or perfection of a Lien (but not,
except as contemplated in clause (12) below, the sale or other disposition of
the properties or assets subject to such Lien);

 

(12)                          (a) the creation or perfection of a Permitted Lien
and (b) solely for purposes of clauses (1) and (2) of Section 3.5, the
enforcement of such Lien;

 

(13)                          the licensing or sublicensing of intellectual
property, including, without limitation, licenses for seismic data, in the
ordinary course of business and which do not materially interfere with the
business of the Company and its Restricted Subsidiaries;

 

5

--------------------------------------------------------------------------------


 

(14)                          surrender or waiver of contract rights or the
settlement, release or surrender of contract, tort or other claims of any kind;

 

(15)                          any Production Payments and Reserve Sales;
provided that all such Production Payments and Reserve Sales (other than
incentive compensation programs on terms that are reasonably customary in the
oil and gas business for geologists, geophysicists and other providers of
technical services to the Company or a Restricted Subsidiary) shall have been
created, incurred, issued, assumed or Guaranteed no later than 60 days after the
acquisition of, the oil and gas properties that are subject thereto;

 

(16)                          the sale or other disposition (regardless of
whether in the ordinary course of business) of properties; provided that, at the
time of such sale or other disposition, such properties do not have attributed
to them any proved reserves;

 

(17)                          any trade or exchange by the Company or any
Restricted Subsidiary of properties or assets used or useful in a Related
Business for other properties or assets used or useful in a Related Business
owned or held by another Person (including Capital Stock of a Person engaged in
a Related Business that is or becomes a Restricted Subsidiary), including any
cash or Cash Equivalents necessary in order to achieve and exchange of
equivalent value, provided that the Fair Market Value of the properties or
assets traded or exchanged by the Company or such Restricted Subsidiary
(including any cash or Cash Equivalents to be delivered by the Company or such
Restricted Subsidiary) is reasonably equivalent to the Fair Market Value of the
properties or assets (together with any cash or Cash Equivalents) to be received
by the Company or such Restricted Subsidiary, and provided, further, that any
cash received in the transaction must be applied in accordance with Section 3.5
as if such transaction were an Asset Sale;

 

(18)                          any assignment of an overriding royalty or net
profit interest in oil and gas properties granted to vendors (including
consultants) in exchange for oil and gas property development services related
to such oil and gas properties; and

 

(19)                          any sale of Equity Interests in, or Indebtedness
or other securities of, an Unrestricted Subsidiary.

 

“Bank Products” means any one or more of the following financial products or
accommodations:  (1) credit cards, (2) credit card processing services,
(3) debit cards, (4) stored value cards, (5) purchase cards (including so-called
“procurement cards” or “P-cards”), or (6) cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Bankruptcy Law” means Title 11 of the United States Code or similar federal,
state or foreign law for the relief of debtors.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.  The terms “Beneficially Owns,” “Beneficially
Owned” and “Beneficially Owning” will have a corresponding meaning.

 

“Board of Directors” means:

 

6

--------------------------------------------------------------------------------


 

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

 

(2) with respect to a partnership, the board of directors of the general partner
of the partnership;

 

(3) with respect to a limited liability company, the managers or managing member
or members of such limited liability company (as applicable) or any duly
authorized committee of managers or managing members (as applicable) thereof;
and

 

(4) with respect to any other Person, the board of directors or duly authorized
committee of such Person serving a similar function.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of a Person to have been duly adopted by the Board of
Directors of such Person and to be in full force and effect of the date of such
certification, and delivered to the Trustee.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligations” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP,
and the Stated Maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” means:

 

(1) in the case of a corporation, corporate stock;

 

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, regardless of whether such debt securities
include any right of participation with Capital Stock.

 

“Cash Equivalents” means:

 

(1)                                 United States dollars, and in the case of
any Foreign Subsidiary, such local currencies held by them from time to time in
the ordinary course of business;

 

(2)                                 Government Securities having maturities of
not more than one year from the date of acquisition;

 

(3)                                 marketable general obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition thereof, having a
credit rating of “A” or better from either S&P or Moody’s;

 

7

--------------------------------------------------------------------------------


 

(4)                                 certificates of deposit, demand deposit
accounts and eurodollar time deposits with maturities of one year or less from
the date of acquisition, bankers’ acceptances with maturities not exceeding one
year and overnight bank deposits, in each case, with any domestic commercial
bank having capital and surplus in excess of $500.0 million and a Thomson Bank
Watch Rating of “B” or better;

 

(5)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(2), (3) and (4) above entered into with any financial institution meeting the
qualifications specified in clause (4) above;

 

(6)                                 commercial paper having one of the two
highest ratings obtainable from Moody’s or S&P and, in each case, maturing
within one year after the date of acquisition;

 

(7)                                 money market funds at least 95% of the
assets of which constitute Cash Equivalents of the kinds described in clauses
(1) through (6) of this definition; and

 

(8)                                 deposits in any currency available for
withdrawal on demand with any commercial bank that is organized under the laws
of any country in which the Company or any Restricted Subsidiary maintains its
chief executive office or is engaged in the Related Business; provided that all
such deposits are made in such accounts in the ordinary course of business.

 

“Change of Control” means:

 

(1)                                 any “person” or “group” of related persons
(as such terms are used in Section 13(d) of the Exchange Act), other than any
Qualified Parent, becomes a Beneficial Owner, directly or indirectly, of more
than 50% of the total voting power of the Voting Stock of the Company (or its
successor by merger, consolidation or purchase of all or substantially all of
its properties or assets);

 

(2)                                 the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Company and its Restricted
Subsidiaries taken as a whole to any “person” (as such term is used in
Section 13(d) of the Exchange Act); or

 

(3)                                 the adoption or approval by the stockholders
of the Company of a plan for the liquidation or dissolution of the Company.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

 

(1)                                 provision for taxes based on income or
profits of such Person and its Restricted Subsidiaries for such period, to the
extent that such provision for taxes was deducted in computing such Consolidated
Net Income; plus

 

(2)                                 the Fixed Charges of such Person and its
Restricted Subsidiaries for such period, to the extent that such Fixed Charges
were deducted in computing such Consolidated Net Income; plus

 

8

--------------------------------------------------------------------------------


 

(3)                                 exploration and abandonment expense to the
extent deducted in calculating Consolidated Net Income; plus

 

(4)                                 depreciation, depletion, amortization
(including amortization of intangibles but excluding amortization of prepaid
cash expenses that were paid in a prior period), impairment, other non-cash
expenses and other non-cash items (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, depletion, amortization, impairment and other
non-cash expenses were deducted in computing such Consolidated Net Income; plus

 

(5)                                 any interest expense attributable to any Oil
and Natural Gas Hedging Contract, to the extent that such interest expense was
deducted in computing such Consolidated Net Income; minus

 

(6)                                 non-cash items increasing such Consolidated
Net Income for such period, other than items that were accrued in the ordinary
course of business, and minus

 

(7)                                 the sum of (a) the amount of deferred
revenues that are amortized during such period and are attributable to reserves
that are subject to Volumetric Production Payments and (b) amounts recorded in
accordance with GAAP as repayments of principal and interest pursuant to
Dollar-Denominated Production Payments;

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the preceding sentence, clauses (1) through (5) relating to
amounts of a Restricted Subsidiary of the referent Person will be added to
Consolidated Net Income to compute Consolidated Cash Flow of such Person only to
the extent (and in the same proportion) that the Net Income of such Restricted
Subsidiary was included in calculating the Consolidated Net Income of such
Person.

 

“Consolidated Debt” means, with respect to any Person as of any determination
date, an amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness for borrowed money and obligations in respect of Capital Lease
Obligations of such Person and its Restricted Subsidiaries on a consolidated
basis, plus (2) the aggregate liquidation preference of Disqualified Stock and
preferred stock of such Person and its Restricted Subsidiaries.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(1)                                 the Net Income (but not loss) of any Person
that is not a Restricted Subsidiary or that is accounted for by the equity
method of accounting will be included only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or a
Restricted Subsidiary of the Person;

 

(2)                                 solely for the purpose of determining the
amount available for Restricted Payments under Section 3.3(a)(iii)(A), the Net
Income of any Restricted Subsidiary will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the

 

9

--------------------------------------------------------------------------------


 

terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, members or partners;

 

(3)                                 the cumulative effect of a change in
accounting principles will be excluded;

 

(4)                                 any after tax effect of gains (losses)
realized upon the sale or other disposition of any property, plant or equipment
of such Person or its consolidated Restricted Subsidiaries (including pursuant
to any sale or leaseback transaction) that is not sold or otherwise disposed of
in the ordinary course of business and any gain (loss) realized upon the sale or
other disposition of any Capital Stock of any Person will be excluded;

 

(5)                                 any asset or goodwill impairment writedowns
under GAAP or SEC guidelines will be excluded;

 

(6)                                 any non-cash mark-to-market adjustments to
assets or liabilities resulting in unrealized gains or losses in respect of
Hedging Obligations (including those resulting from the application of the
Financial Standards Accounting Board’s Accounting Standards Codification (ASC)
815) shall be excluded;

 

(7)                                 to the extent deducted in the calculation of
Net Income, any non-cash or other charges associated with any premium or penalty
paid, write-off of deferred financing costs or other financial recapitalization
charges in connection with redeeming or retiring any Indebtedness will be
excluded;

 

(8)                                 any after tax effect of extraordinary,
non-recurring or unusual gains, losses or charges (including fees and expenses
reacting thereto) or expenses shall be excluded; and

 

(9)                                 any (i) non-cash compensation expense
recorded from grants of stock appreciation or similar rights, phantom equity,
stock options, restricted stock or other rights to officers, directors, managers
or employees and (ii) non-cash income (loss) attributable to deferred
compensation plans or trusts, shall be excluded.

 

“Contribution Indebtedness” means Indebtedness of the Company or any Restricted
Subsidiary or any preferred stock of any Restricted Subsidiary in an aggregate
principal amount or liquidation preference not to exceed at any time outstanding
100% of the aggregate amount of cash received by the Company after the date of
this Indenture from the sale of Capital Stock (other than Disqualified Stock) of
the Company or any direct or indirect parent entity of the Company (which
proceeds are contributed to the Company or a Restricted Subsidiary) or cash
contributed to the capital of the Company (in each case, other than sales of
Capital Stock to, or contributions received from, a Subsidiary of the Company);
provided that such Indebtedness (a) is incurred within 180 days after the sale
of such Capital Stock or the making of such capital contribution, (b) is
designated as “Contribution Indebtedness” pursuant to an officers’ certificate
on the date of its incurrence and (c) such cash contribution is not and has not
been included in the calculation of permitted Restricted Payments for purposes
of Section 3.3. Any sale of Capital Stock or capital contribution that forms the
basis for an incurrence of Contribution Indebtedness will not be considered to
be an Equity Offering for purposes of the Optional Redemption provisions of this
Indenture.

 

“Credit Facilities” means, with respect to the Company or any Restricted
Subsidiary, one or more debt facilities (including, without limitation, the
Senior Credit Agreement), commercial paper facilities or Debt Issuances
providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to any lenders, other financiers or
to special purpose entities formed to borrow

 

10

--------------------------------------------------------------------------------


 

from (or sell such receivables to) any lenders or other financiers against such
receivables), letters of credit, bankers’ acceptances, other borrowings or Debt
Issuances, in each case, as amended, restated, modified, renewed, extended,
refunded, replaced or refinanced (in each case, without limitation as to
amount), in whole or in part, from time to time (including through one or more
Debt Issuances).

 

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement or other similar agreement as to which such Person is a
party or a beneficiary.

 

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

 

“Debt Issuances” means, with respect to the Company or any Restricted
Subsidiary, one or more issuances after the Issue Date of Indebtedness evidenced
by notes, debentures, bonds or other similar securities or instruments.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Definitive Notes” means certificated Notes.

 

“De Minimis Amount” means a principal amount of Indebtedness that does not
exceed $1.0 million.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.3 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

“Designated Preferred Stock” means preferred stock of the Company (other than
Disqualified Stock) that is issued for cash (other than to a Subsidiary
Guarantor or a Restricted Subsidiary) and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate executed by a senior
executive officer of the Company, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in
Section 3.3(a)(iii)(B).

 

“Disinterested Member” means, with respect to any transaction, a member of the
Company’s Board of Directors who does not have any material direct or indirect
financial interest (other than as an owner of Equity Interests in the Company or
as an officer, manager or employee of the Company or any Restricted Subsidiary)
in or with respect to such transaction and is not an Affiliate, or an officer,
director, member of a supervisory, executive or management board or employee of
any Person (other than the Company or a Restricted Subsidiary), who has any
direct or indirect financial interest in or with respect to such transaction;
provided, however, that for so long as the Company is owned by the Parent, a
member of the Board of Directors of the Parent who does not have any material
direct or indirect financial interest (other than as an owner of Equity
Interests in the Company or the Parent or as an officer, manager or employee of
the Company, the Parent or any Restricted Subsidiary) in or with respect to such
transaction and is not an Affiliate, or an officer, director, member of a
supervisory, executive or management board or employee of any Person (other than
the Company, the Parent or a Restricted Subsidiary), who has any direct or
indirect financial interest in or with respect to such transaction may be
considered a “Disinterested Member” for the purposes of this Indenture.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the

 

11

--------------------------------------------------------------------------------


 

Capital Stock), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Capital Stock, in whole or in part, on or prior
to the date that is 91 days after the date on which the Notes mature. 
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Company to repurchase or redeem such Capital Stock upon the
occurrence of a Change of Control or an Asset Sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 3.3. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Indenture will be the maximum amount that the Company and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“Domestic Subsidiary” means any Subsidiary that was formed under the laws of the
United States or any state of the United States or the District of Columbia.

 

“DTC” means The Depository Trust Company.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Equity Offering” means (1) an offering for cash by the Company of its Capital
Stock (other than Disqualified Stock), or options, warrants or rights with
respect to its Capital Stock or (2) a cash contribution to the Company’s capital
stock (other than in the form of Disqualified Stock) from any Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Indebtedness” means Indebtedness of the Company and its Subsidiaries
(other than Indebtedness under the Senior Credit Agreement, the Notes and the
Subsidiary Guarantees) in existence on the Issue Date, until such amounts are
repaid.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party.  Fair Market Value of an asset or property in excess of $20.0
million shall be determined by the Board of Directors of the Company acting in
good faith, whose determination shall be conclusive and evidenced by a
resolution of such Board of Directors, and any lesser Fair Market Value may be
determined by an officer of the Company acting in good faith.

 

“Farm-In Agreement” means an agreement whereby a Person agrees to pay all or a
share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interests therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well in
exchange for an ownership interest in an oil or gas property.

 

“Farm-Out Agreement” means a Farm-In Agreement, viewed from the standpoint of
the party that transfers an ownership interest to another.

 

12

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
four-quarter reference period, the ratio of the Consolidated Cash Flow of such
Person for such period to the Fixed Charges of such Person for such period.  In
the event that the specified Person or any Restricted Subsidiary incurs,
assumes, Guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems preferred stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated and on
or prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase, redemption, defeasance or other
discharge of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(1)                                 acquisitions that have been made by the
specified Person or any Restricted Subsidiary, including through mergers,
consolidations or otherwise (including acquisitions of assets used or useful in
a Related Business), or any Person or any Restricted Subsidiary acquired by the
specified Person or any Restricted Subsidiary, and including in each case any
related financing transactions and increases in ownership of Restricted
Subsidiaries, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date will be given pro forma
effect as if they had occurred on the first day of the four-quarter reference
period, and any Consolidated Cash Flow for such period will be calculated giving
pro forma effect to any operating improvements or cost savings that have
occurred or are reasonably expected to occur in the reasonable judgment of the
principal accounting officer or Chief Financial Officer of the Company
(regardless of whether those operating improvements or cost savings could then
be reflected in pro forma financial statements prepared in accordance with
Regulation S-X under the Securities Act or any other regulation or policy of the
SEC related thereto);

 

(2)                                 the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded;

 

(3)                                 the Fixed Charges attributable to
discontinued operations, as determined in accordance with GAAP, and operations
or businesses (and ownership interests therein) disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any Restricted Subsidiary following the Calculation Date;

 

(4)                                 any Person that is a Restricted Subsidiary
on the Calculation Date will be deemed to have been a Restricted Subsidiary at
all times during such four-quarter period;

 

(5)                                 any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during such four-quarter period;

 

(6)                                 if any Indebtedness bears a floating rate of
interest, the interest expense on such Indebtedness will be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligation applicable to such
Indebtedness, but if the remaining term of such Hedging Obligation is less than
12 months, then such Hedging Obligation shall only be taken into account for
that portion of the period equal to the remaining term thereof); and

 

13

--------------------------------------------------------------------------------


 

(7)                                 the Company shall use audited financial
statements for the portions of the relevant period for which audited financial
statements are available on the date of determination and unaudited financial
statements and other current financial data based on the books and records of
the Company for the remaining portion of such period and (2) the Company shall
be permitted to rely in good faith on the financial statements and other
financial data derived from the books and records of the Company that are
available on the date of determination.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

 

(1)                                 the consolidated interest expense of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued
(excluding (i) any interest attributable to Production Payments and Reserve
Sales, (ii) write-off of deferred financing costs and (iii) accretion of
interest charges on future plugging and abandonment obligations, future
retirement benefits and other obligations that do not constitute Indebtedness,
but including, without limitation, amortization of debt issuance costs and
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations other than that attributable to any Oil and
Natural Gas Hedging Contract, the interest component of all payments associated
with Capital Lease Obligations, commissions, discounts and other fees and
charges incurred in respect of letter of credit or bankers’ acceptance
financings), and net of the effect of all payments made or received pursuant to
Interest Rate Agreements; plus

 

(2)                                 the consolidated interest expense of such
Person and its Restricted Subsidiaries that was capitalized during such period;
plus

 

(3)                                 any interest on Indebtedness of another
Person that is Guaranteed by the specified Person or one or more of its
Restricted Subsidiaries or secured by a Lien on assets of such specified Person
or one or more of its Restricted Subsidiaries, regardless of whether such
Guarantee or Lien is called upon; plus

 

(4)                                 all dividends, whether paid or accrued and
regardless of whether in cash, on any series of preferred stock of such Person
or any Restricted Subsidiary, other than dividends on Equity Interests payable
solely in Equity Interests of the Company (other than Disqualified Stock) or to
the Company or a Restricted Subsidiary, in each case, on a consolidated basis
and determined in accordance with GAAP.

 

“Foreign Subsidiary” means any Restricted Subsidiary other than a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect on the Issue Date.  All ratios and computations based on GAAP contained
in this Indenture will be computed in conformity with GAAP.  At any time after
the Issue Date, the Company may elect to apply International Financial Reporting
Standards, or IFRS, accounting principles in lieu of GAAP and, upon any such
election, references herein to GAAP shall thereafter be construed to mean IFRS
(except as otherwise provided in this Indenture); provided that any such
election, once made, shall be irrevocable; provided, further, that any
calculation or determination in this Indenture that requires the application of
GAAP for periods that include fiscal quarters ended prior to the Company’s
election to apply IFRS shall remain as previously calculated or determined in
accordance with GAAP.  The Company shall give notice of any such election made
in accordance with this definition to the Trustee and the Holders of Notes.

 

“Governmental Authority” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, and any entity or
authority exercising executive, legislative,

 

14

--------------------------------------------------------------------------------


 

judicial, regulatory, self-regulatory or administrative functions of or
pertaining to government, including a central bank or stock exchange.

 

“Government Securities” means direct obligations of, or obligations Guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services or to take or pay or to maintain financial
statement conditions or otherwise), or entered into for purposes of assuring in
any other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part). 
“Guarantee” used as a verb has a correlative meaning.

 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate and Currency Hedges and any Oil and Natural Gas
Hedging Contracts.

 

“Hydrocarbons” means oil, natural gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and products refined or
processed therefrom.

 

“IFRS” means International Financial Reporting Standards, as issued by the
International Accounting Standards Board.

 

“Indebtedness” means, with respect to any specified Person, without duplication,
any indebtedness of such Person, regardless of whether contingent:

 

(1)                                 in respect of borrowed money;

 

(2)                                 evidenced by bonds, notes, credit
agreements, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof);

 

(3)                                 in respect of bankers’ acceptances;

 

(4)                                 representing Capital Lease Obligations;

 

(5)                                 in respect of any Guarantee by such Person
of production or payment with respect to a Production Payment (but not any other
contractual obligation in respect of such Production Payment);

 

(6)                                 representing the balance deferred and unpaid
of the purchase price of any property or services due more than six months after
such property is acquired or such services are completed, except any such
balance that constitutes an accrued expense or a trade payable; or

 

(7)                                 representing net obligations under Interest
Rate and Currency Hedges, if and to the extent any of the preceding items (other
than letters of credit and Interest Rate and Currency Hedges) would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP.

 

15

--------------------------------------------------------------------------------


 

In addition, the term “Indebtedness” includes (a) all Indebtedness of any other
Person, of the types described above in clauses (1) through (7), secured by a
Lien on any asset of the specified Person (regardless of whether such
Indebtedness is assumed by the specified Person); provided that the amount of
such Indebtedness will be the lesser of (i) the Fair Market Value of such asset
at such date of determination and (ii) the amount of such Indebtedness of such
other Person, and (b) to the extent not otherwise included, the Guarantee by the
specified Person of any Indebtedness of any other Person, of the types described
above in clauses (1) through (7) above.  Furthermore, the amount of any
Indebtedness outstanding as of any date will be the accreted value thereof, in
the case of any Indebtedness issued with original issue discount; and the
principal amount thereof, together with any interest thereon that is more than
30 days past due, in the case of any other Indebtedness.

 

Notwithstanding the foregoing, the following shall not constitute
“Indebtedness”:

 

(1)                                 accrued expenses, royalties and trade
accounts payable arising in the ordinary course of business;

 

(2)                                 except as provided in clause (5) of the
first paragraph of this definition, any obligation in respect of any Production
Payment and Reserve Sales;

 

(3)                                 any obligation in respect of any Farm-In
Agreement or Farm-Out Agreement;

 

(4)                                 any indebtedness which has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or Government
Securities (in an amount sufficient to satisfy all such indebtedness obligations
at maturity or redemption, as applicable, and all payments of interest and
premium, if any) in a trust or account created or pledged for the sole benefit
of the holders of such indebtedness, and subject to no other Liens, and the
other applicable terms of the instrument governing such indebtedness;

 

(5)                                 oil or natural gas balancing liabilities
incurred in the ordinary course of business and consistent with past practice;

 

(6)                                 any obligation in respect of any Oil and
Natural Gas Hedging Contract;

 

(7)                                 any unrealized losses or charges in respect
of Hedging Obligations (including those resulting from the application of the
Financial Standards Accounting Board’s Accounting Standards Codification (ASC)
815);

 

(8)                                 any obligations in respect of (a) bid,
performance, completion, surety, appeal and similar bonds, (b) obligations in
respect of bankers’ acceptances, (c) insurance obligations or bonds and other
similar bonds and obligations and (d) any Guarantees or letters of credit
functioning as or supporting any of the foregoing bonds or obligations;
provided, however, that such bonds or obligations mentioned in subclause (a),
(b), (c) or (d) of this clause (viii), are incurred in the ordinary course of
the business of the Company and its Restricted Subsidiaries and do not relate to
obligations for borrowed money;

 

(9)                                 any Disqualified Stock of the Company or
preferred stock of a Restricted Subsidiary;

 

(10)                          any obligation arising from any agreement
providing for indemnities, guarantees, purchase price adjustments, holdbacks,
contingency payment obligations based on the performance

 

16

--------------------------------------------------------------------------------


 

of the acquired or disposed assets or similar obligations (other than Guarantees
of Indebtedness) incurred by any Person in connection with the acquisition or
disposition of assets;

 

(11)                          all contracts and other obligations, agreements
instruments or arrangements described in clauses (20), (21), (22) and (23) of
the definition of “Permitted Liens”; or

 

(12)                          contingent obligations incurred in the ordinary
course of business.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Initial Notes” has the meaning ascribed to it in the second introductory
paragraph of this Indenture.

 

“Initial Purchasers” means J.P. Morgan Securities LLC, Credit Suisse Securities
(USA) LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Scotia Capital
(USA) Inc., Citigroup Global Markets Inc., Johnson Rice & Company LLC, Barclays
Capital Inc. and Simmons & Company International.

 

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

 

“Interest Rate and Currency Hedges” of any Person means the obligations of such
Person pursuant to any Interest Rate Agreement or Currency Agreement

 

“Investment Grade Rating” means a rating equal to or higher than:

 

(1)                                 Baa3 (or the equivalent) by Moody’s; or

 

(2)                                 BBB- (or the equivalent) by S&P,

 

or, if either such entity ceases to rate the Notes for reasons outside of the
control of the Company, the equivalent investment grade credit rating from any
other Rating Agency.

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations, advances or capital
contributions (excluding endorsements of negotiable instruments and documents in
the ordinary course of business, and commission, travel and similar advances to
officers, employees and consultants made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  If the Company or any Restricted Subsidiary sells or
otherwise disposes of any Equity Interests of any direct or indirect Restricted
Subsidiary such that, after giving effect to any such sale or disposition, such
Person is no longer a Restricted Subsidiary, the Company will be deemed to have
made an Investment on the date of any such sale or disposition equal to the Fair
Market Value of the Company’s Investments in such Restricted Subsidiary that
were not sold or disposed of in an amount determined as provided in Section 3.3.
The acquisition by the Company or any Subsidiary of the Company of a Person that
holds an Investment in a third Person will be deemed to be an Investment by the
Company or such Subsidiary in such third Person in an amount equal to the Fair
Market Value of the Investments held by the acquired Person in such third Person
in an amount determined as provided in Section 3.3. Except as otherwise provided
in

 

17

--------------------------------------------------------------------------------


 

this Indenture, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

 

“Issue Date” means the first date on which Notes are issued under this
Indenture.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York, New York, Denver, Colorado or at a place
of payment are authorized by law, regulation or executive order to remain
closed.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset,
regardless of whether filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction other than a precautionary financing statement respecting a lease
not intended as a security agreement.

 

“Management Agreement” means the Management Agreement dated as of April 11, 2013
by and between the Company and the Parent.

 

“Moody’s” means Moody’s Investors Service, Inc.  or any successor to the rating
agency business thereof.

 

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of non-cash preferred stock dividends, excluding, however:

 

(1)                                 any gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with:  (a) any
Asset Sale (without regard to the $10.0 million limitation set forth in the
definition thereof and including, without limitation, any cash received pursuant
to any sale and leaseback transaction) or (b) the disposition of any securities
by such Person or the extinguishment of any Indebtedness of such Person; and

 

(2)                                 any extraordinary gain or loss, together
with any related provision for taxes on such extraordinary gain or loss.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
Restricted Subsidiary in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of:

 

(1)                                 all legal, accounting, investment banking,
title and recording tax expenses, commissions and other fees and expense
incurred, and all federal, state, provincial, foreign and local taxes required
to be paid or accrued as a liability under GAAP (after taking into account any
available tax credits or deductions and any tax sharing agreements), as a
consequence of such Asset Sale;

 

(2)                                 all payments made on any Indebtedness which
is secured by any assets subject to such Asset Sale, in accordance with the
terms of such Indebtedness, or which must by its terms, or in order to obtain a
necessary consent to such Asset Sale, or by applicable law be repaid out of the
proceeds from such Asset Sale;

 

18

--------------------------------------------------------------------------------


 

(3)                                 all distributions and other payments
required to be made to holders of minority interests in Subsidiaries or joint
ventures as a result of such Asset Sale; and

 

(4)                                 the deduction of appropriate amounts to be
provided by the seller as a reserve, in accordance with GAAP, or held in escrow,
in either case for adjustment in respect of the sale price or for any
liabilities associated with the assets disposed of in such Asset Sale and
retained by the Company or any Restricted Subsidiary after such Asset Sale.

 

“Net Working Capital” means (a) all current assets of the Company and its
Restricted Subsidiaries except current assets from Oil and Natural Gas Hedging
Contracts, less (b) all current liabilities of the Company and its Restricted
Subsidiaries, except (i) current liabilities included in Indebtedness,
(ii) current liabilities associated with asset retirement obligations relating
to oil and gas properties and (iii) any current liabilities from Oil and Natural
Gas Hedging Contracts, in each case as set forth in the consolidated financial
statements of the Company prepared in accordance with GAAP (excluding any
adjustments made pursuant to the Financial Standards Accounting Board’s
Accounting Standards Codification (ASC) 815).

 

“Non-Recourse Debt” means Indebtedness:

 

(1)                                 as to which neither the Company nor any
Restricted Subsidiary (a) provides any Guarantee or credit support of any kind
(including any undertaking, Guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or (b) is directly or indirectly liable (as a
guarantor or otherwise), in each case other than Liens on and pledges of the
Equity Interests of any Unrestricted Subsidiary or any joint venture owned by
the Company or any Restricted Subsidiary to the extent securing otherwise
Non-Recourse Debt of such Unrestricted Subsidiary or joint ventures;

 

(2)                                 no default with respect to which (including
any rights that the holders thereof may have to take enforcement action against
an Unrestricted Subsidiary) would permit (upon notice, lapse of time or both)
any holder of any other Indebtedness of the Company or any Restricted Subsidiary
to declare a default under such other Indebtedness or cause the payment thereof
to be accelerated or payable prior to its Stated Maturity; and

 

(3)                                 the explicit terms of which provide there is
no recourse against any of the assets of the Company or its Restricted
Subsidiaries, except for any Equity Interests referred to in clause (1) of this
definition.

 

“Non-U.S. Person” means a Person who is not a U.S. Person (as defined in
Regulation S).

 

“Note Documents” means the Notes (including Additional Notes), the Guarantees
and this Indenture.

 

“Notes” has the meaning ascribed to it in the second introductory paragraph of
this Indenture.

 

“Notes Custodian” means the custodian with respect to the Global Notes (as
appointed by DTC), or any successor Person thereto and shall initially be the
Trustee.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

19

--------------------------------------------------------------------------------


 

“Offering Memorandum” means the offering memorandum dated July 15, 2014 relating
to the Initial Notes.

 

“Officer” means, in the case of the Company, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Financial Officer, any Vice
President, the Treasurer or the Secretary of the Company and, in the case of any
Subsidiary Guarantor, the Chairman of the Board, the Chief Executive Officer,
the President, the Chief Financial Officer, any Vice President, the Treasurer or
the Secretary of such Subsidiary Guarantor.

 

“Officer’s Certificate” means, in the case of the Company, a certificate signed
by one Officer (excluding the Secretary or Assistant Secretary of the Company)
and, in the case of any Subsidiary Guarantor, a certificate signed by one
Officer (excluding the Secretary or Assistant Secretary) of such Subsidiary
Guarantor.

 

“Oil and Natural Gas Hedging Contract” means any Hydrocarbon hedging agreements
and other agreements or arrangements entered into in the ordinary course of
business in the oil and gas industry for the purpose of protecting against
fluctuations in Hydrocarbon prices.

 

“Opinion of Counsel” means a written opinion from legal counsel reasonably
satisfactory to the Trustee.  The counsel may be an employee of or counsel to
the Company or its Subsidiaries.

 

“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity thereof.

 

“Parent” means Triangle Petroleum Corporation, a Delaware corporation.

 

“Parent Repayment” has the meaning set forth in the Offering Memorandum.

 

“Paying Agent” means any Person authorized by the Company to pay the principal
of (and premium, if any) or interest on any Note on behalf of the Company.

 

“Permitted Acquisition Indebtedness” means Indebtedness or Disqualified Stock of
the Company or any of the Company’s Restricted Subsidiaries to the extent such
Indebtedness or Disqualified Stock was Indebtedness or Disqualified Stock of:

 

(1)                                 a Subsidiary prior to the date on which such
Subsidiary became a Restricted Subsidiary; or

 

(2)                                 a Person that was merged or consolidated
into the Company or a Restricted Subsidiary;

 

provided that on the date such Subsidiary became a Restricted Subsidiary or the
date such Person was merged or consolidated into the Company or a Restricted
Subsidiary, as applicable, after giving pro forma effect thereto,

 

(a)                                 the Restricted Subsidiary or the Company, as
applicable, would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 3.2(a), or

 

20

--------------------------------------------------------------------------------


 

(b)                                 the Fixed Charge Coverage Ratio for the
Company would be greater than the Fixed Charge Coverage Ratio for the Company
immediately prior to such transaction.

 

“Permitted Business Investments” means Investments and expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in, a
Related Business as means of actively exploiting, exploring for, acquiring,
developing, processing, gathering, marketing or transporting oil, natural gas,
other Hydrocarbons and minerals (including with respect to disposal of water,
by-products or waste, remediation and plugging and abandonment) through
agreements, transactions, interests or arrangements that permit one to share
risks or costs of such activities or comply with regulatory requirements
regarding local ownership, including without limitation, (a) ownership interests
in oil, natural gas, other Hydrocarbons and minerals properties, liquefied
natural gas facilities, processing facilities, gathering systems, pipelines,
disposal facilities, storage facilities or related systems or ancillary real
property interests and ancillary property, plant and equipment; (b) Investments
in the form of or pursuant to operating agreements, working interests, royalty
interests, mineral leases, processing agreements, Farm-In Agreements, Farm-Out
Agreements, contracts for the sale, transportation or exchange of oil, natural
gas, other Hydrocarbons and minerals, production sharing agreements,
participation agreements, development agreements, area of mutual interest
agreements, unitization agreements, pooling agreements, joint bidding
agreements, service contracts, disposal and remediation agreements, joint
operating agreements, joint venture agreements, partnership agreements (whether
general or limited), subscription agreements, stock purchase agreements,
stockholder agreements and other similar agreements (including for limited
liability companies) or other similar arrangements which are usual and customary
in the oil and gas exploration and production business with third parties; and
(c) direct or indirect ownership interests in drilling rigs, transportation
equipment and other equipment related to such drilling rigs or transportation
equipment.

 

“Permitted Investments” means:

 

(1)                                 any Investment in the Company or in a
Restricted Subsidiary;

 

(2)                                 any Investment in Cash Equivalents;

 

(3)                                 any Investment by the Company or any
Restricted Subsidiary in a Person, if as a result of such Investment:

 

(a)                                 such Person becomes a Restricted Subsidiary;
or

 

(b)                                 such Person is merged or consolidated with
or into, or transfers or conveys substantially all of its properties or assets
to, or is liquidated into, the Company or a Restricted Subsidiary;

 

(4)                                 any Investment made as a result of the
receipt of non-cash consideration from an Asset Sale that was made pursuant to
and in compliance with Section 3.5;

 

(5)                                 any Investments received in compromise or
resolution of (a) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Company or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (b) litigation,
arbitration or other disputes with Persons that are not Affiliates;

 

(6)                                 Investments represented by Hedging
Obligations;

 

21

--------------------------------------------------------------------------------


 

(7)                                 advances to or reimbursements of employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business, in each case to the extent they
constitute Investments;

 

(8)                                 loans or advances to employees in the
ordinary course of business or consistent with past practice, in each case to
the extent they constitute Investments;

 

(9)                                 advances and prepayments for asset purchases
in the ordinary course of business in a Related Business of the Company or any
Restricted Subsidiary;

 

(10)                          receivables owing to the Company or any Restricted
Subsidiary created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided, however, that
such trade terms may include such concessionary trade terms as the Company or
any such Restricted Subsidiary deems reasonable under the circumstances;

 

(11)                          surety and performance bonds and workers’
compensation, utility, lease, tax, performance and similar deposits, negotiable
instruments held for collection, endorsements for collection or deposit and
prepaid expenses, in each case, arising in the ordinary course of business;

 

(12)                          guarantees by the Company or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Company or any such Restricted Subsidiary in the ordinary course of
business;

 

(13)                          Investments of a Restricted Subsidiary acquired
after the Issue Date or of any entity merged into the Company or merged into or
consolidated with a Restricted Subsidiary in accordance with Section 4.1 or
Section 10.02(c) (as applicable) to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(14)                          Permitted Business Investments;

 

(15)                          Investments received as a result of a foreclosure
by the Company or any Restricted Subsidiary with respect to any secured
Investment in default;

 

(16)                          Investments in any units of any oil and gas
royalty trust;

 

(17)                          Investments existing on the Issue Date, and any
extension, modification or renewal of any such Investments existing on the Issue
Date, but only to the extent not involving additional advances, contributions or
other Investments of cash or other assets or other increases of such Investments
(other than as a result of the accrual or accretion of interest or original
issue discount or the issuance of pay-in-kind securities, in each case, pursuant
to the terms of such Investments as in effect on the Issue Date);

 

(18)                          repurchases of or other Investments in the Notes;

 

(19)                          any acquisition of assets solely in exchange for
the issuance of Equity Interests (other than Disqualified Stock) of the Company;

 

22

--------------------------------------------------------------------------------


 

(20)                          Guarantees of performance or other obligations
(other than Indebtedness) arising in the ordinary course of a Related Business,
including obligations under oil and natural gas exploration, development, joint
operating and related agreements and licenses, concessions or operating leases
related to a Related Business;

 

(21)                          Guarantees received from any Person with respect
to any Permitted Investment;

 

(22)                          Investments by the Company or any Restricted
Subsidiary in any Unrestricted Subsidiary; provided that Adjusted Consolidated
Net Tangible Assets to Debt Ratio of the Company and its Restricted Subsidiaries
is at least 1.75 to 1.00;  and

 

(23)                          other Investments in any Person having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause (23) that are at the
time outstanding not to exceed the greater of (a) 5.0% of Adjusted Consolidated
Net Tangible Assets of the Company and (b) $35.0 million.

 

With respect to any Investment, the Company may, in its sole discretion,
allocate or re-allocate all or any portion of any Investment to one or more of
the above clauses so that the entire Investment is a Permitted Investment.

 

“Permitted Liens” means, with respect to any Person:

 

(1)                                 Liens securing Indebtedness incurred under
Credit Facilities pursuant to Section 3.2(b)(1); provided that the aggregate
amount of such indebtedness does not exceed the aggregate amount that would be
allowed under Section 3.2(b)(1);

 

(2)                                 Liens to secure Indebtedness (including
Capital Lease Obligations) permitted by Section 3.2(b)(4) covering only the
assets acquired with or financed by such Indebtedness;

 

(3)                                 pledges or deposits by such Person under
workers’ compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits or
cash or United States government bonds to secure surety or appeal bonds to which
such Person is a party, or deposits as security for contested taxes or import or
customs duties or for the payment of rent, in each case incurred in the ordinary
course of business;

 

(4)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, operators or similar Liens arising by
contract or statute in the ordinary course of business and with respect to
amounts which are not yet delinquent or are being contested in good faith by
appropriate proceedings;

 

(5)                                 Liens for taxes, assessments or other
governmental charges or which are being contested in good faith by appropriate
proceedings provided appropriate reserves have been made in respect thereof to
the extent required pursuant to GAAP;

 

(6)                                 Liens in favor of the issuers of surety or
performance bonds or bankers’ acceptances issued pursuant to the request of and
for the account of such Person in the ordinary course of its business;

 

23

--------------------------------------------------------------------------------


 

(7)                                 encumbrances, easements or reservations of,
or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

(8)                                 leases and subleases of real property which
do not materially interfere with the ordinary conduct of the business of the
Company and its Restricted Subsidiaries, taken as a whole;

 

(9)                                 any attachment or judgment Liens not giving
rise to an Event of Default;

 

(10)                          Liens for the purpose of securing the payment of
all or a part of the purchase price of, or Capital Lease Obligations with
respect to, or the repair, improvement or construction cost of, assets or
property acquired or repaired, improved or constructed in the ordinary course of
business; provided that:

 

(a)                                 the aggregate principal amount of
Indebtedness secured by such Liens is otherwise permitted to be incurred under
this Indenture and does not exceed the cost of the assets or property so
acquired or repaired, improved or constructed plus fees and expenses in
connection therewith; and

 

(b)                                 such Liens are created within 180 days of
repair, improvement or construction or acquisition of such assets or property
and do not encumber any other assets or property of the Company or any
Restricted Subsidiary other than such assets or property and assets affixed or
appurtenant thereto (including improvements);

 

(11)                          Liens arising solely by virtue of any statutory or
common law provisions relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained or
deposited with a depositary institution; provided that:

 

(a)                                 such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the Federal
Reserve Board; and

 

(b)                                 such deposit account is not intended by the
Company or any Restricted Subsidiary to provide collateral to the depository
institution;

 

(12)                          Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Company and its Restricted Subsidiaries in the ordinary course of business or
otherwise not arising in connection with security for Indebtedness;

 

(13)                          Liens existing on the Issue Date;

 

(14)                          Liens on property at the time the Company or a
Restricted Subsidiary acquired the property, including any acquisition by means
of a merger or consolidation with or into the Company or a Restricted
Subsidiary; provided, however, that such Liens are not created, incurred or
assumed in connection with, or in contemplation of, such acquisition; provided
further, however, that such Liens may not extend to any other property owned by
the Company or any Restricted

 

24

--------------------------------------------------------------------------------


 

Subsidiary other than those of the Person merged or consolidated with the
Company or such Restricted Subsidiary;

 

(15)                          Liens on property or Capital Stock of a Person at
the time such Person becomes a Restricted Subsidiary; provided, however, that
such Liens are not created, incurred or assumed in connection with, or in
contemplation of, such other Person becoming a Restricted Subsidiary; provided
further, however, that such Liens may not extend to any other property owned by
the Company or any Restricted Subsidiary;

 

(16)                          Liens securing Indebtedness or other obligations
of the Company or a Restricted Subsidiary owing to the Company or a Subsidiary
Guarantor;

 

(17)                          Liens securing the Notes, the Subsidiary
Guarantees and other obligations arising under this Indenture;

 

(18)                          Liens securing Permitted Refinancing Indebtedness
of the Company or a Restricted Subsidiary incurred to refinance Indebtedness of
the Company or a Restricted Subsidiary that was previously so secured; provided
that any such Lien is limited to all or part of the same property or assets
(plus improvements, accessions, proceeds or dividends or distributions in
respect thereof) that secured (or, under the written arrangements under which
the original Lien arose, could secure) the Indebtedness being refinanced or is
in respect of property or assets that is the security for a Permitted Lien
hereunder;

 

(19)                          Liens in respect of Production Payments and
Reserve Sales;

 

(20)                          Liens on pipelines and pipeline facilities that
arise by operation of law;

 

(21)                          Liens arising under joint venture agreements,
partnership agreements, oil and gas leases or subleases, assignments, purchase
and sale agreements, division orders, contracts for the sale, purchasing,
processing, transportation or exchange of oil or natural gas, unitization and
pooling declarations and agreements, development agreements, area of mutual
interest agreements, licenses, sublicenses, net profits interests, participation
agreements, Farm-Out Agreements, Farm-In Agreements, carried working interest,
joint operating, unitization, royalty, sales and similar agreements relating to
the exploration, development or operation of, or production from, oil and gas
properties entered into in the ordinary course of business in a Related
Business;

 

(22)                          Liens reserved in oil and gas mineral leases for
bonus, royalty or rental payments and for compliance with the terms of such
leases;

 

(23)                          Liens on, or related to, properties or assets to
secure all or part of the costs incurred in the ordinary course of a Related
Business for exploration, drilling, development, production, processing,
transportation, marketing, storage, disposal, abandonment or operation;

 

(24)                          Liens arising under this Indenture in favor of the
Trustee for its own benefit and similar Liens in favor of other trustees, agents
and representatives arising under instruments governing Indebtedness permitted
to be incurred under this Indenture; provided that such Liens are solely for the
benefit of the trustees, agents or representatives in their capacities as such
and not for the benefit of the holders of the Indebtedness;

 

(25)                          Liens securing obligations of the Company and its
Restricted Subsidiaries under non-speculative Hedging Obligations;

 

25

--------------------------------------------------------------------------------


 

(26)                          Liens securing Indebtedness of any Foreign
Subsidiary which Indebtedness is permitted by this Indenture;

 

(27)                          Liens on property securing a defeasance trust;

 

(28)                          Liens securing any insurance premium financing
under customary terms and conditions; provided that no such Lien extends to or
covers any assets or property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
relating thereto;

 

(29)                          Liens upon specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances or commercial letters of credit issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or goods;

 

(30)                          Liens on and pledges of the Equity Interests of
any Unrestricted Subsidiary or any joint venture owned by the Company or any
Restricted Subsidiary to the extent securing Non-Recourse Debt of such
Unrestricted Subsidiary or joint venture; and

 

(31)                          other Liens with respect to obligations that, at
any one time outstanding, do not exceed the greater of (a) $30.0 million and
(b) 3.5% of the Adjusted Consolidated Net Tangible Assets of the Company.

 

In each case set forth above, notwithstanding any stated limitation therein on
the assets that may be subject to a Lien such Lien on a specified asset or group
or type of assets may include a Lien on any improvements, additions and
accessions thereto and all products and proceeds thereof (including dividends,
distributions and increases and insurance and insurance proceeds in respect
thereof).

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any Restricted Subsidiary, any Disqualified Stock of the Company or any
preferred stock of any Restricted Subsidiary (a) issued in exchange for, or the
net proceeds of which are used to extend, renew, refund, refinance, replace,
defease, discharge or otherwise retire for value, in whole or in part, or
(b) constituting an amendment, modification or supplement to or a deferral or
renewal of ((a) and (b) above, collectively, a “Refinancing”), any other
Indebtedness of the Company or any Restricted Subsidiary (other than
intercompany Indebtedness), any Disqualified Stock of the Company or any
preferred stock of a Restricted Subsidiary in a principal amount or, in the case
of Disqualified Stock of the Company or preferred stock of a Restricted
Subsidiary, liquidation preference, not to exceed (after deduction of reasonable
and customary fees and expenses incurred in connection with the Refinancing) the
lesser of:

 

(1)                                 the principal amount or, in the case of
Disqualified Stock or preferred stock, liquidation preference, of the
Indebtedness, Disqualified Stock or preferred stock so Refinanced (plus, in the
case of Indebtedness, the amount of premium, if any paid in connection
therewith), and

 

(2)                                 if the Indebtedness being Refinanced was
issued with any original issue discount, the accreted value of such Indebtedness
(as determined in accordance with GAAP) at the time of such Refinancing.

 

Notwithstanding the preceding, no Indebtedness, Disqualified Stock or preferred
stock will be deemed to be Permitted Refinancing Indebtedness, unless:

 

26

--------------------------------------------------------------------------------


 

(1)                                 such Indebtedness, Disqualified Stock or
preferred stock has a final maturity date or redemption date, as applicable, no
earlier than the final maturity date or redemption date, as applicable, of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness, Disqualified Stock or preferred
stock being Refinanced;

 

(2)                                 if the Indebtedness, Disqualified Stock or
preferred stock being Refinanced is contractually subordinated or otherwise
junior in right of payment to the Notes, such Indebtedness, Disqualified Stock
or preferred stock has a final maturity date or redemption date, as applicable,
no earlier than the final maturity date or redemption date, as applicable, of,
and is contractually subordinated or otherwise junior in right of payment to,
the Notes, on terms at least as favorable to the Holders of Notes as those
contained in the documentation governing the Indebtedness, Disqualified Stock or
preferred stock being Refinanced at the time of the Refinancing; and

 

(3)                                 such Indebtedness or Disqualified Stock is
incurred or issued by the Company or such Indebtedness, Disqualified Stock or
preferred stock is incurred or issued by the Restricted Subsidiary that is the
obligor on the Indebtedness being Refinanced or the issuer of the Disqualified
Stock or preferred stock being Refinanced; provided that a Restricted Subsidiary
that is also a Subsidiary Guarantor may guarantee Permitted Refinancing
Indebtedness incurred by the Company, regardless of whether such Restricted
Subsidiary was an obligor or guarantor of the Indebtedness being Refinanced.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

 

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.11 in exchange for or in lieu of a mutilated, destroyed, lost or
stolen Note shall be deemed to evidence the same debt as the mutilated,
destroyed, lost or stolen Note.

 

“Production Payments” means Dollar-Denominated Production Payments and
Volumetric Production Payments, collectively.

 

“Production Payments and Reserve Sales” means the grant or transfer by the
Company or a Subsidiary of the Company to any Person of a royalty, overriding
royalty, net profits interest, Production Payment, partnership or other interest
in oil and gas properties, reserves or the right to receive all or a portion of
the production or the proceeds from the sale of production attributable to such
properties, including any such grants or transfers pursuant to incentive
compensation programs on terms that are reasonably customary in the oil and gas
business for geologists, geophysicists and other providers of technical services
to the Company or a Subsidiary of the Company.

 

“QIB” means any “qualified institutional buyer” as such term is defined in
Rule 144A.

 

“Qualified Parent” means any direct or indirect parent of the Company that at
the time it became a parent of the Company did not have 50% or more of the total
voting power of its Voting Stock or any of its direct or indirect parent
companies held by any person or group (within the meaning of Section 13(d) and
14(d) of the Exchange Act or any successor provision) and such parent was not
formed in connection with or, or in contemplation of, a transaction that would
otherwise constitute a Change of Control.

 

27

--------------------------------------------------------------------------------


 

“Rating Agency” means each of S&P and Moody’s, or if (and only if) S&P or
Moody’s or both shall not make a rating on the Notes publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Company, which shall be substituted for S&P or Moody’s, or both,
as the case may be.

 

“Related Business” means any business which is the same as or related, ancillary
or complementary to any of the businesses of the Company and its Restricted
Subsidiaries on the Issue Date, which includes (1) the acquisition, exploration,
exploitation, development, production, operation, servicing and disposition of
interests in oil, natural gas and other hydrocarbon properties, and the
utilization of the Company’s and any Restricted Subsidiary’s properties, (2) the
gathering, marketing, treating, processing, storage, refining, selling and
transporting Hydrocarbons, (3) oil field sales and services and related
activities, (4) development, purchase and sale of real estate and interests
therein, (5) the fabrication of oil field equipment and (6) any business or
activity relating to, arising from, or necessary, appropriate or incidental to
the activities described in the foregoing clauses (1) through (4) of this
definition.

 

“Reporting Failure” means the failure of the Company to make available or
otherwise deliver to the trustee and each Holder of Notes, within the time
periods specified in Section 3.10, the periodic reports, information, documents
or other reports that the Company may be required to provide pursuant to such
provision.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S-X” means Regulation S-X under the Securities Act.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Notes” means Initial Notes and Additional Notes bearing one of the
restrictive legends described in Section 2.1(d).

 

“Restricted Notes Legend” means the legend set forth in Section 2.1(d)(1) and,
in the case of the Temporary Regulation S Global Note, the legend set forth in
Section 2.1(d)(2).

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Credit Agreement” means the Credit Agreement dated as of April 11, 2013,
as amended by the First through the Sixth Amendments thereto, among the Company,
as borrower, Wells Fargo Bank, National Association, as administrative agent and
issuing lender, and the lenders party thereto from time to time, and any related
notes, Guarantees, collateral documents, instruments and agreements executed in
connection therewith, and in each case as further amended, restated, modified,
supplemented, increased, renewed, refunded, replaced (including replacement
after the termination of such credit facility),

 

28

--------------------------------------------------------------------------------


 

supplemented, restructured or refinanced in whole or in part from time to time
in one or more agreements or instruments.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” of the Company as defined in Article 1,
Rule 1-02(w)(1) or (2) of Regulation S-X, promulgated pursuant to the Securities
Act, as such regulation is in effect on the date of this Indenture.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of its issue date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

“Subordinated Debt” means Indebtedness of the Company or a Subsidiary Guarantor
that is contractually subordinated in right of payment (by its terms or the
terms of any document or instrument relating thereto), to the Notes or the
Subsidiary Guarantee of such Subsidiary Guarantor, as applicable.

 

“Subsidiary” means, with respect to any specified Person:

 

(1)                                 any corporation, association or other
business entity (other than a partnership) of which more than 50% of the total
voting power of its Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a Subsidiary of such
Person or (b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 

“Subsidiary Guarantee” means any Guarantee of the Notes by any Subsidiary
Guarantor of the Company’s Obligations under this Indenture and on the Notes.

 

“Subsidiary Guarantor” means each Restricted Subsidiary that has become
obligated under a Subsidiary Guarantee, in accordance with the terms of
Article X of this Indenture, but only for so long as such Subsidiary remains so
obligated pursuant to the terms of this Indenture.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

 

“Trust Officer” shall mean, when used with respect to the Trustee, any vice
president, assistant vice president, any trust officer or any other officer of
the Trustee, as applicable, who customarily performs functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred because of such person’s
knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company (including any
newly acquired or newly formed Subsidiary or a Person becoming a Subsidiary
through merger or consolidation or Investment therein) that is designated by the
Board of Directors of the Company as an Unrestricted Subsidiary pursuant to a
resolution of such Board of Directors, but only to the extent that such
Subsidiary:

 

29

--------------------------------------------------------------------------------


 

(1)                                 has no Indebtedness other than Non-Recourse
Debt;

 

(2)                                 is a Person with respect to which neither
the Company nor any Restricted Subsidiary has any direct or indirect obligation
(a) to subscribe for additional Equity Interests or (b) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results; and

 

(3)                                 has not guaranteed or otherwise directly or
indirectly provided credit support for any Indebtedness of the Company or any
Restricted Subsidiary, except to the extent such Guarantee or credit support
would be released upon such designation.

 

Any Subsidiary of an Unrestricted Subsidiary shall also be an Unrestricted
Subsidiary.

 

“U.S. Government Obligations” means securities that are (1) direct obligations
of the United States of America for the timely payment of which its full faith
and credit is pledged or (2) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally Guaranteed as a full faith and credit
obligation of the United States of America, which, in either case, are not
callable or redeemable at the option of the Company thereof, and shall also
include a depositary receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such U.S. Government
Obligations or a specific payment of principal of or interest on any such U.S.
Government Obligations held by such custodian for the account of the holder of
such depositary receipt, provided that (except as required by law) such
custodian is not authorized to make any deduction from the amount payable to the
holder of such depositary receipt from any amount received by the custodian in
respect of the U.S. Government Obligations or the specific payment of principal
of or interest on the U.S. Government Obligations evidenced by such depositary
receipt.

 

“Volumetric Production Payments” means production obligations recorded as
deferred revenue in accordance with GAAP, together with all related undertakings
and obligations

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders’
agreement that effectively transfers voting power) to vote in the election of
the Board of Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(1)                                 the sum of the products obtained by
multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect of the Indebtedness, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by

 

(2)                                 the then outstanding principal amount of
such Indebtedness.

 

30

--------------------------------------------------------------------------------


 

SECTION 1.2.                                          Other Definitions.

 

Term

 

Defined in
Section

 

 

 

“Additional Restricted Notes”

 

2.1(b)

 

 

 

“Affiliate Transaction”

 

3.8(a)

 

 

 

“Agent Members”

 

2.1(g)(2)

 

 

 

“Asset Sale Offer”

 

3.5(c)

 

 

 

“Authenticating Agent”

 

2.2

 

 

 

“Change of Control Offer”

 

3.9(a)

 

 

 

“Change of Control Payment”

 

3.9(a)

 

 

 

“Change of Control Payment Date”

 

3.9(a)

 

 

 

“Clearstream”

 

2.1(b)

 

 

 

“Company Order”

 

2.2

 

 

 

“Covenant Defeasance”

 

8.3

 

 

 

“Defaulted Interest”

 

2.15

 

 

 

“Defeasance”

 

8.2

 

 

 

“Euroclear”

 

2.1(b)

 

 

 

“Event of Default”

 

6.1

 

 

 

“Excess Proceeds”

 

3.5(b)

 

 

 

“Global Notes”

 

2.1(b)

 

 

 

“Guaranteed Obligations”

 

10.1

 

 

 

“Initial Lien”

 

3.6

 

 

 

“Legal Holiday”

 

12.8

 

 

 

“Notes Register”

 

2.3

 

 

 

“Payment Default”

 

6.1(6)(A)

 

 

 

“Permitted Debt”

 

3.2(b)

 

 

 

“Permanent Regulation S Global Note”

 

2.1(b)

 

31

--------------------------------------------------------------------------------


 

Term

 

Defined in
Section

 

 

 

“protected purchaser”

 

2.11

 

 

 

“Registrar”

 

2.3

 

 

 

“Regulation S Global Note”

 

2.1(b)

 

 

 

“Regulation S Notes”

 

2.1(b)

 

 

 

“Resale Restriction Termination Date”

 

2.6(b)

 

 

 

“Restricted Payment”

 

3.3(a)(4)

 

 

 

“Restricted Period”

 

2.1(b)

 

 

 

“Rule 144A Global Note”

 

2.1(b)

 

 

 

“Rule 144A Notes”

 

2.1(b)

 

 

 

“Special Interest Payment Date”

 

2.15(a)

 

 

 

“Special Record Date”

 

2.15(a)

 

 

 

“Temporary Regulation S Global Note”

 

2.1(b)

 

SECTION 1.3.                                          Incorporation by Reference
of Trust Indenture Act.  This Indenture is subject to the mandatory provisions
of the TIA which are incorporated by reference in and made a part of this
Indenture.  The following TIA terms have the following meanings:

 

“Commission” means the SEC.

 

“indenture securities” means the Notes.

 

“indenture security holder” means a Holder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company and any other obligor on
the indenture securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
in the TIA by reference to another statute or defined by SEC rule have the
meanings assigned to them by such definitions.

 

SECTION 1.4.                                          Rules of Construction. 
Unless the context otherwise requires:

 

(1)                                 a term has the meaning assigned to it;

 

32

--------------------------------------------------------------------------------


 

(2)                                 an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

 

(3)                                 “or” is not exclusive;

 

(4)                                 “including” means including without
limitation;

 

(5)                                 words in the singular include the plural and
words in the plural include the singular;

 

(6)                                 “will” shall be interpreted to express a
command;

 

(7)                                 all amounts expressed in this Indenture or
in any of the Notes in terms of money refer to the lawful currency of the United
States of America;

 

(8)                                 the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Indenture as a whole and not to
any particular Article, Section or other subdivision;

 

(9)                                 unless otherwise specifically indicated, the
term “consolidated” with respect to any Person refers to such Person
consolidated with its Restricted Subsidiaries, and excludes from such
consolidation any Unrestricted Subsidiary as if such Unrestricted Subsidiary
were not an Affiliate of such Person; and

 

(10)                          For the purposes of Section 6.1(a)(6)(D), in
respect of Parent, the making of a declaration that the affairs of Parent are en
etat de désastre shall be deemed to be similar relief granted under foreign law.

 

ARTICLE II

 

THE NOTES

 

SECTION 2.1.                                          Form, Dating and Terms.

 

(a)                                 The aggregate principal amount of Notes that
may be authenticated and delivered under this Indenture is unlimited.  The
Initial Notes issued on the date hereof will be in an aggregate principal amount
of $450,000,000.  In addition, the Company may issue, from time to time in
accordance with the provisions of this Indenture, Additional Notes (as provided
herein).  Furthermore, Notes may be authenticated and delivered upon
registration of transfer, exchange or in lieu of, other Notes pursuant to
Sections 2.2, 2.6, 2.11, 2.13, 5.6 or 9.5, in connection with an Asset Sale
Offer pursuant to Section 3.5 or in connection with a Change of Control Offer
pursuant to Section 3.9.

 

Notwithstanding anything to the contrary contained herein, the Company may not
issue any Additional Notes, unless such issuance is in compliance with
Sections 3.2 and 3.6.

 

With respect to any Additional Notes, the Company shall set forth in (1) a Board
Resolution and (2) (i) an Officer’s Certificate and (ii) one or more indentures
supplemental hereto, the following information:

 

(A)                               the aggregate principal amount of such
Additional Notes to be authenticated and delivered pursuant to this Indenture;

 

33

--------------------------------------------------------------------------------


 

(B)                               the issue price and the issue date of such
Additional Notes, including the date from which interest shall accrue; and

 

(C)                               whether such Additional Notes shall be
Restricted Notes.

 

In authenticating and delivering Additional Notes, the Trustee shall be entitled
to receive and shall be fully protected in relying upon, in addition to the
Opinion of Counsel and Officer’s Certificate required by Section 12.4, an
Opinion of Counsel as to the due authorization, execution, delivery, validity
and enforceability of such Additional Notes.

 

The Initial Notes and the Additional Notes shall be considered collectively as a
single class for all purposes of this Indenture.  Holders of the Initial Notes
and the Additional Notes will vote and consent together on all matters to which
such Holders are entitled to vote or consent as one class, and none of the
Holders of the Initial Notes and the Additional Notes shall have the right to
vote or consent as a separate class on any matter to which such Holders are
entitled to vote or consent.

 

If any of the terms of any Additional Notes are established by action taken
pursuant to a Board Resolution of the Company, a copy of an appropriate record
of such action shall be certified by the Secretary or any Assistant Secretary of
the Company and delivered to the Trustee at or prior to the delivery of the
Officer’s Certificate or an indenture supplemental hereto setting forth the
terms of the Additional Notes.

 

(b)                                 The Initial Notes are being offered and sold
by the Company pursuant to a Purchase Agreement, dated July 15, 2014, among the
Company and the Initial Purchasers.  The Initial Notes and any Additional Notes
(if issued as Restricted Notes) (the “Additional Restricted Notes”) will be
resold initially only to (A) QIBs in reliance on Rule 144A and (B) Non-U.S.
Persons in reliance on Regulation S.  Such Initial Notes and Additional
Restricted Notes may thereafter be transferred to, among others, QIBs and
purchasers in reliance on Regulation S, in each case, in accordance with the
procedure described herein.  Additional Notes offered after the date hereof may
be offered and sold by the Company from time to time pursuant to one or more
purchase agreements in accordance with applicable law.

 

Initial Notes and Additional Restricted Notes offered and sold to QIBs in the
United States of America in reliance on Rule 144A (the “Rule 144A Notes”) shall
be issued in the form of a permanent global Note substantially in the form of
Exhibit A, which is hereby incorporated by reference and made a part of this
Indenture, including appropriate legends as set forth in Section 2.1(d) and
(e) (the “Rule 144A Global Note”), deposited with the Trustee, as custodian for
DTC, duly executed by the Company and authenticated by the Trustee as
hereinafter provided.  The Rule 144A Global Note may be represented by more than
one certificate, if so required by DTC’s rules regarding the maximum principal
amount to be represented by a single certificate.  The aggregate principal
amount of the Rule 144A Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee, as custodian for
DTC or its nominee, as hereinafter provided.

 

Initial Notes and any Additional Restricted Notes offered and sold outside the
United States of America (the “Regulation S Notes”) in reliance on Regulation S
shall initially be issued in the form of a temporary global Note (the “Temporary
Regulation S Global Note”).  Beneficial interests in the Temporary Regulation S
Global Note will be exchanged for beneficial interests in a corresponding
permanent global Note substantially in the form of Exhibit A including
appropriate legends as set forth in Section 2.1(d) and (e) (the “Permanent
Regulation S Global Note” and, together with the Temporary Regulation S Global
Note, each a “Regulation S Global Note”) within a reasonable period after the
expiration of the Restricted Period (as defined below) upon delivery of the
certification contemplated by Section 2.7.  Each Regulation S Global Note will
be deposited upon issuance with, or on behalf of, the Trustee as custodian

 

34

--------------------------------------------------------------------------------


 

for DTC in the manner described in this Article II for credit to the respective
accounts of the purchasers (or to such other accounts as they may direct),
including, but not limited to, accounts at Euroclear Bank S.A./N.V.
(“Euroclear”) or Clearstream Banking, société anonyme (“Clearstream”).  Prior to
the 40th day after the later of the commencement of the offering of the Initial
Notes and the Issue Date (such period through and including such 40th day, the
“Restricted Period”), interests in the Temporary Regulation S Global Note may
only be transferred to non-U.S. persons pursuant to Regulation S, unless
exchanged for interests in a Global Note in accordance with the transfer and
certification requirements described herein.

 

Investors may hold their interests in the Regulation S Global Note through
organizations other than Euroclear or Clearstream that are participants in DTC’s
system or directly through Euroclear or Clearstream, if they are participants in
such systems, or indirectly through organizations which are participants in such
systems.  If such interests are held through Euroclear or Clearstream, Euroclear
and Clearstream will hold such interests in the applicable Regulation S Global
Note on behalf of their participants through customers’ securities accounts in
their respective names on the books of their respective depositaries.  Such
depositaries, in turn, will hold such interests in the applicable Regulation S
Global Note in customers’ securities accounts in the depositaries’ names on the
books of DTC.

 

The Regulation S Global Note may be represented by more than one certificate, if
so required by DTC’s rules regarding the maximum principal amount to be
represented by a single certificate.  The aggregate principal amount of the
Regulation S Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

 

The Rule 144A Global Note and the Regulation S Global Note are sometimes
collectively herein referred to as the “Global Notes.”

 

The principal of (and premium, if any) and interest on the Notes shall be
payable at the office or agency of the Paying Agent designated by the Company
maintained for such purpose (which shall initially be the office of the Trustee
maintained for such purpose), or at such other office or agency of the Company
as may be maintained for such purpose pursuant to Section 2.3; provided,
however, that, at the option of the Paying Agent, each installment of interest,
may be paid by (i) check mailed to addresses of the Persons entitled thereto as
such addresses shall appear on the Notes Register or (ii) wire transfer to an
account located in the United States maintained by the payee, subject to the
last sentence of this paragraph.  Payments in respect of Notes represented by a
Global Note (including principal, premium, if any, and interest) will be made by
wire transfer of immediately available funds to the accounts specified by DTC. 
Payments in respect of Notes represented by Definitive Notes (including
principal, premium, if any, and interest) held by a Holder of at least
$1,000,000 aggregate principal amount of Notes represented by Definitive Notes
will be made by wire transfer to a U.S. dollar account maintained by the payee
with a bank in the United States if such Holder elects payment by wire transfer
by giving written notice to the Trustee or the Paying Agent to such effect
designating such account no later than 15 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).

 

The Notes may have notations, legends or endorsements required by law, stock
exchange rule or usage, in addition to those set forth in Exhibit A and in
Section 2.1(d), (e) and (f).  The Company shall approve any notation,
endorsement or legend on the Notes.  Each Note shall be dated the date of its
authentication.  The terms of the Notes set forth in Exhibit A are part of the
terms of this Indenture and, to the extent applicable, the Company and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
be bound by such terms.

 

35

--------------------------------------------------------------------------------


 

(c)                                  Denominations.  The Notes shall be in
minimum denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000.

 

(d)                                 Restrictive Legends.  Unless and until
(i) an Initial Note or an Additional Note issued as a Restricted Note is sold
under an effective registration statement or (ii) the Trustee receives an
Opinion of Counsel reasonably satisfactory to it to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act:

 

(1)                                 the Rule 144A Global Note and the
Regulation S Global Note shall bear the following legend on the face thereof:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS [IN THE CASE OF RULE 144A NOTES: ONE YEAR] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS] AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE
ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON
IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND
SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
UNDER THE SECURITIES CAT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES
(D) OR (E) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.

 

(2)                                 the Temporary Regulation S Global Note shall
bear the following additional legend on the face thereof:

 

THIS SECURITY IS A TEMPORARY GLOBAL NOTE.  PRIOR TO THE EXPIRATION OF THE
RESTRICTED PERIOD APPLICABLE HERETO, BENEFICIAL INTERESTS HEREIN MAY NOT BE HELD
BY ANY PERSON OTHER THAN (1) A NON-U.S. PERSON OR (2) A U.S. PERSON THAT
PURCHASED SUCH INTEREST IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT.  BENEFICIAL INTERESTS

 

36

--------------------------------------------------------------------------------


 

HEREIN ARE NOT EXCHANGEABLE FOR PHYSICAL NOTES OTHER THAN A PERMANENT GLOBAL
NOTE IN ACCORDANCE WITH THE TERMS OF THE INDENTURE.  TERMS IN THIS LEGEND ARE
USED AS USED IN REGULATION S UNDER THE SECURITIES ACT.

 

(e)                                  Global Note Legend.

 

Each Global Note, whether or not an Initial Note, shall bear the following
legend on the face thereof:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE ISSUER OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE
REFERRED TO ON THE REVERSE HEREOF.

 

(f)                                   Book-Entry Provisions.  This
Section 2.1(g) shall apply only to Global Notes deposited with the Trustee, as
custodian for DTC.

 

(1)                                 Each Global Note initially shall (x) be
registered in the name of DTC or the nominee of DTC, (y) be delivered to the
Notes Custodian for DTC and (z) bear legends as set forth in Section 2.1(e). 
Transfers of a Global Note (but not a beneficial interest therein) will be
limited to transfers thereof in whole, but not in part, to the DTC, its
successors or its respective nominees, except as set forth in
Section 2.1(g)(4) and 2.1(h).  If a beneficial interest in a Global Note is
transferred or exchanged for a beneficial interest in another Global Note, the
Notes Custodian will (x) record a decrease in the principal amount of the Global
Note being transferred or exchanged equal to the principal amount of such
transfer or exchange and (y) record a like increase in the principal amount of
the other Global Note.  Any beneficial interest in one Global Note that is
transferred to a Person who takes delivery in the form of an interest in another
Global Note, or exchanged for an interest in another Global Note, will, upon
transfer or exchange, cease to be an interest in such Global Note and become an
interest in the other Global Note and, accordingly, will thereafter be subject
to all transfer and exchange restrictions, if any, and other procedures
applicable to beneficial interests in such other Global Note for as long as it
remains such an interest.

 

(2)                                 Members of, or participants in, DTC (“Agent
Members”) shall have no rights under this Indenture with respect to any Global
Note held on their behalf by DTC or by the Notes Custodian as the custodian of
DTC or under such Global Note, and DTC may be treated by the Company, the
Trustee and any agent of the Company or the Trustee as the absolute owner of
such

 

37

--------------------------------------------------------------------------------


 

Global Note for all purposes whatsoever.  Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices of DTC governing the exercise of the rights
of a holder of a beneficial interest in any Global Note.

 

(3)                                 In connection with any transfer of a portion
of the beneficial interest in a Global Note pursuant to Section 2.1(h) to
beneficial owners who are required to hold Definitive Notes, the Notes Custodian
shall reflect on its books and records the date and a decrease in the principal
amount of such Global Note in an amount equal to the principal amount of the
beneficial interest in the Global Note to be transferred, and the Company shall
execute, and the Trustee shall authenticate and make available for delivery, one
or more Definitive Notes of like tenor and amount.

 

(4)                                 In connection with the transfer of an entire
Global Note to beneficial owners pursuant to Section 2.1(h), such Global Note
shall be deemed to be surrendered to the Trustee for cancellation, and the
Company shall execute, and the Trustee shall authenticate and make available for
delivery, to each beneficial owner identified by DTC in exchange for its
beneficial interest in such Global Note, an equal aggregate principal amount of
Definitive Notes of authorized denominations.

 

(5)                                 The registered Holder of a Global Note may
grant proxies and otherwise authorize any person, including Agent Members and
persons that may hold interests through Agent Members, to take any action which
a Holder is entitled to take under this Indenture or the Notes.

 

(6)                                 Any Holder of a Global Note shall, by
acceptance of such Global Note, agree that transfers of beneficial interests in
such Global Note may be effected only through a book-entry system maintained by
(i) the Holder of such Global Note (or its agent) or (ii) any holder of a
beneficial interest in such Global Note, and that ownership of a beneficial
interest in such Global Note shall be required to be reflected in a book entry.

 

(g)                                  Definitive Notes.  Except as provided
below, owners of beneficial interests in Global Notes will not be entitled to
receive Definitive Notes.  Definitive Notes shall be transferred to all
beneficial owners in exchange for their beneficial interests in a Global Note if
(A) DTC notifies the Company that it is unwilling or unable to continue as
Depositary for the Global Note and the Company fail to appoint a successor
depositary within 90 days of such notice, (B) the Company, at its option,
notifies the Trustee in writing that it elects to cause the issuance of
Definitive Notes or (C) there shall have occurred and be continuing an Event of
Default with respect to the Notes under this Indenture and DTC shall have
requested the issuance of Definitive Notes.  In the event of the occurrence of
any of the events specified in the second preceding sentence or in clause (A),
(B) or (C) of the preceding sentence, the Company shall promptly make available
to the Trustee a reasonable supply of Definitive Notes.  In addition, any Note
transferred to an affiliate (as defined in Rule 405 under the Securities Act) of
the Company or evidencing a Note that has been acquired by an affiliate in a
transaction or series of transactions not involving any public offering must,
until one year after the last date on which either the Company or any affiliate
of the Company was an owner of the Note, be in the form of a Definitive Note and
bear the legend regarding transfer restrictions in Section 2.1(d).  If required
to do so pursuant to any applicable law or regulation, beneficial owners may
also obtain Definitive Notes in exchange for their beneficial interests in a
Global Note upon written request in accordance with DTC’s and the Registrar’s
procedures.

 

(1)                                 Any Definitive Note delivered in exchange
for an interest in a Global Note pursuant to Section 2.1(g) shall, except as
otherwise provided by Section 2.6(d), bear the applicable legend regarding
transfer restrictions applicable to the Global Note set forth in Section 2.1(d).

 

38

--------------------------------------------------------------------------------


 

(2)                                 If a Definitive Note is transferred or
exchanged for a beneficial interest in a Global Note, the Trustee will
(x) cancel such Definitive Note, (y) record an increase in the principal amount
of such Global Note equal to the principal amount of such transfer or exchange
and (z) in the event that such transfer or exchange involves less than the
entire principal amount of the canceled Definitive Note, the Company shall
execute, and the Trustee shall authenticate and make available for delivery, to
the transferring Holder a new Definitive Note representing the principal amount
not so transferred.

 

(3)                                 If a Definitive Note is transferred or
exchanged for another Definitive Note, (x) the Trustee will cancel the
Definitive Note being transferred or exchanged, (y) the Company shall execute,
and the Trustee shall authenticate and make available for delivery, one or more
new Definitive Notes in authorized denominations having an aggregate principal
amount equal to the principal amount of such transfer or exchange to the
transferee (in the case of a transfer) or the Holder of the canceled Definitive
Note (in the case of an exchange), registered in the name of such transferee or
Holder, as applicable, and (z) if such transfer or exchange involves less than
the entire principal amount of the canceled Definitive Note, the Company shall
execute, and the Trustee shall authenticate and make available for delivery to
the Holder thereof, one or more Definitive Notes in authorized denominations
having an aggregate principal amount equal to the transferred or unexchanged
portion of the canceled Definitive Notes, registered in the name of the Holder
thereof.

 

(4)                                 Notwithstanding anything to the contrary in
this Indenture, in no event shall a Definitive Note be delivered upon exchange
or transfer of a beneficial interest in the Temporary Regulation S Global Note
prior to the end of the Restricted Period.

 

SECTION 2.2.                                          Execution and
Authentication.  One Officer shall sign the Notes for the Company by manual,
facsimile or PDF signature.  If the Officer whose signature is on a Note no
longer holds that office at the time the Trustee authenticates the Note, the
Note shall be valid nevertheless.

 

A Note shall not be valid until an authorized officer of the Trustee manually
authenticates the Note.  The signature of the Trustee on a Note shall be
conclusive evidence that such Note has been duly and validly authenticated and
issued under this Indenture.  A Note shall be dated the date of its
authentication.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Trustee shall authenticate and make available for delivery: 
(1) Initial Notes for original issue on the Issue Date in an aggregate principal
amount of $450,000,000 and (2) subject to the terms of this Indenture,
Additional Notes for original issue in an unlimited principal amount in each
case upon a written order of the Company signed by one Officer (the “Company
Order”).  Such Company Order shall specify whether the Notes will be in the form
of Definitive Notes or Global Notes, the amount of the Notes to be
authenticated, the date on which the original issue of Notes is to be
authenticated, the holder of the Notes and whether the Notes are to be Initial
Notes or Additional Notes.

 

The Trustee may appoint an agent (the “Authenticating Agent”) reasonably
acceptable to the Company to authenticate the Notes.  Any such appointment shall
be evidenced by an instrument signed by a Trust Officer, a copy of which shall
be furnished to the Company.  Unless limited by the terms of such appointment,
any such Authenticating Agent may authenticate Notes whenever the Trustee may do
so.  Each reference in this Indenture to authentication by the Trustee includes
authentication by the Authenticating Agent.  An Authenticating Agent has the
same rights as any Registrar, Paying Agent or agent for service of notices and
demands.

 

39

--------------------------------------------------------------------------------


 

In case the Company, pursuant to Article IV, shall be consolidated or merged
with or into any other Person or shall convey, transfer, lease or otherwise
dispose of its properties and assets substantially as an entirety to any Person,
and the successor Person resulting from such consolidation, or surviving such
merger, or into which the Company or any Subsidiary Guarantor shall have been
merged, or the Person which shall have received a conveyance, transfer, lease or
other disposition as aforesaid, shall have executed an indenture supplemental
hereto with the Trustee pursuant to Article IV, any of the Notes authenticated
or delivered prior to such consolidation, merger, conveyance, transfer, lease or
other disposition may (but shall not be required), from time to time, at the
request of the successor Person, be exchanged for other Notes executed in the
name of the successor Person with such changes in phraseology and form as may be
appropriate to reflect such successor Person, but otherwise in substance of like
tenor as the Notes surrendered for such exchange and of like principal amount;
and the Trustee, upon the Company Order of the successor Person, shall
authenticate and make available for delivery Notes as specified in such order
for the purpose of such exchange.  If Notes shall at any time be authenticated
and delivered in any new name of a successor Person pursuant to this Section 2.2
in exchange or substitution for or upon registration of transfer of any Notes,
such successor Person, at the option of the Holders but without expense to them,
shall provide for the exchange of all Notes at the time outstanding for Notes
authenticated and delivered in such new name.

 

SECTION 2.3.                                          Registrar and Paying
Agent.  The Company shall maintain an office or agency where Notes may be
presented for registration of transfer or for exchange (the “Registrar”) and an
office or agency where Notes may be presented for payment.  The Registrar shall
keep a register of the Notes and of their transfer and exchange (the “Notes
Register”).  The Company may have one or more co-registrars and one or more
additional paying agents.  The term “Paying Agent” includes any additional
paying agent and the term “Registrar” includes any co-registrar.

 

The Company shall enter into an appropriate agency agreement with any Registrar
or Paying Agent not a party to this Indenture, which shall incorporate the terms
of the TIA.  The agreement shall implement the provisions of this Indenture that
relate to such agent.  The Company shall notify the Trustee in writing of the
name and address of each such agent.  If the Company fail to maintain a
Registrar or Paying Agent, the Trustee shall act as such and shall be entitled
to appropriate compensation therefor pursuant to Section 7.7.  The Company or
any Subsidiary Guarantor may act as Paying Agent, Registrar or transfer agent.

 

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.  The Company initially appoints the
Trustee as the Registrar and Paying Agent for the Notes and the Company may
remove any Registrar or Paying Agent without prior notice to the Holders, but
upon written notice to such Registrar or Paying Agent and to the Trustee;
provided, however, that no such removal shall become effective until
(i) acceptance of any appointment by a successor as evidenced by an appropriate
agreement entered into by the Company and such successor Registrar or Paying
Agent, as the case may be, and delivered to the Trustee and the passage of any
waiting or notice periods required by DTC procedures or (ii) written
notification to the Trustee that the Trustee shall serve as Registrar or Paying
Agent until the appointment of a successor in accordance with clause (i) above. 
The Registrar or Paying Agent may resign at any time upon written notice to the
Company and the Trustee.

 

SECTION 2.4.                                          Paying Agent to Hold Money
in Trust.  Prior to 10:00 a.m. New York City time, on each due date of the
principal of, premium, if any, or interest on any Note is due and payable, the
Company shall deposit with the Paying Agent a sum sufficient in immediately
available funds to pay such principal, premium or interest when due.  The
Company shall require the Paying Agent (other than the Trustee) to agree in
writing that such Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by such Paying Agent for the payment of principal of,
premium, if any, or interest

 

40

--------------------------------------------------------------------------------


 

on the Notes (whether such assets have been distributed to it by the Company or
other obligors on the Notes), shall notify the Trustee in writing of any default
by the Company or any Subsidiary Guarantor in making any such payment and shall
during the continuance of any default by the Company (or any other obligor upon
the Notes) in the making of any payment in respect of the Notes, upon the
written request of the Trustee, forthwith deliver to the Trustee all sums held
in trust by such Paying Agent for payment in respect of the Notes together with
a full accounting thereof.  If the Company or a Subsidiary of the Company acts
as Paying Agent, it shall segregate the money held by it as Paying Agent and
hold it as a separate trust fund.  The Company at any time may require a Paying
Agent (other than the Trustee) to pay all money held by it to the Trustee and to
account for any funds or assets disbursed by such Paying Agent.  Upon complying
with this Section 2.4, the Paying Agent (if other than the Company or a
Subsidiary of the Company) shall have no further liability for the money
delivered to the Trustee.  Upon any bankruptcy, reorganization or similar
proceeding with respect to the Company, the Trustee shall serve as Paying Agent
for the Notes.

 

SECTION 2.5.                                          Holder Lists.  The Trustee
shall preserve in as current a form as is reasonably practicable the most recent
list available to it of the names and addresses of Holders and shall otherwise
comply with TIA Section 312(a).  If the Trustee is not the Registrar, or to the
extent otherwise required under the TIA, the Company, on their own behalf and on
behalf of each of the Subsidiary Guarantors, shall furnish or cause the
Registrar to furnish to the Trustee, in writing at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Holders and the Company shall
otherwise comply with TIA Section 312(a).

 

SECTION 2.6.                                          Transfer and Exchange.

 

(a)                                 A Holder may transfer a Note (or a
beneficial interest therein) to another Person or exchange a Note (or a
beneficial interest therein) for another Note or Notes of any authorized
denomination by presenting to the Trustee a written request therefor stating the
name of the proposed transferee or requesting such an exchange, accompanied by
any certification, opinion or other document required by this Section 2.6.  The
Trustee will promptly register any transfer or exchange that meets the
requirements of this Section 2.6 by noting the same in the Notes Register
maintained by the Trustee for the purpose, and no transfer or exchange will be
effective until it is registered in such Notes Register.  The transfer or
exchange of any Note (or a beneficial interest therein) may only be made in
accordance with this Section 2.6 and Section 2.1(g) and 2.1(h), as applicable,
and, in the case of a Global Note (or a beneficial interest therein), the
applicable rules and procedures of DTC, Euroclear and Clearstream.  The Trustee
shall refuse to register any requested transfer or exchange that does not comply
with this paragraph.

 

(b)                                 Transfers of Rule 144A Notes.  The following
provisions shall apply with respect to any proposed registration of transfer of
a Rule 144A Note prior to the date that is one year after the later of the date
of its original issue and the last date on which the Company or any Affiliate of
the Company was the owner of such Notes (or any predecessor thereto) (the
“Resale Restriction Termination Date”):

 

(1)                                 a registration of transfer of a Rule 144A
Note or a beneficial interest therein to a QIB shall be made upon the
representation of the transferee in the form as set forth on the reverse of the
Note that it is purchasing for its own account or an account with respect to
which it exercises sole investment discretion and that it and any such account
is a “qualified institutional buyer” within the meaning of Rule 144A, and is
aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A; provided that no such written

 

41

--------------------------------------------------------------------------------


 

representation or other written certification shall be required in connection
with the transfer of a beneficial interest in the Rule 144A Global Note to a
transferee in the form of a beneficial interest in that Rule 144A Global Note in
accordance with this Indenture and the applicable procedures of DTC.

 

(2)                                 a registration of transfer of a Rule 144A
Note or a beneficial interest therein to a Non-U.S. Person shall be made upon
receipt by the Registrar or its agent of a certificate substantially in the form
set forth in Section 2.9 from the proposed transferee and the delivery of an
Opinion of Counsel, certification and/or other information satisfactory to it.

 

(c)                                  Transfers of Regulation S Notes.  The
following provisions shall apply with respect to any proposed transfer of a
Regulation S Note prior to the expiration of the Restricted Period:

 

(1)                                 a transfer of a Regulation S Note or a
beneficial interest therein to a QIB shall be made upon the representation of
the transferee, in the form of assignment on the reverse of the certificate,
that it is purchasing the Note for its own account or an account with respect to
which it exercises sole investment discretion and that it and any such account
is a “qualified institutional buyer” within the meaning of Rule 144A, is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A;

 

(2)                                 a transfer of a Regulation S Note or a
beneficial interest therein to a Non-U.S. Person shall be made upon receipt by
the Registrar or its agent of a certificate substantially in the form set forth
in Section 2.9 hereof from the proposed transferee and receipt by the Registrar
or its agent of an Opinion of Counsel, certification and/or other information
satisfactory to the Company.

 

After the expiration of the Restricted Period, interests in the Regulation S
Note may be transferred in accordance with applicable law without requiring the
certification set forth in Section 2.9 or any additional certification.

 

(d)                                 Restricted Notes Legend.  Upon the transfer,
exchange or replacement of Notes not bearing a Restricted Notes Legend, the
Registrar shall deliver Notes that do not bear a Restricted Notes Legend.  Upon
the transfer, exchange or replacement of Notes bearing a Restricted Notes
Legend, the Registrar shall deliver only Notes that bear a Restricted Notes
Legend unless (1)  an Initial Note is being transferred pursuant to an effective
registration statement or (2) there is delivered to the Registrar an Opinion of
Counsel satisfactory to it stating that neither such legend nor the related
restrictions on transfer are required in order to maintain compliance with the
provisions of the Securities Act.  Any Additional Notes sold in a registered
offering shall not be required to bear the Restricted Notes Legend.

 

(e)                                  Retention of Written Communications.  The
Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.1 or this Section 2.6.  The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable prior written notice to the Registrar.

 

(f)                                   Obligations with Respect to Transfers and
Exchanges of Notes.  To permit registrations of transfers and exchanges, the
Company shall, subject to the other terms and conditions of this Article II,
execute and the Trustee shall authenticate Definitive Notes and Global Notes at
the Company’s and Registrar’s written request.

 

42

--------------------------------------------------------------------------------


 

No service charge shall be made to a Holder for any registration of transfer or
exchange, but the Company may require the Holder to pay a sum sufficient to
cover any transfer tax assessments or similar governmental charge payable in
connection therewith (other than any such transfer taxes, assessments or similar
governmental charges payable upon exchange or transfer pursuant to Sections 2.2,
2.6, 2.11, 2.13, 3.5, 5.6 or 9.5).

 

The Company (and the Registrar) shall not be required to register the transfer
of or exchange of any Note (A) for a period beginning (1) 15 calendar days
before the mailing of a notice of an offer to repurchase or redeem Notes and
ending at the close of business on the day of such mailing or (2) 15 calendar
days before an interest payment date and ending on such interest payment date or
(B) called for redemption, except the unredeemed portion of any Note being
redeemed in part.

 

Prior to the due presentation for registration of transfer of any Note, the
Company, the Trustee, the Paying Agent or the Registrar may deem and treat the
person in whose name a Note is registered as the owner of such Note for the
purpose of receiving payment of principal of, premium, if any, and (subject to
Section 2 of the form of Note attached hereto as Exhibit A) interest on such
Note and for all other purposes whatsoever, including without limitation the
transfer or exchange of such Note, whether or not such Note is overdue, and none
of the Company, the Trustee, the Paying Agent or the Registrar shall be affected
by notice to the contrary.

 

Any Definitive Note delivered in exchange for an interest in a Global Note
pursuant to Section 2.1(h) shall, except as otherwise provided by
Section 2.6(d), bear the applicable legend regarding transfer restrictions
applicable to the Definitive Note set forth in Section 2.1(d).

 

All Notes issued upon any transfer or exchange pursuant to the terms of this
Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.

 

(g)                                  No Obligation of the Trustee.  The Trustee
shall have no responsibility or obligation to any beneficial owner of a Global
Note, a member of, or a participant in, DTC or other Person with respect to the
accuracy of the records of DTC or its nominee or of any participant or member
thereof, with respect to any ownership interest in the Notes or with respect to
the delivery to any participant, member, beneficial owner or other Person (other
than DTC) of any notice (including any notice of redemption or purchase) or the
payment of any amount or delivery of any Notes (or other security or property)
under or with respect to such Notes.  All notices and communications to be given
to the Holders and all payments to be made to Holders in respect of the Notes
shall be given or made only to or upon the order of the registered Holders
(which shall be DTC or its nominee in the case of a Global Note).  The rights of
beneficial owners in any Global Note shall be exercised only through DTC subject
to the applicable rules and procedures of DTC.  The Trustee may rely and shall
be fully protected in relying upon information furnished by DTC with respect to
its members, participants and any beneficial owners.

 

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among DTC participants, members or
beneficial owners in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by, the terms of this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.  Neither the Trustee nor any of its agents shall
have any responsibility for any actions taken or not taken by DTC.

 

43

--------------------------------------------------------------------------------


 

SECTION 2.7.                                          Form of Certificate to be
Delivered upon Termination of Restricted Period.

 

[Date]

 

Triangle USA Petroleum Corporation
1200 17th Street
Suite 2600
Denver, Colorado, 80202
Attention:  Chief Financial Officer
Facsimile:  (303) 260-7125

 

Wells Fargo Bank, National Association

750 North St. Paul Place, Suite 1750

Dallas, TX 75201

Attention: John C. Stohlmann

Facsimile: 214-756-7401
with a copy to:

 

Skadden, Arps, Slate, Meagher, and Flom LLP
4 Times Square
New York, New York 10036
Attention:  Richard B. Aftanas
Facsimile: (917) 777-4112

 

Re:                             Triangle USA Petroleum Corporation (the
“Company”)

 

6.75% Senior Notes due 2022 (the “Notes”)

 

Ladies and Gentlemen:

 

This letter relates to Notes represented by a temporary global Note (the
“Temporary Regulation S Global Note”).  Pursuant to Section 2.1 of the Indenture
dated as of July 18, 2014 relating to the Notes (the “Indenture”), we hereby
certify that the persons who are the beneficial owners of $450,000,000 principal
amount of Notes represented by the Temporary Regulation S Global Note are
persons outside the United States to whom beneficial interests in such Notes
could be transferred in accordance with Rule 904 of Regulation S promulgated
under the Securities Act of 1933, as amended.  Accordingly, you are hereby
requested to issue a Permanent Regulation S Global Note representing the
undersigned’s interest in the principal amount of Notes represented by the
Temporary Regulation S Global Note, all in the manner provided by the
Indenture.  We certify that we [are][are not] an Affiliate of the Company.

 

The Trustee and the Company is entitled to conclusively rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby.  Terms used in this letter have the
meanings set forth in Regulation S.

 

 

Very truly yours,

 

 

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

44

--------------------------------------------------------------------------------


 

SECTION 2.8.                  [Reserved].

 

SECTION 2.9.                                          Form of Certificate to be
Delivered in Connection with Transfers Pursuant to Regulation S.

 

[Date]

 

Triangle USA Petroleum Corporation
1200 17th Street
Suite 2600
Denver, Colorado, 80202
Attention:  Chief Financial Officer
Facsimile:  (303) 260-7125

 

Wells Fargo Bank, National Association

750 North St. Paul Place, Suite 1750

Dallas, TX 75201

Attention: John C. Stohlmann

Facsimile: 214-756-7401

 

Re:                             Triangle USA Petroleum Corporation (the
“Company”)

 

6.75% Senior Notes due 2022 (the “Notes”)

 

Ladies and Gentlemen:

 

In connection with our proposed sale of $450,000,000 aggregate principal amount
of the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the United States Securities Act of 1933, as
amended (the “Securities Act”), and, accordingly, we represent that:

 

(a)                                 the offer of the Notes was not made to a
person in the United States;

 

(b)                                 either (i) at the time the buy order was
originated, the transferee was outside the United States or we and any person
acting on our behalf reasonably believed that the transferee was outside the
United States or (ii) the transaction was executed in, on or through the
facilities of a designated off-shore securities market and neither we nor any
person acting on our behalf knows that the transaction has been pre-arranged
with a buyer in the United States;

 

(c)                                  no directed selling efforts have been made
in the United States in contravention of the requirements of Rule 903(a)(2) or
Rule 904(a)(2) of Regulation S, as applicable; and

 

(d)                                 the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act.

 

In addition, if the sale is made during a restricted period and the provisions
of Rule 903(b)(2), Rule 903(b)(3) or Rule 904(b)(1) of Regulation S are
applicable thereto, we confirm that such sale has

 

45

--------------------------------------------------------------------------------


 

been made in accordance with the applicable provisions of Rule 903(b)(2),
Rule 903(b)(3) or Rule 904(b)(1), as the case may be.

 

We also hereby certify that we [are][are not] an Affiliate of the Company and,
to our knowledge, the transferee of the Notes [is][is not] an Affiliate of the
Company.

 

The Trustee and the Company is entitled to conclusively rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby.  Terms used in this certificate have
the meanings set forth in Regulation S.

 

 

Very truly yours,

 

 

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

SECTION 2.10.           [Reserved].

 

SECTION 2.11.                                   Mutilated, Destroyed, Lost or
Stolen Notes.  If a mutilated Note is surrendered to the Registrar or if the
Holder of a Note claims that the Note has been lost, destroyed or wrongfully
taken, the Company shall issue and the Trustee shall authenticate a replacement
Note if the requirements of Section 8-405 of the Uniform Commercial Code are
met, such that the Holder (a) satisfies the Company and the Trustee that such
Note has been lost, destroyed or wrongfully taken within a reasonable time after
such Holder has notice of such loss, destruction or wrongful taking and the
Registrar has not registered a transfer prior to receiving such notification,
(b) makes such request to the Company and the Trustee prior to the Note being
acquired by a protected purchaser as defined in Section 8-303 of the Uniform
Commercial Code (a “protected purchaser”) and (c) satisfies any other reasonable
requirements of the Trustee; provided, however, if after the delivery of such
replacement Note, a protected purchaser of the Note for which such replacement
Note was issued presents for payment or registration such replaced Note, the
Trustee and/or the Company shall be entitled to recover such replacement Note
from the Person to whom it was issued and delivered or any Person taking
therefrom, except a protected purchaser, and shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage,
cost or expense incurred by the Company or the Trustee in connection therewith. 
Such Holder shall furnish an indemnity bond sufficient in the judgment of the
(i) Trustee to protect the Trustee and (ii) the Company to protect the Company,
the Trustee, the Paying Agent and the Registrar, from any loss which any of them
may suffer if a Note is replaced, and, in the absence of notice to the Company,
any Subsidiary Guarantor or the Trustee that such Note has been acquired by a
protected purchaser, the Company shall execute, and upon receipt of an Company
Order, the Trustee shall authenticate and make available for delivery, in
exchange for any such mutilated Note or in lieu of any such destroyed, lost or
stolen Note, a new Note of like tenor and principal amount, bearing a number not
contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Note, pay such Note.

 

Upon the issuance of any new Note under this Section 2.11, the Company may
require that such Holder pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation

 

46

--------------------------------------------------------------------------------


 

thereto and any other expenses (including the fees and expenses of counsel and
of the Trustee) in connection therewith.

 

Subject to the proviso in the initial paragraph of this Section 2.11, every new
Note issued pursuant to this Section 2.11, in lieu of any mutilated, destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, any Subsidiary Guarantor (if applicable) and any
other obligor upon the Notes, whether or not the mutilated, destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.

 

The provisions of this Section 2.11 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

 

SECTION 2.12.                                   Outstanding Notes.  Notes
outstanding at any time are all Notes authenticated by the Trustee except for
those cancelled by it, those delivered to it for cancellation, those paid
pursuant to Section 2.11 and those described in this Section as not
outstanding.  A Note does not cease to be outstanding in the event the Company
or an Affiliate of the Company holds the Note; provided, however, that (i) for
purposes of determining which are outstanding for consent or voting purposes
hereunder, the provisions of Section 12.6 shall apply and (ii) in determining
whether the Trustee shall be protected in making a determination whether the
Holders of the requisite principal amount of outstanding Notes are present at a
meeting of Holders of Notes for quorum purposes or have consented to or voted in
favor of any request, demand, authorization, direction, notice, consent, waiver,
amendment or modification hereunder, or relying upon any such quorum, consent or
vote, only Notes which a Trust Officer of the Trustee actually knows to be held
by the Company or an Affiliate of the Company shall not be considered
outstanding.

 

If a Note is replaced pursuant to Section 2.11 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee and
the Company receive proof satisfactory to them that the replaced Note is held by
a protected purchaser.  A mutilated Note ceases to be outstanding upon surrender
of such Note and replacement pursuant to Section 2.11.

 

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date, money sufficient to pay all
principal, premium, if any, and accrued interest payable on that date with
respect to the Notes (or portions thereof) to be redeemed or maturing, as the
case may be, and the Paying Agent is not prohibited from paying such money to
the Holders on that date pursuant to the terms of this Indenture, then on and
after that date such Notes (or portions thereof) cease to be outstanding and
interest on them ceases to accrue.

 

SECTION 2.13.                                   Temporary Notes.  In the event
that Definitive Notes are to be issued under the terms of this Indenture, until
such Definitive Notes are ready for delivery, the Company may prepare and the
Trustee shall authenticate temporary Notes.  Temporary Notes shall be
substantially in the form, and shall carry all rights, of Definitive Notes but
may have variations that the Company consider appropriate for temporary Notes. 
Without unreasonable delay, the Company shall prepare and the Trustee shall
authenticate Definitive Notes.  After the preparation of Definitive Notes, the
temporary Notes shall be exchangeable for Definitive Notes upon surrender of the
temporary Notes at any office or agency maintained by the Company for that
purpose and such exchange shall be without charge to the Holder.  Upon surrender
for cancellation of any one or more temporary Notes, the Company shall execute,
and the Trustee shall, upon receipt of an Company Order, authenticate and make
available for delivery in exchange therefor, one or more Definitive Notes
representing an equal principal amount of Notes.  Until so

 

47

--------------------------------------------------------------------------------


 

exchanged, the Holder of temporary Notes shall in all respects be entitled to
the same benefits under this Indenture as a Holder of Definitive Notes.

 

SECTION 2.14.                                   Cancellation.  The Company at
any time may deliver Notes to the Trustee for cancellation.  The Registrar and
the Paying Agent shall forward to the Trustee any Notes surrendered to them for
registration of transfer, exchange or payment.  The Trustee and no one else
shall cancel all Notes surrendered for registration of transfer, exchange,
payment or cancellation and dispose of such Notes in accordance with its
internal policies and customary procedures (subject to the record retention
requirements of the Exchange Act and the Trustee).  If the Company or any
Subsidiary Guarantor acquires any of the Notes, such acquisition shall not
operate as a redemption or satisfaction of the Indebtedness represented by such
Notes unless and until the same are surrendered to the Trustee for cancellation
pursuant to this Section 2.14.  The Company may not issue new Notes to replace
Notes it has paid or delivered to the Trustee for cancellation for any reason
other than in connection with a transfer or exchange.

 

At such time as all beneficial interests in a Global Note have either been
exchanged for Definitive Notes, transferred, redeemed, repurchased or canceled,
such Global Note shall be returned by DTC to the Trustee for cancellation or
retained and canceled by the Trustee.  At any time prior to such cancellation,
if any beneficial interest in a Global Note is exchanged for Definitive Notes,
transferred in exchange for an interest in another Global Note, redeemed,
repurchased or canceled, the principal amount of Notes represented by such
Global Note shall be reduced and an adjustment shall be made on the books and
records of the Trustee (if it is then the Notes Custodian for such Global Note)
with respect to such Global Note, by the Trustee or the Notes Custodian, to
reflect such reduction.

 

SECTION 2.15.                                   Payment of Interest; Defaulted
Interest.  Interest on any Note which is payable, and is punctually paid or duly
provided for, on any interest payment date shall be paid to the Person in whose
name such Note (or one or more Predecessor Notes) is registered at the close of
business on the regular record date for such payment at the office or agency of
the Company maintained for such purpose pursuant to Section 2.3.

 

Any interest on any Note which is payable, but is not paid when the same becomes
due and payable and such nonpayment continues for a period of 30 days shall
forthwith cease to be payable to the Holder on the regular record date, and such
defaulted interest and (to the extent lawful) interest on such defaulted
interest at the rate borne by the Notes (such defaulted interest and interest
thereon herein collectively called “Defaulted Interest”) shall be paid by the
Company, at their election in each case, as provided in clause (a) or (b) below:

 

(a)                                 The Company may elect to make payment of any
Defaulted Interest to the Persons in whose names the Notes (or their respective
predecessor Notes) are registered at the close of business on a Special Record
Date (as defined below) for the payment of such Defaulted Interest, which shall
be fixed in the following manner.  The Company shall notify the Trustee in
writing of the amount of Defaulted Interest proposed to be paid on each Note and
the date (not less than 30 days after such notice) of the proposed payment (the
“Special Interest Payment Date”), and at the same time the Company shall deposit
with the Trustee an amount of money equal to the aggregate amount proposed to be
paid in respect of such Defaulted Interest or shall make arrangements
satisfactory to the Trustee for such deposit prior to the date of the proposed
payment, such money when deposited to be held in trust for the benefit of the
Persons entitled to such Defaulted Interest as in this Section 2.15(a). 
Thereupon the Company shall fix a record date (the “Special Record Date”) for
the payment of such Defaulted Interest, which date shall be not more than
20 calendar days and not less than 15 calendar days prior to the Special
Interest Payment Date and not less than 10 calendar days after the receipt by
the Trustee of the notice of the proposed payment.  The Company shall promptly
notify the Trustee in writing of such Special Record

 

48

--------------------------------------------------------------------------------


 

Date, and in the name and at the expense of the Company, the Trustee shall cause
notice of the proposed payment of such Defaulted Interest and the Special Record
Date and Special Interest Payment Date therefor to be given in the manner
provided for in Section 12.2, not less than 10 calendar days prior to such
Special Record Date.  Notice of the proposed payment of such Defaulted Interest
and the Special Record Date and Special Interest Payment Date therefor having
been so given, such Defaulted Interest shall be paid on the Special Interest
Payment Date to the Persons in whose names the Notes (or their respective
predecessor Notes) are registered at the close of business on such Special
Record Date and shall no longer be payable pursuant to the provisions in
Section 2.15(b).

 

(b)                                 The Company may make payment of any
Defaulted Interest in any other lawful manner not inconsistent with the
requirements of any securities exchange on which the Notes may be listed, and
upon such notice as may be required by such exchange, if, after written notice
given by the Company to the Trustee of the proposed payment pursuant to this
Section 2.15(b), such manner of payment shall be deemed practicable by the
Trustee.

 

Subject to the foregoing provisions of this Section 2.15, each Note delivered
under this Indenture upon registration of, transfer of or in exchange for or in
lieu of any other Note shall carry the rights to interest accrued and unpaid,
and to accrue, which were carried by such other Note.

 

SECTION 2.16.                                   CUSIP and ISIN Numbers.  The
Company in issuing the Notes may use “CUSIP” and “ISIN” numbers and, if so, the
Trustee shall use “CUSIP and “ISIN” numbers in notices of redemption or purchase
as a convenience to Holders; provided, however, that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the Notes or as contained in any notice of a redemption or purchase
and that reliance may be placed only on the other identification numbers printed
on the Notes, and any such redemption or purchase shall not be affected by any
defect in or omission of such CUSIP and ISIN numbers.  The Company shall
promptly notify the Trustee in writing of any change in the CUSIP and ISIN
numbers.

 

ARTICLE III

 

COVENANTS

 

SECTION 3.1.                                          Payment of Notes.  The
Company shall promptly pay the principal of, premium, if any, and interest on
the Notes on the dates and in the manner provided in the Notes and in this
Indenture.  Principal, premium, if any, and interest shall be considered paid on
the date due if by 10:00 a.m. Eastern time on such date the Trustee or the
Paying Agent holds in accordance with this Indenture money sufficient to pay all
principal, premium, if any, and interest then due and the Trustee or the Paying
Agent, as the case may be, is not prohibited from paying such money to the
Holders on that date pursuant to the terms of this Indenture.

 

Notwithstanding anything to the contrary contained in this Indenture, the
Company may, to the extent it is required to do so by law, deduct or withhold
income or other similar taxes imposed by the United States of America from
principal or interest payments hereunder.

 

SECTION 3.2.                                          Incurrence of Indebtedness
and Issuance of Preferred Stock.

 

(a)                                 The Company will not, and will not permit
any of its Restricted Subsidiaries to directly or indirectly create, incur,
issue, assume, Guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to (collectively, “incur”; with
“incurrence” having a correlative meaning) any Indebtedness (including Acquired
Debt), and the Company will not issue any Disqualified Stock

 

49

--------------------------------------------------------------------------------


 

and will not permit any of its Restricted Subsidiaries to issue any preferred
stock; provided, however, that the Company may incur Indebtedness (including
Acquired Debt) and issue Disqualified Stock, and Restricted Subsidiaries may
incur Indebtedness (including Acquired Debt) and issue preferred stock, if
(i) the Fixed Charge Coverage Ratio for the Company’s most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock or preferred stock is issued, as the case may be,
would have been at least 2.25 to 1.0, determined on a pro forma basis (including
a pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or the Disqualified Stock or preferred stock had
been issued, as the case may be, at the beginning of such four-quarter period
and (ii) no Default would occur as a consequence of, and no Event of Default
would be continuing following, the incurrence of the Indebtedness or the
transactions relating to such incurrence, including any related application of
the proceeds thereof; provided further that Indebtedness incurred by Restricted
Subsidiaries which are not also Subsidiary Guarantors pursuant to this provision
shall be limited to an amount not to exceed the greater of (a) $35.0 million and
(b) 5% of Adjusted Consolidated Net Tangible Assets of the Company, in each
case, determined as of the date of incurrence of such Indebtedness after giving
pro forma effect to such incurrence and the application of proceeds thereof.

 

(b)                                 Notwithstanding the foregoing,
Section 3.2(a) will not prohibit the incurrence or issuance of any of the
following items of Indebtedness or the issuance of any Disqualified Stock or
preferred stock (collectively, “Permitted Debt”):

 

(1)                                 the incurrence by the Company and any
Restricted Subsidiary of Indebtedness under Credit Facilities in an aggregate
principal amount at any one time outstanding under this clause (1) (with letters
of credit being deemed to have a principal amount equal to the maximum potential
liability of the Company and its Restricted Subsidiaries thereunder) not to
exceed the greater of (i) $500.0 million and (ii) the sum of $250.0 million plus
an amount equal to 35% of Adjusted Consolidated Net Tangible Assets of the
Company, determined as of the date of the incurrence of such Indebtedness after
giving pro forma effect to such incurrence and the application of the proceeds
therefrom;

 

(2)                                 the incurrence by the Company or any
Restricted Subsidiary of Existing Indebtedness;

 

(3)                                 the incurrence by the Company of
Indebtedness represented by the Notes to be issued on the Issue Date and by any
Subsidiary Guarantor of the Subsidiary Guarantees;

 

(4)                                 the incurrence by the Company or any
Restricted Subsidiaries of Indebtedness represented by Capital Lease
Obligations, mortgage financings or purchase money obligations, in each case,
incurred for the purpose of financing all or any part of the purchase price or
cost of design, construction, installation, improvement, deployment,
refurbishment or modification of property, plant or equipment or furniture,
fixtures and equipment, in each case, used in the business of the Company or any
Restricted Subsidiary, in an aggregate principal amount at any time outstanding,
including all Permitted Refinancing Indebtedness incurred to extend, renew,
refund, refinance, replace, defease, discharge or otherwise retire for value any
Indebtedness incurred pursuant to this clause (4), not to exceed the greater of
(a) $25.0 million and (b) 3.5% of Adjusted Consolidated Net Tangible Assets of
the Company, determined as of the date of the incurrence of such Indebtedness;

 

(5)                                 the incurrence or issuance by the Company or
any Restricted Subsidiary of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to extend, renew, refund, refinance,
replace, defease, discharge or otherwise retire for value any Indebtedness

 

50

--------------------------------------------------------------------------------


 

(other than intercompany Indebtedness) or Disqualified Stock of the Company, or
Indebtedness (other than intercompany Indebtedness) or preferred stock of any
Restricted Subsidiary, in each case that was permitted by this Indenture to be
incurred or issued under Section 3.2(a) or clause (2), (3), (4), (10), (14), or
(16) or this clause (5) of Section 3.2(b);

 

(6)                                 the incurrence by the Company or any
Restricted Subsidiary of intercompany Indebtedness between or among the Company
and any of its Restricted Subsidiaries; provided, however, that other than in
the case of intercompany current liabilities incurred in the ordinary course of
business in connection with the cash management operations of the Company and
its Subsidiaries to finance working capital needs of the Subsidiaries, (a) if
the Company or any Subsidiary Guarantor is the obligor on such Indebtedness and
the payee is not the Company or a Subsidiary Guarantor, such Indebtedness must
be expressly subordinated to the prior payment in full in cash of all
obligations then due with respect to the Notes, in the case of the Company, or
the Subsidiary Guarantee, in the case of a Subsidiary Guarantor; and (b) (i) any
subsequent issuance or transfer of Equity Interests that results in any such
Indebtedness being held by a Person other than the Company or a Restricted
Subsidiary and (ii) any sale or other transfer of any such Indebtedness to a
Person that is not either the Company or a Restricted Subsidiary will be deemed,
in each case, to constitute an incurrence of such Indebtedness by the Company or
such Restricted Subsidiary, as the case may be, that was not permitted by this
clause (6);

 

(7)                                 the issuance by any Restricted Subsidiary to
the Company or to any Restricted Subsidiary of any preferred stock; provided,
however, that:

 

(i)                  any subsequent issuance or transfer of Equity Interests
that results in any such preferred stock being held by a Person other than the
Company or a Restricted Subsidiary; and

 

(ii)               any sale or other transfer of any such preferred stock to a
Person that is not either the Company or a Restricted Subsidiary, will be
deemed, in each case, to constitute an issuance of such preferred stock by such
Restricted Subsidiary that was not permitted by this clause (7);

 

(8)                                 the incurrence of obligations of the Company
or any Restricted Subsidiary pursuant to Hedging Obligations, in each case
entered into for the non-speculative purpose of limiting risks that arise in the
business of the Company and its Restricted Subsidiaries

 

(9)                                 the Guarantee by the Company or any
Restricted Subsidiary of Indebtedness of the Company or a Restricted Subsidiary
that was permitted to be incurred by another provision of this Section 3.2;
provided that if the Indebtedness being Guaranteed is subordinated to or pari
passu with the Notes, then the Guarantee shall be subordinated or pari passu, as
applicable, to the same extent as the Indebtedness Guaranteed;

 

(10)                          the incurrence by the Company or any Restricted
Subsidiary of Permitted Acquisition Indebtedness;

 

(11)                          the incurrence by the Company or any Restricted
Subsidiary of Indebtedness constituting reimbursement obligations with respect
to letters of credit and bank guarantees issued in the ordinary course of
business, including without limitation letters of credit in respect of workers’
compensation claims, health, disability or other benefits to employees or former
employees or their families or property, casualty or liability insurance or
self-insurance, and letters of credit in connection with the maintenance of, or
pursuant to the requirements of, environmental

 

51

--------------------------------------------------------------------------------


 

or other permits or licenses from governmental authorities, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation claims; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

 

(12)                          the incurrence by the Company or any Restricted
Subsidiary of Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;

 

(13)                          the incurrence by the Company or any Restricted
Subsidiary of Indebtedness undertaken in connection with cash management and
related activities, including netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections, other
Bank Products and similar arrangements, with respect to an Company, any
Subsidiary or joint venture in the ordinary course of business;

 

(14)                          the incurrence by the Company or any Restricted
Subsidiary of Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with the operations and business of the Company and
its Restricted Subsidiaries;

 

(15)                          the incurrence by the Company or any Restricted
Subsidiary of Indebtedness constituting reimbursement obligations with respect
to letters of credit; provided that upon the drawing of such letters of credit,
such obligations are reimbursed within 30 days following such drawing;

 

(16)                          the incurrence by the Company or any Restricted
Subsidiary of Indebtedness arising from (x) Guarantees of Indebtedness of joint
ventures or (y) the incurrence by any Foreign Subsidiary of Indebtedness, so
long as the aggregate Indebtedness outstanding under clauses (x) and (y) at any
time does not to exceed the greater of (a) $35.0 million and (b) 5% of Adjusted
Consolidated Net Tangible Assets of the Company, in each case, determined as of
the date of incurrence of such Indebtedness after giving pro forma effect to
such incurrence and the application of proceeds thereof;

 

(17)                          Contribution Indebtedness; and

 

(18)                          the incurrence by the Company or any Restricted
Subsidiary of Indebtedness in an aggregate principal amount that, when taken
together with all other Indebtedness of the Company and its Restricted
Subsidiaries outstanding on the date of such incurrence (other than Indebtedness
permitted by clauses (1) through (17) above or Section 3.2(a)) and any Permitted
Refinancing Indebtedness incurred to extend, renew, refund, refinance, replace,
defease, discharge or otherwise retire for value any Indebtedness incurred
pursuant to this clause (18) does not exceed the greater of (a) $35.0 million
and (b) 5% of Adjusted Consolidated Net Tangible Assets of the Company,
determined as of the date of the incurrence of such Indebtedness after giving
pro forma effect to such incurrence and the application of the proceeds
therefrom.

 

(c)                                  The Company will not incur, and will not
permit any Subsidiary Guarantor to incur, any Indebtedness (including Permitted
Debt) that is contractually subordinated in right of payment to any other
Indebtedness of the Company or such Subsidiary Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the Notes
and the applicable Subsidiary Guarantee, on substantially identical terms;
provided, however, that no Indebtedness will be deemed to be contractually
subordinated in right of payment to any other Indebtedness of the Company solely
by virtue of being unsecured or by virtue of being secured on a first or junior
Lien basis.

 

52

--------------------------------------------------------------------------------


 

(d)                                 For purposes of determining compliance with
this Section 3.2, (a) in the event that an item of proposed Indebtedness,
Disqualified Stock or preferred stock meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (18) of
Section 3.2(b), or is entitled to be incurred or issued pursuant to
Section 3.2(b), the Company will be permitted to divide and classify such item,
in whole or in part, on the date of its incurrence or issuance, or later divide
and reclassify all or a portion of such item, in any manner that complies with
this Section 3.2 and (b) all Indebtedness outstanding on the Issue Date or
committed to on or prior to the Issue Date, in each case, under the Senior
Credit Agreement shall be deemed incurred on the Issue Date under
Section 3.2(b)(1).  The accrual of interest, the accretion or amortization of
original issue discount, the payment of interest on any Indebtedness in the form
of additional Indebtedness with the same terms, the reclassification of
preferred stock as Indebtedness due to a change in accounting principles,
fluctuations in the termination value of hedging Obligations and the payment of
dividends on Disqualified Stock or preferred stock in the form of additional
Disqualified Stock or preferred stock of the same class will be deemed not to be
an incurrence of Indebtedness or an issuance of Disqualified Stock or preferred
stock for purposes of this Section 3.2; provided, in each such case, that the
amount of any such accrual, accretion or payment is included in Fixed Charges of
the Company as accrued.  The amount of any Indebtedness outstanding as of any
date shall be (a) the accreted value thereof in the case of any Indebtedness
issued with original issue discount and (b) the principal amount or liquidation
preference thereof, in the case of any other Indebtedness.  If obligations in
respect of letters of credit are incurred pursuant to a Credit Facility and are
being treated as incurred pursuant to Section 3.2(b)(1) and the letters of
credit relate to other Indebtedness, then such other Indebtedness shall not be
included.

 

(e)                                  For purposes of determining compliance with
any U.S. dollar-denominated restriction on the incurrence of Indebtedness, the
U.S. dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced. 
Notwithstanding any other provision of this Section 3.2, the maximum amount of
Indebtedness that the Company or any Restricted Subsidiary may incur pursuant to
this Section 3.2 shall not be deemed to be exceeded solely as a result of
fluctuations in the exchange rate of currencies.  The principal amount of any
Permitted Refinancing Indebtedness incurred to refinance other Indebtedness, if
incurred in a different currency from the Indebtedness being refinanced, shall
be calculated based on the currency exchange rate applicable to the currencies
in which such Permitted Refinancing Indebtedness is denominated that is in
effect on the date of such refinancing.

 

(f)                                   For the avoidance of doubt, the amount of
Indebtedness, Disqualified Stock and preferred stock incurred by Restricted
Subsidiaries that are not Subsidiary Guarantors pursuant to the second proviso
of Section 3.2(a) and Section 3.2(b)(16), shall not exceed the greater of
(a) $35.0 million and (b) 5% of Adjusted Consolidated Net Tangible Assets of the
Company, in each case, determined as of the date of incurrence of such
Indebtedness after giving pro forma effect to such incurrence and the
application of proceeds thereof.

 

SECTION 3.3.                                          Restricted Payments.

 

(a)                                 The Company will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly:

 

53

--------------------------------------------------------------------------------


 

(1)                                 declare or pay any dividend or make any
other payment or distribution on account of the Company’s or any Restricted
Subsidiary’s Equity Interests (including, without limitation, any payment by the
Company or any Restricted Subsidiary in connection with any merger or
consolidation involving the Company or any Restricted Subsidiary) or to the
direct or indirect holders of the Company’s or any Restricted Subsidiary’s
Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Disqualified Stock) of the
Company and other than dividends or distributions payable to the Company or any
Restricted Subsidiary);

 

(2)                                 purchase, redeem or otherwise acquire or
retire for value (including, without limitation, any such purchase, redemption,
acquisition or retirement made in connection with any merger or consolidation
involving the Company) any Equity Interests of the Company or any direct or
indirect parent company of the Company (other than any such Equity Interests
owned by any Restricted Subsidiary);

 

(3)                                 make any payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any
Subordinated Debt, except a payment of interest or principal at the Stated
Maturity thereof (excluding (a) any intercompany Indebtedness between or among
the Company and any of its Restricted Subsidiaries or (b) the purchase or other
acquisition of Subordinated Debt acquired in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such purchase or other acquisition); or

 

(4)                                 make any Restricted Investment;

 

(all such payments and other actions set forth in clauses (1) through (4)  above
being collectively referred to as “Restricted Payments”), unless, at the time of
and after giving effect to such Restricted Payment:

 

(i) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

 

(ii) the Company would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 3.2(a); and

 

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries since
the Issue Date (excluding Restricted Payments permitted by clauses (2), (3),
(4), (5), (6), (7), (8), (9) and (10) of Section 3.3(b)) is equal to or less
than the sum, without duplication, of:

 

(A)                               50% of the Consolidated Net Income of the
Company for the period (taken as one accounting period) from May 1, 2014 to the
end of the Company’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
if such Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus

 

(B)                               100% of (a) (i) the aggregate net cash
proceeds and (ii) the Fair Market Value of (x) marketable securities (other than
marketable securities of the Company or an Affiliate of the Company),
(y) Capital Stock of a Person (other than the Company or a Restricted Subsidiary
of the Company) engaged primarily in any Related Business and

 

54

--------------------------------------------------------------------------------


 

(z) other assets used or useful in any Related Business, in each case received
by the Company since the Issue Date as a contribution to its common equity
capital or from the issue or sale of Equity Interests of the Company (other than
Disqualified Stock) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the Company
since the Issue Date that have been converted into or exchanged for such Equity
Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Subsidiary of the Company), (b) with respect to
Indebtedness that is incurred on or after the Issue Date, the amount by which
such Indebtedness of the Company or any Restricted Subsidiary is reduced on the
Company’s consolidated balance sheet upon the conversion or exchange after the
Issue Date of any such Indebtedness into or for Equity Interests of the Company
(other than Disqualified Stock), and (c) the aggregate net cash proceeds, if
any, received by the Company or any Restricted Subsidiary upon any conversion or
exchange described in clause (a) or (b) above; plus

 

(C)                               with respect to Restricted Investments made by
the Company and its Restricted Subsidiaries after the Issue Date, an amount
equal to the sum, without duplication, of (a) the net reduction in such
Restricted Investments in any Person resulting from (i) repayments of loans or
advances, or other transfers of assets, in each case to the Company or any
Restricted Subsidiary, (ii) other repurchases, repayments or redemptions of such
Restricted Investments, (iii) the sale of any such Restricted Investment to a
purchaser other than the Company or a Subsidiary of the Company or (iv) the
release of any Guarantee (except to the extent any amounts are paid under such
Guarantee) that constituted a Restricted Investment plus (b) with respect to any
Unrestricted Subsidiary designated as such after the Issue Date that is
redesignated as a Restricted Subsidiary after the Issue Date, the lesser of
(i) the Fair Market Value of the Company’s Investment in such Subsidiary held by
the Company or any Restricted Subsidiary at the time of such redesignation and
(ii) the aggregate amount of Investments made by the Company or any Restricted
Subsidiary in such Subsidiary upon or after designation of such Subsidiary as an
Unrestricted Subsidiary and prior to the redesignation of such Subsidiary as a
Restricted Subsidiary; plus

 

(D)                               100% of any dividends received by the Company
or a Restricted Subsidiary after the Issue Date from an Unrestricted Subsidiary
(other than to the extent such Investment constituted a Permitted Investment or
a Restricted Payment made pursuant to Section 3.3(b)(15)), to the extent such
dividends were not otherwise included in the Consolidated Net Income of the
Company for such period.

 

(b)                                 Section 3.3(a) will not prohibit any of the
following:

 

(1)                                 the payment of any dividend or the
consummation of an irrevocable redemption within 60 days after the date of
declaration of the dividend or giving of notice of the redemption if, at the
date of declaration or notice, such dividend or redemption would have complied
with the provisions of this Indenture (assuming in the case of a redemption
payment, the giving of such notice would have been deemed a Restricted Payment
at such time and such deemed Restricted Payment would have been permitted at
such time);

 

(2)                                 the making of any Restricted Payment in
exchange for, or out of the net cash proceeds from the substantially concurrent
sale (other than to a Subsidiary of the Company) of, Equity Interests of the
Company (other than Disqualified Stock and other than Equity Interests issued or
sold to an employee stock ownership plan, option plan or similar trust to the
extent such sale to an employee stock ownership plan, option plan or similar
trust is financed by loans from or Guaranteed

 

55

--------------------------------------------------------------------------------


 

by the Company or any Restricted Subsidiary unless such loans have been repaid
with cash on or prior to the date of determination) or from the substantially
concurrent contribution of common equity capital to the Company; provided that
the amount of any such net cash proceeds that are utilized for any such
Restricted Payment will be excluded from Section 3.3(a)(iii)(B) and
Section 3.3(b)(7);

 

(3)                                 the purchase, redemption, defeasance or
other acquisition or retirement for value of Subordinated Debt (including the
payment of any required premium and any fees and expenses incurred in connection
with such purchase, redemption, defeasance or other acquisition or retirement)
with the net cash proceeds from a substantially concurrent incurrence of
Permitted Refinancing Indebtedness;

 

(4)                                 repurchases or other acquisitions for value
of Equity Interests deemed to occur upon the vesting, exercise or exchange of
equity compensation (including without limitation restricted stock awards or
stock options, warrants or other convertible securities or phantom stock), if
such Equity Interests represents a portion or all of the purchase, exercise or
exchange price thereof or made in lieu of withholding taxes in connection with
any such vesting, exercise or exchange;

 

(5)                                 payments to fund the purchase, redemption or
other acquisition or retirement for value by the Company of fractional Equity
Interests arising out of stock dividends, splits or combinations, business
combinations or other transactions permitted by this Indenture;

 

(6)                                 as long as no Default has occurred and is
continuing or would be caused thereby, the purchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Company or
any Restricted Subsidiary or of any direct or indirect parent company of the
Company contributed to the capital of the Company held by any of the Company’s
(or any Restricted Subsidiary or any direct or indirect parent company of the
Company) current or former directors or employees; provided that the aggregate
price paid for all such purchased, redeemed, acquired or retired Equity
Interests may not exceed the sum of (a) $5.0 million in any fiscal year (with
unused amounts in any fiscal year to be carried over to the next succeeding
fiscal year) plus (b) the aggregate amount of cash proceeds received by the
Company from the sale of the Company’s Equity Interests (other than Disqualified
Stock) to any such directors or employees that occurs after the Issue Date;
provided that the amount of such cash proceeds utilized for any such purchase,
redemption or other acquisition or retirement will be excluded from
Section 3.3(a)(iii)(B) and Section 3.3(b)(2) plus (c) the cash proceeds of key
man life insurance policies received by the Company and any Restricted
Subsidiary after the Issue Date;

 

(7)                                 as long as no Default has occurred and is
continuing or would be caused thereby, the declaration and payment of regularly
scheduled or accrued dividends to holders of any class or series of Disqualified
Stock of the Company or any class or series of preferred stock of any Restricted
Subsidiary issued on or after the Issue Date in accordance with the Fixed Charge
Coverage Ratio test set forth in Section 3.2(a);

 

(8)                                 the declaration and payment of dividends to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued by the Company after the Issue Date; provided that
the aggregate amount of dividends paid pursuant to this clause (8) shall not
exceed the aggregate amount of cash actually received by the Company from the
sale of such Designated Preferred Stock;

 

56

--------------------------------------------------------------------------------


 

(9)                                 the payment of any dividend (or, in the case
of any partnership or limited liability company, any similar distribution) by a
Restricted Subsidiary to the holders of Equity Interests (other than
Disqualified Stock) of such Restricted Subsidiary; provided that such dividend
or similar distribution is paid to all holders of such Equity Interests on a pro
rata basis based on their respective holdings of such Equity Interests;

 

(10)                          purchases of Subordinated Debt at a purchase price
not greater than (a) 101% of the principal amount of such Subordinated Debt and
accrued and unpaid interest thereon in the event of a Change of Control or
(b) 100% of the principal amount of such Subordinated Debt and accrued and
unpaid interest thereon in the event of an Asset Sale in connection with any
change of control offer or asset sale offer required by the terms of such
Subordinated Debt, but only if:

 

(i)                  in the case of a Change of Control, the Company has first
complied or is simultaneously complying with and fully satisfied its obligations
under Section 3.9; or

 

(ii)               in the case of an Asset Sale, the Company has complied with
and fully satisfied its obligations under Section 3.5.

 

(11)                          dividends or loans to any direct or indirect
parent in amounts equal to (without duplication):

 

(i)                  with respect to any taxable period for which the Company
and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar income tax group for U.S. federal, applicable
state, local and/or non-U.S. income tax purposes of which Parent (or an
intermediate parent of the Company) is the common parent (a “Tax Group”) or for
which the Company is a partnership or disregarded entity for U.S. federal income
tax purposes, the portion of the income taxes of such Tax Group or of the direct
or indirect owners of the Company, as applicable, that are attributable to the
income of the Company and/or its applicable Subsidiaries, in an aggregate amount
not to exceed the amount of such U.S. federal, state, local and/or non-U.S.
income taxes (as applicable) that the Company and/or such applicable
Subsidiaries would have paid for such taxable period had the Company and/or such
applicable Subsidiaries been a stand-alone corporate taxpayer or corporate group
with respect to such taxes; provided that distributions attributable to the
income of any Unrestricted Subsidiary shall be permitted only to the extent that
such Unrestricted Subsidiary made distributions to the Company or any Restricted
Subsidiary for such purpose;

 

(ii)               amounts not to exceed the Company and its Restricted
Subsidiaries pro rata share of amounts required for the Parent to pay franchise
taxes and other fees required to maintain its legal existence;

 

(iii)            amounts not to exceed the Company and its Restricted
Subsidiaries pro rata share of amounts to pay corporate overhead expenses
(including professional fees and expenses payable to third parties) of the
Parent incurred in the ordinary course of business (including (x) financing
transactions (of debt or equity) that primarily benefit, or are intended to
primarily benefit, the Company and its Restricted Subsidiaries and (y) in
connection with reporting obligations under or otherwise in connection with
applicable laws, rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, this Indenture or any other agreement or
instrument of Indebtedness of the Parent, Company or any Restricted Subsidiary),
and to pay salaries, benefits or other compensation of directors, officers,
employees and consultants who perform services for

 

57

--------------------------------------------------------------------------------


 

the Parent, Company or any Restricted Subsidiary, including, with respect to any
financing transaction to pay such expenses on an interim basis so long as such
expenses are repaid out of the proceeds of such transaction upon completion of
such transaction; and

 

(iv)           amounts that would be permitted to be paid by the Company under
Section 3.8(b)(14);

 

(12)                          payments or distributions to dissenting
stockholders pursuant to applicable law in connection with a merger,
consolidation or transfer of all or substantially all of the assets of the
Company that complies with Section 4.1;

 

(13)                          the payment of dividends on the Company’s Capital
Stock after the Issue Date, of up to 6% per annum of the net proceeds received
by or contributed to the Company in any public offering, other than public
offerings registered on Form S-8;

 

(14)                          payments or distributions in connection with the
Parent Repayment; and

 

(15)                          other Restricted Payments since the Issue Date in
an aggregate amount at any time outstanding not to exceed $35.0 million.

 

(c)                                  The amount of all Restricted Payments
(other than cash) shall be the Fair Market Value, on the date of such Restricted
Payment, of the Restricted Investment proposed to be made or the asset(s) or
securities proposed to be paid, transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment,
except that the Fair Market Value of any non-cash dividend made within 60 days
after the date of declaration shall be determined as of such date.  The Fair
Market Value of any cash Restricted Payment shall be its face amount, and the
Fair Market Value of any non-cash Restricted Payment shall be determined in
accordance with the definition of that term.

 

(d)                                 For purposes of determining compliance with
this Section 3.3, if a Restricted Payment meets the criteria of more than one of
the types of Restricted Payments described in clauses (1) through (15) of
Section 3.3(b), the Company, in its sole discretion, may order and classify, and
subsequently re-order and re-classify, such Restricted Payment in any manner in
compliance with this Section 3.3.

 

(e)                                  In computing Consolidated Net Income under
this Section 3.3, (1) the Company shall use audited financial statements for the
portions of the relevant period for which audited financial statements are
available on the date of determination and unaudited financial statements and
other current financial data based on the books and records of the Company for
the remaining portion of such period and (2) the Company shall be permitted to
rely in good faith on the financial statements and other financial data derived
from the books and records of the Company that are available on the date of
determination.

 

SECTION 3.4.                  Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.

 

(a)                                 The Company will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, create or permit
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to:

 

(1)                                 pay dividends or make any other
distributions on its Capital Stock to Company or any Restricted Subsidiary, or
pay any Indebtedness owed to Company or any Restricted Subsidiary;

 

(2)                                 make loans or advances to the Company or any
Restricted Subsidiary; or

 

58

--------------------------------------------------------------------------------


 

(3)                                 sell, lease or transfer any of its
properties or assets to the Company or any Restricted Subsidiary.

 

(b)                                 However, the preceding restrictions in
Section 3.4(a) will not apply to encumbrances or restrictions existing under, by
reason of or with respect to:

 

(1)                                 the Senior Credit Agreement, any Existing
Indebtedness, Capital Stock or any other agreements or instruments, in each case
in effect on the Issue Date and any amendments, restatements, modifications,
renewals, extensions, supplements, increases, refundings, replacements or
refinancings thereof; provided that the encumbrances and restrictions in any
such amendments, restatements, modifications, renewals, extensions, supplements,
increases, refundings, replacements or refinancings are, in the reasonable good
faith judgment of the Chief Executive Officer and the Chief Financial Officer of
the Company, not materially more restrictive, taken as a whole, than those
contained in the applicable agreements or instruments as in effect on the Issue
Date;

 

(2)                                 this Indenture, the Notes and the Subsidiary
Guarantees;

 

(3)                                 applicable law, rule, regulation, order,
approval, permit or similar restriction;

 

(4)                                 any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Company or any Restricted Subsidiary
as in effect at the time of such acquisition (except to the extent such
Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired and any
amendments, restatements, modifications, renewals, extensions, supplements,
increases, refundings, replacements or refinancings thereof; provided, that the
encumbrances and restrictions in any such amendments, restatements,
modifications, renewals, extensions, supplements, increases, refundings,
replacements or refinancings are, in the reasonable good faith judgment of the
Chief Executive Officer and Chief Financial Officer of the Company, not
materially more restrictive, taken as a whole, than those in effect on the date
of the acquisition; provided, further, that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;

 

(5)                                 customary non-assignment provisions in
contracts, leases, licenses and sublicenses (including, without limitation,
licenses of intellectual property) and provisions restricting subletting or
assignment of any lease governing a leasehold interest (including leases
governing leasehold interests or Farm-In Agreements or Farm-Out Agreements)
relating to leasehold interests in oil and gas properties) of the Company or any
Restricted Subsidiary;

 

(6)                                 any agreement for the sale or other
disposition of the Equity Interests in, or all or substantially all of the
properties or assets of, a Restricted Subsidiary, that restricts distributions
by the applicable Restricted Subsidiary pending the sale or other disposition;

 

(7)                                 Permitted Refinancing Indebtedness; provided
that the restrictions contained in the agreements governing such Permitted
Refinancing Indebtedness are not in the reasonable good faith judgment of the
Chief Executive Officer and Chief Financial Officer of the Company materially
more restrictive, taken as a whole, than those contained in the agreements
governing the Indebtedness being refinanced;

 

59

--------------------------------------------------------------------------------


 

(8)                                 Liens permitted to be incurred under the
provisions of Section 3.6 that limit the right of the debtor to dispose of the
assets subject to such Liens and the security documents relating thereto;

 

(9)                                 the issuance of preferred stock by a
Restricted Subsidiary or the payment of dividends thereon in accordance with the
terms thereof; provided that issuance of such preferred stock is permitted
pursuant Section 3.2 and the terms of such preferred stock do not expressly
restrict the ability of a Restricted Subsidiary to pay dividends or make any
other distributions on its Capital Stock (other than requirements to pay
dividends or liquidation preferences on such preferred stock prior to paying any
dividends or making any other distributions on such other Capital Stock);

 

(10)                          other Indebtedness of the Company or any
Restricted Subsidiary permitted to be incurred pursuant to an agreement entered
into subsequent to the Issue Date in accordance with Section 3.2 provided that
the provisions relating to such encumbrance or restriction contained in such
Indebtedness are not materially less favorable to the Company and its Restricted
Subsidiaries, taken as a whole, in the reasonable good faith judgment of the
Chief Executive Officer and Chief Financial Officer of the Company, than the
provisions contained in the Senior Credit Agreement or any other agreement
described in Section 3.4(b)(1) as in effect on the Issue Date;

 

(11)                          Indebtedness incurred or Capital Stock issued by
any Restricted Subsidiary, provided that the restrictions contained in the
agreements or instruments governing such Indebtedness or Capital Stock (a) apply
only in the event of a payment default or a default with respect to a financial
covenant in such agreement or instrument or (b) will not materially affect the
Company’s ability to pay all principal, interest and premium, if any, on the
Notes, in the reasonable good-faith judgment of the Chief Executive Officer and
Chief Financial Officer of the Company;

 

(12)                          Hedging Obligations permitted from time to time
under this Indenture;

 

(13)                          restrictions on cash or other deposits or net
worth or similar requirements imposed by customers, suppliers and landlords or
surety, insurance or bonding companies;

 

(14)                          customary restrictions on the disposition or
distribution of assets or property in agreements entered into in the ordinary
course of the oil and gas business of the types described in the definition of
Permitted Business Investments;

 

(15)                          provisions limiting the disposition or
distribution of assets or property in, or transfer of assets (including Capital
Stock) in, joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements, operating agreements, development agreements,
area of mutual interest agreements and other agreements that are customary in
the oil and gas business and other similar agreements entered into (i) in the
ordinary course of business, or (ii) with the approval of the Company’s Board of
Directors, which limitations are applicable only to the assets, property or
Capital Stock that are the subject of such agreements;

 

(16)                          any agreement or other instrument of a
Unrestricted Subsidiary that is designated a Restricted Subsidiary, in each case
that is in existence at the time of such designation (but not created in
contemplation of or in connection thereof); and

 

(17)                          Capital Lease Obligations, security agreements,
mortgages, purchase money agreements or similar instruments to the extent such
encumbrance or restriction restricts the transfer

 

60

--------------------------------------------------------------------------------


 

of the property (including Capital Stock) subject to such Capital Lease
Obligations, security agreements, mortgages, purchase money agreements or
similar instruments.

 

SECTION 3.5.                                          Asset Sales.

 

(a)                                 The Company will not, and will not permit
any of its Restricted Subsidiaries to, consummate an Asset Sale unless:

 

(1)                                 the Company (or the Restricted Subsidiary,
as the case may be) receives consideration at the time of such Asset Sale at
least equal to the Fair Market Value of the assets or Equity Interests issued or
sold or otherwise disposed of; and

 

(2)                                 at least 75% of the aggregate consideration
received in respect of such Asset Sale and all other Asset Sales since the Issue
Date by the Company and its Restricted Subsidiaries is in the form of cash or
Cash Equivalents, provided that, for purposes of this provision, each of the
following will be deemed to be cash:

 

(i)                  any liabilities, as shown on the Company’s most recent
consolidated balance sheet, of the Company or any Restricted Subsidiary (other
than contingent liabilities, Subordinated Debt and any obligations in respect of
preferred stock) that are assumed by the transferee of any such assets or Equity
Interests pursuant to customary agreements (or other legal documentation with
the same effect) that releases the Company or such Restricted Subsidiary from
any and all liability therefor;

 

(ii)               any securities, notes or other obligations received by the
Company or any such Restricted Subsidiary from such transferee that are
converted by the Company or such Restricted Subsidiary into cash within 180 days
after the date of the Asset Sale, except for any such securities, notes or other
obligations that are subject to a contractual lock-up in which case such
securities, notes or other obligations are converted by the Company or such
Restricted Subsidiary into cash within 90 days after the date of the expiration
of the contractual lock-up, to the extent of the cash received in that
conversion;

 

(iii)            with respect to any Asset Sale of oil and natural gas
properties where the Company or such Restricted Subsidiary retains an interest
in such property, the aggregate costs and expenses of the Company or such
Restricted Subsidiary related to the exploration, development, completion or
production of such properties and activities related thereto which the
transferee (or an Affiliate thereof) agrees to pay; and

 

(iv)           Additional Assets.

 

Notwithstanding the foregoing, the 75% limitation referred to above shall be
deemed satisfied with respect to any Asset Sale in which the cash or Cash
Equivalents portion of the consideration received therefrom, determined in
accordance with the foregoing provision on an after-tax basis, is equal to or
greater than what the after-tax proceeds would have been had such Asset Sale
complied with the aforementioned 75% limitation.

 

(b)                                 Within 365 days after the receipt of any Net
Proceeds from an Asset Sale, the Company (or the applicable Restricted
Subsidiary, as the case may be) may apply such Net Proceeds, at its option:

 

(1) to repay, prepay, redeem or purchase (v) Indebtedness and other Obligations
under a secured Credit Facility; provided that, in the case of any such action
with respect to a revolving

 

61

--------------------------------------------------------------------------------


 

Credit Facility shall be accompanied by a reduction of the related commitments
or facility amount, (x) any Indebtedness of a non-Guarantor Subsidiary, (y) any
Indebtedness and other Obligations that were secured by the assets sold in such
Asset Sale or (z) other pari passu Indebtedness and Obligations with respect
thereto; provided, that in the case of this clause (z), the Company shall also
equally and ratably reduce Indebtedness under the Notes (i) through open market
purchases or (ii) by making an offer (in accordance with the procedures set
forth below for an Asset Sale) to all holders, in each case, to purchase at a
purchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest, if any, the pro rata principal amount of Notes;

 

(2) to invest in Additional Assets; or;

 

(3) to make capital expenditures in respect of a Related Business of the Company
or any Restricted Subsidiary;

 

provided that the Company and its Restricted Subsidiaries will be deemed to have
complied with this paragraph if and to the extent that, within 365 days after
the Asset Sale that generated the Net Proceeds, the Company or such Restricted
Subsidiary has entered into and not abandoned or rejected a binding agreement to
consummate any such investment described in this paragraph with the good faith
expectation that such Net Proceeds will be applied to satisfy such commitment
within 180 days after the end of such 180-day period; provided, further, that if
such commitment is later canceled or terminated before such Net Proceeds are
applied or otherwise not applied within such 365 day period, then such Net
Proceeds shall constitute “Excess Proceeds.”

 

However, pending application or investment of such Net Proceeds as provided in
clauses (1) through (3), such Net Proceeds may be applied to temporarily reduce
revolving credit Indebtedness.  An amount equal to any Net Proceeds from Asset
Sales that are not applied or invested as provided in clauses (1) through
(3) above will constitute “Excess Proceeds.”

 

(c)                                  Within 30 days after the aggregate amount
of Excess Proceeds exceeds $25.0 million, the Company will make an offer (an
“Asset Sale Offer”) to all Holders of Notes and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Section 3.5 with respect to offers to purchase or redeem
with the proceeds of sales of assets, to purchase the maximum principal amount
of Notes and such other pari passu Indebtedness that may be purchased out of the
Excess Proceeds.  The offer price for the Notes in any Asset Sale Offer will be
equal to 100% of the principal amount plus accrued and unpaid interest, if any,
to the date of purchase, and will be payable in cash.  If any Excess Proceeds
remain after consummation of an Asset Sale Offer, the Company or any Restricted
Subsidiary may use those Excess Proceeds for any purpose not otherwise
prohibited by this Indenture.  If the aggregate principal amount of Notes and
other pari passu Indebtedness tendered into such Asset Sale Offer exceeds the
amount of Excess Proceeds, the Company will use the Excess Proceeds to purchase
the Notes and such other pari passu Indebtedness on a pro rata basis.  Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset
at zero.

 

(d)                                 Notwithstanding the foregoing, the sale,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company and its Restricted Subsidiaries, taken as a whole, will be
governed by Sections 3.9 and/or 4.1 and not by this Section 3.5.

 

(e)                                  The Company will comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent those laws and regulations are
applicable in connection with each repurchase of Notes pursuant to an Asset Sale
Offer.  To the extent that the provisions of any securities laws or regulations
conflict with this Section 3.5, or compliance with this

 

62

--------------------------------------------------------------------------------


 

Section 3.5 would constitute a violation of any such laws or regulations, the
Company will comply with the applicable securities laws and regulations and will
not be deemed to have breached its obligations under this Section 3.5 by virtue
of such compliance.

 

(f)                                   In the event that, pursuant to this
Section 3.5, the Company is required to commence an Asset Sale Offer, it will
follow the procedures specified below:

 

(1)                                 The Asset Sale Offer shall be made to all
Holders and all holders of other Indebtedness that is pari passu with the Notes
containing provisions similar to those set forth in this Section 3.5.  The Asset
Sale Offer will remain open for a period of at least 20 Business Days following
its commencement and not more than 30 Business Days, except to the extent that a
longer period is required by applicable law (the “Offer Period”).  No later than
three Business Days after the termination of the Offer Period (the “Purchase
Date”), the Company will apply all Excess Proceeds (the “Offer Amount”) to the
purchase of Notes and such other pari passu Indebtedness (on a pro rata basis,
if applicable) or, if less than the Offer Amount has been tendered, all Notes
and other Indebtedness tendered in response to the Asset Sale Offer.  Payment
for any Notes so purchased will be made in the same manner as interest payments
are made.

 

(2)                                 If the Purchase Date is on or after an
interest record date and on or before the related Interest Payment Date, any
accrued and unpaid interest will be paid to the Person in whose name a Note is
registered at the close of business on such record date, and no additional
interest will be payable to Holders who tender Notes pursuant to the Asset Sale
Offer.

 

(3)                                 Upon the commencement of an Asset Sale
Offer, the Company will send a notice to the Trustee and each of the Holders. 
The notice will contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Sale Offer.  The notice, which
will govern the terms of the Asset Sale Offer, will state:

 

(a)                                 that the Asset Sale Offer is being made
pursuant to this Section 3.5 and the length of time the Asset Sale Offer will
remain open;

 

(b)                                 the Offer Amount, the purchase price and the
Purchase Date;

 

(c)                                  that any Note not tendered or accepted for
payment will continue to accrue interest;

 

(d)                                 that, unless the Company defaults in making
such payment, any Note accepted for payment pursuant to the Asset Sale Offer
will cease to accrue interest after the Purchase Date;

 

(e)                                  that Holders electing to have a Note
purchased pursuant to an Asset Sale Offer may elect to have Notes purchased in
denominations of $2,000 and integral multiples of $1,000 in excess of $2,000
only;

 

(f)                                   that Holders electing to have Notes
purchased pursuant to any Asset Sale Offer will be required to surrender the
Notes, with the form entitled “Option of Holder to Elect Purchase” attached to
the Notes completed, or transfer by bookentry transfer, to the Company, a
depositary, if appointed by the Company, or a Paying Agent at the address
specified in the notice prior to the close of business on the third Business Day
preceding the Purchase Date;

 

63

--------------------------------------------------------------------------------


 

(g)                                  that Holders will be entitled to withdraw
their election if the Company, the depositary or the Paying Agent, as the case
may be, receives, not later than the expiration of the Offer Period, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;

 

(h)                                 that, if the aggregate principal amount of
Notes and other pari passu Indebtedness surrendered by Holders thereof exceeds
the Offer Amount, the Company will select the Notes and other pari passu
Indebtedness to be purchased on a pro rata basis based on the principal amount
of Notes and such other pari passu Indebtedness surrendered (with such
adjustments as may be deemed appropriate by the Company so that only Notes in
denominations of $2,000, or an integral multiple of $1,000 in excess of $2,000,
will be purchased); and

 

(i)                                     that Holders whose Notes were purchased
only in part will be issued new Notes equal in principal amount to the
unpurchased portion of the Notes surrendered (or transferred by book-entry
transfer), which unpurchased portion must be equal to $2,000 in principal amount
or an integral multiple of $1,000 in excess of $2,000.

 

(4)                                 On or before the Purchase Date, the Company
will, to the extent lawful, accept for payment, on a pro rata basis to the
extent necessary, the Offer Amount of Notes or portions thereof tendered
pursuant to the Asset Sale Offer, or if less than the Offer Amount has been
tendered, all Notes tendered, and will deliver or cause to be delivered to the
Trustee the Notes properly accepted together with an Officer’s Certificate
stating that such Notes or portions thereof were accepted for payment by the
Company in accordance with the terms of this Section 3.5.  The Company, the
depositary or the Paying Agent, as the case may be, will promptly (but in any
case not later than five days after the Purchase Date) mail or deliver to each
tendering Holder an amount equal to the purchase price of the Notes tendered by
such Holder and accepted by the Company for purchase, and the Company will
promptly issue a new Note, and the Trustee, upon written request from the
Company, will authenticate and mail or deliver (or cause to be transferred by
book entry) such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered.  Any Note not so accepted shall be
promptly mailed or delivered by the Company to the Holder thereof.  The Company
will publicly announce the results of the Asset Sale Offer on the Purchase Date.

 

SECTION 3.6.                                          Limitation on Liens.  The
Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur or permit to exist any Lien (the “Initial
Lien”), other than Permitted Liens, upon any of its property or assets
(including Capital Stock and Indebtedness of any Subsidiaries of the Company and
including any income or profits from such property or assets), whether owned on
the Issue Date or thereafter acquired, which Lien secures any Subordinated Debt
or other Indebtedness, unless:

 

(1)                                 in the case of Liens securing Subordinated
Debt of the Company or a Subsidiary Guarantor, the Notes or Subsidiary
Guarantee, as applicable, are secured by a Lien on such property or assets on a
senior basis to the Subordinated Debt so secured with the same priority as the
Notes or such Subsidiary Guarantee, as applicable, has to such Subordinated Debt
until such time as such Subordinated Debt is no longer so secured by a Lien; and

 

(2)                                 in the case of Liens securing other
Indebtedness of the Company or a Subsidiary Guarantor, the Notes or Subsidiary
Guarantees, as applicable, are secured by a Lien on such

 

64

--------------------------------------------------------------------------------


 

property or assets on an equal and ratable basis with the other Indebtedness so
secured until such time as such other Indebtedness is no longer so secured by a
Lien.

 

Any Lien securing the Notes or Subsidiary Guarantees created pursuant to the
preceding paragraph of this Section 3.6 shall provide by its terms that such
Lien shall be automatically and unconditionally released and discharged upon the
unconditional release and discharge of the Initial Lien.

 

SECTION 3.7.                                          Future Subsidiary
Guarantees.  The Company will cause each Restricted Subsidiary that Guarantees
any Indebtedness or becomes an obligor under a Credit Facility or any other
capital markets Indebtedness, in either case in excess of a De Minimis Amount
(other than a Foreign Subsidiary created or acquired by the Company or one or
more of its Restricted Subsidiaries), to become a Subsidiary Guarantor by
executing and delivering a supplemental indenture, substantially in the form
provided for in Exhibit B of this Indenture, to the Trustee within 30 days of
the date on which it incurred such Indebtedness. Such supplemental indenture
shall be accompanied by an Opinion of Counsel to the Trustee to the effect that
such supplemental indenture has been duly authorized, executed and delivered by
that Restricted Subsidiary and constitutes a valid and binding agreement of such
Subsidiary, enforceable in accordance with its terms (subject to customary
exceptions).

 

Each Subsidiary Guarantee shall be released in accordance with Section 10.2.

 

SECTION 3.8.                                          Transactions with
Affiliates.

 

(a)                                 The Company will not, and will not permit
any of its Restricted Subsidiaries to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or Guarantee with, or for the
benefit of, any Affiliate of the Company (each, an “Affiliate Transaction”)
involving aggregate consideration to or from the Company or a Restricted
Subsidiary in excess of $1.0 million, unless:

 

(1)                                 the Affiliate Transaction is on terms that
are not materially less favorable to the Company or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Company or such Restricted Subsidiary with a Person that is not an
Affiliate of the Company; or if in the good faith judgment of the Company’s
Board of Directors or executive officers of the Company, no comparable
transaction is available with which to compare such Affiliate Transaction, such
Affiliate Transaction is otherwise fair to the Company or the relevant
Restricted Subsidiary from a financial point of view; and

 

(2)                                 the Company delivers to the Trustee:

 

(i)                  with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$25.0 million to or from the Company or a Restricted Subsidiary, an Officer’s
Certificate certifying that such Affiliate Transaction or series of related
Affiliate Transactions complies with this Section 3.8; and

 

(ii)               with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration to or from the
Company or a Restricted Subsidiary in excess of $50.0 million, a majority of the
Disinterested Members of the Board of Directors (or, if there is only one
Disinterested Member, such Disinterested Member) have determined that the
criteria set forth in clause (1) above are satisfied with respect to such
Affiliate Transaction(s) and have approved such Affiliate Transaction(s), as
evidenced by a resolution of the Company’s Board of Directors delivered to the
Trustee

 

65

--------------------------------------------------------------------------------


 

and certified by an Officer’s Certificate as having been adopted by such
Disinterested Member on behalf of the Board of Directors.

 

(b)                                 The following items will not be deemed to be
Affiliate Transactions and, therefore, will not be subject to the provisions
Section 3.8(a):

 

(1)                                 any employment, consulting, severance,
termination or similar agreement or arrangement, stock option or stock ownership
plan, employee benefit plan, officer or director compensation or indemnification
agreement, restricted stock agreement, severance agreement or other compensation
plan or arrangement entered into by the Company or any Restricted Subsidiary in
the ordinary course of business and payments, awards, grants or issuances of
securities pursuant thereto;

 

(2)                                 transactions between or among the Company
and/or its Restricted Subsidiaries and the issuance of Guarantees for the
benefit of the Company or a Restricted Subsidiary;

 

(3)                                 transactions with a Person (other than an
Unrestricted Subsidiary), including for the avoidance of doubt, a joint venture,
that is an Affiliate of the Company solely because the Company owns, directly or
through a Subsidiary, an Equity Interest in, or controls, such Person;

 

(4)                                 fees and expenses and compensation paid to,
and indemnification or insurance provided on behalf of, officers, directors or
employees of the Company or any Restricted Subsidiary;

 

(5)                                 any issuance of Equity Interests (other than
Disqualified Stock) of the Company to, or receipt of a capital contribution
from, Affiliates of the Company;

 

(6)                                 Restricted Payments that do not violate
Section 3.3 and any Permitted Investments;

 

(7)                                 loans or advances to employees in the
ordinary course of business or consistent with past practice;

 

(8)                                 advances to or reimbursements of employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business;

 

(9)                                 the performance of obligations of the
Company or any Restricted Subsidiary under the terms of any written agreement to
which the Company or any Restricted Subsidiary was a party on the Issue Date, as
these agreements may be amended, modified or supplemented from time to time;
provided, however, that any future amendment, modification or supplement entered
into after the Issue Date will be permitted to the extent that its terms do not
materially and adversely affect the rights of any Holders of the Notes (as
determined in good faith by the Board of Directors of the Company) as compared
to the terms of the agreements in effect on the Issue Date;

 

(10)                          (a) guarantees of performance by the Company and
its Restricted Subsidiaries of Unrestricted Subsidiaries in the ordinary course
of business, except for Guarantees of Indebtedness in respect of borrowed money,
and (b) pledges of Equity Interests of Unrestricted Subsidiaries for the benefit
of lenders of Unrestricted Subsidiaries;

 

66

--------------------------------------------------------------------------------


 

(11)                          transactions between the Company or any Restricted
Subsidiary and any Person, a director of which is also a director of the Company
or any direct or indirect parent company of the Company and such director is the
sole cause for such Person to be deemed an Affiliate of the Company or any
Restricted Subsidiary; provided, however, that such director abstains from
voting as director of the Company or such direct or indirect parent company of
the Company, as the case may be, on any matter involving such other Person;

 

(12)                          (i) contracts for (A) drilling or other oil-field
services, supplies or equipment, (B) the sale, storage, gathering, processing,
measurement, disposal or transport of hydrocarbons or water or (C) the lease or
rental of office or storage space or (ii) transactions with Unrestricted
Subsidiaries, customers, clients, suppliers, or purchasers or sellers of assets
or services, in each case, entered into in the ordinary course of business or
consistent with past practice and otherwise in compliance with the terms of this
Indenture, provided that in the reasonable determination of the Board of
Directors of the Company or the senior management of the Company, such
transactions are on terms not materially less favorable to the Company or the
relevant Restricted Subsidiary than those that could reasonably be expected to
be obtained in a comparable transaction at such time on an arm’s-length basis
from a Person that is not an Affiliate of the Company;

 

(13)                          the payment of management, consulting, monitoring
and advisory fees and related expenses to the Parent pursuant to the Management
Agreement, as in effect on the Issue Date or any amendment thereto (so long as
any such amendment is not disadvantageous in any material respect, in the good
faith judgment of the Board of Directors of the Company, to the Holders of the
Notes when taken as a whole as compared to the Management Agreement in effect on
the Issue Date); and

 

(14)                          any transaction in which the Company or its
Restricted Subsidiaries, as the case may be, deliver to the Trustee a letter
from an accounting, appraisal or investment banking firm of national standing
stating that such transaction meets one of the requirements of clause (1) of
Section 3.8(a).

 

SECTION 3.9.                                          Repurchase of Notes Upon a
Change of Control.

 

(a)                                 If a Change of Control occurs, each Holder
of Notes will have the right to require the Company to repurchase all or any
part (equal to $2,000 or an integral multiple of $1,000 in excess of $2,000) of
that Holder’s Notes pursuant to an offer (a “Change of Control Offer”) on the
terms set forth in this Section 3.9.  In the Change of Control Offer, the
Company will offer a payment in cash (the “Change of Control Payment”) equal to
not less than 101% of the aggregate principal amount of Notes repurchased plus
accrued and unpaid interest, if any, on the Notes repurchased to the date of
purchase (the “Change of Control Payment Date”), subject to the rights of
Holders of Notes on the relevant record date to receive interest due on the
relevant Interest Payment Date.  Within 30 days following any Change of Control,
the Company will send a notice to each Holder describing the transaction or
transactions that constitute the Change of Control and stating:

 

(1)                                 that the Change of Control Offer is being
made pursuant to this Section 3.9 and that all Notes tendered will be accepted
for payment;

 

(2)                                 the purchase price and the Change of Control
Payment Date, which shall be no earlier than 30 days and no later than 60 days
from the date such notice is sent;

 

(3)                                 that any Note not tendered will continue to
accrue interest;

 

67

--------------------------------------------------------------------------------


 

(4)                                 that, unless the Company defaults in the
payment of the Change of Control Payment, all Notes accepted for payment
pursuant to the Change of Control Offer will cease to accrue interest after the
Change of Control Payment Date;

 

(5)                                 that Holders electing to have any Notes
purchased pursuant to a Change of Control Offer will be required to surrender
the Notes, with the form entitled “Option of Holder to Elect Purchase” attached
to the Notes completed, or transfer by book-entry transfer, to the Paying Agent
at the address specified in the notice prior to the close of business on the
third Business Day preceding the Change of Control Payment Date;

 

(6)                                 that Holders will be entitled to withdraw
their election if the Paying Agent receives, not later than the close of
business on the second Business Day preceding the Change of Control Payment
Date, a facsimile transmission or letter setting forth the name of the Holder,
the principal amount of Notes delivered for purchase, and a statement that such
Holder is withdrawing his election to have the Notes purchased; and

 

(7)                                 that Holders whose Notes are being purchased
only in part will be issued new Notes equal in principal amount to the
unpurchased portion of the Notes surrendered (or transferred by book-entry
transfer), which unpurchased portion must be equal to $2,000 in principal amount
or an integral multiple of $1,000 in excess of $2,000.

 

(b)                                 The Company will comply with the
requirements of Rule 14e-1 under the Exchange Act and any other securities laws
and regulations thereunder to the extent those laws and regulations are
applicable in connection with the repurchase of the Notes as a result of a
Change of Control.  To the extent that the provisions of any securities laws or
regulations conflict with Section 3.9, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under Section 3.9 by virtue of such compliance.

 

(c)                                  On the Change of Control Payment Date, the
Company will, to the extent lawful:

 

(1)                                 accept for payment all Notes or portions of
Notes properly tendered pursuant to the Change of Control Offer;

 

(2)                                 deposit with the Paying Agent an amount
equal to the Change of Control Payment in respect of all Notes or portions of
Notes properly tendered; and

 

(3)                                 deliver or cause to be delivered to the
Trustee the Notes properly accepted together with an Officer’s Certificate
stating the aggregate principal amount of Notes or portions of Notes being
purchased by the Company.

 

(d)                                 The Paying Agent will promptly mail or wire
transfer to each Holder of Notes properly tendered the Change of Control Payment
for such Notes (or, if all the Notes are then in global form, make such payment
through the facilities of the Depositary), and the Trustee will promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note will be in a principal
amount of $2,000 or an integral multiple of $1,000 in excess of $2,000.  Any
Note so accepted for payment will cease to accrue interest on and after the
Change of Control Payment Date unless the Company defaults in making the Change
of Control Payment.

 

68

--------------------------------------------------------------------------------


 

(e)                                  The Company will announce (which can be a
notification through Intralinks or other website or by email to Holders of
Notes) the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 3.9, the Company will not be required to make a Change of
Control Offer upon a Change of Control if (1) a third party makes the Change of
Control Offer in the manner, at the price, at the times and otherwise in
compliance with the requirements set forth in this Section 3.9 applicable to a
Change of Control Offer made by the Company and purchases all Notes properly
tendered and not withdrawn under the Change of Control Offer or (2) notice of
redemption has been given pursuant to the Section 6 of the Notes unless and
until there is a default in payment of the applicable redemption price.

 

(g)                                  A Change of Control Offer may be made in
advance of a Change of Control, and conditioned upon the occurrence of such
Change of Control, if a definitive agreement is in place for the Change of
Control at the time of making the Change of Control Offer.  Notes repurchased by
the Company pursuant to a Change of Control Offer will have the status of Notes
issued but not Outstanding or will be retired and cancelled, at the Company’s
option.  Notes purchased by a third party pursuant to Section 3.9(f) will have
the status of Notes issued and Outstanding.

 

(h)                                 In the event that Holders of at least 90% of
the aggregate principal amount of the Outstanding Notes accept a Change of
Control Offer and the Company (or any third party making such Change of Control
Offer, in lieu of the Company, as described in Section 3.9(f)) purchases all of
the Notes held by such Holders, the Company will have the right, upon not less
than 30 nor more than 60 days’ prior notice, given not more than 30 days
following a Change of Control Payment Date, to redeem all, but not less than
all, of the Notes that remain Outstanding at a redemption price equal to the
Change of Control Payment plus, to the extent not included in the Change of
Control Payment, accrued and unpaid interest, on the Notes that remain
Outstanding, to the redemption date (subject to the right of Holders on the
relevant record date to receive interest due on the relevant Interest Payment
Date).

 

SECTION 3.10.                                   Reports.

 

(a)                                 So long as any Notes are Outstanding:

 

(1)                                 The Company will provide the Trustee and
Holders of Notes with annual consolidated financial statements audited by an
internationally recognized firm of independent public accountants within 105
days after the end of the Company’s fiscal year and unaudited quarterly
financial statements (including a balance sheet, statement of operations and
statement of cash flows for the fiscal quarter and year-to-date period then
ended and the corresponding fiscal quarter and year-to-date period from the
prior year) within 54 days of the end of each of the first three fiscal quarters
of each fiscal year.  Such annual and quarterly financial statements will (i) be
prepared in accordance with GAAP (with the exception of the absence of year-end
adjustments and footnotes in the case of quarterly financial statements) and
(ii) be accompanied by a “management discussion and analysis” of the results of
operations of the Company and its Subsidiaries on a consolidated basis for the
periods presented in a level of detail comparable to the management discussion
and analysis of the results of operations contained in the Offering Memorandum.
Unless otherwise publicly available, such financial statements and related
discussion shall be made available to Holders of Notes and prospective investors
in the Notes by posting on a freely accessible website, which will announce when
such items have been posted provided that the Trustee shall have no
responsibility whatsoever to determine whether such posting has occurred; and

 

69

--------------------------------------------------------------------------------


 

(2)                                 The Company will furnish to the Trustee and
Holders of Notes all information that would be required to be contained in
filings with the SEC on Form 8-K under Items 1.01, 1.02, 1.03, 2.01, 2.05, 2.06,
4.01, 4.02, 5.01 and 5.02(b) and (c)(1)  (other than with respect to information
otherwise required or contemplated by Item 402 of Regulation S-K) (but
excluding, for the avoidance of doubt, financial statements and exhibits that
would be required pursuant to Item 9.01 of Form 8-K, other than financial
statements and pro forma financial information required pursuant to clauses
(a) and (b) of Item 9.01 of Form 8-K (in each case relating to transactions
required to be reported pursuant to Item 2.01 of Form 8-K) to the extent
available (as determined by the Company in good faith, which determination shall
be conclusive)) if the Company had been a reporting company under the Exchange
Act; provided, however, that no such report will be required to be furnished if
the Company determines in its good faith judgment that such event is not
material to Holders of the Notes or the business, assets, operations, financial
position or prospects of the Company and its Subsidiaries, taken as a whole, or
if the Company determines in its good faith judgment that such disclosure would
otherwise cause material competitive harm to the business, assets, operations,
financial position or prospects of the Company and its Subsidiaries, taken as a
whole; provided, that such non-disclosure shall be limited only to those
specific provisions that would cause material competitive harm and not the
occurrence of the event itself provided, further, that no such report will be
required to include a summary of the terms of, any employment or compensatory
arrangement agreement, plan or understanding between the Company (or any of its
Subsidiaries) and any director, manager or executive officer, of the Company (or
any of its Subsidiaries). All information to be furnished pursuant to this
Section 3.10(a)(2) shall be furnished within the time periods specified in the
SEC’s rules and regulations for reporting companies under the Exchange Act.
Information to be furnished pursuant to this Section 3.10(a)(2), to the extent
not publicly available on the SEC’s EDGAR system in a report filed by the Parent
of the Company, shall be made by posting on the website referred to in clause
(1) above provided that the Trustee shall have no responsibility whatsoever to
determine whether such posting has occurred.

 

So long as any Notes are outstanding, the Company will also issue a notification
(which can be a notification through Intralinks or other website or by email to
registered Holders of Notes) upon the posting of the information required
clauses (1) and (2) above if such information has been posted on a previously
undisclosed website.

 

(b)                                 The Company will hold a conference call for
the Holders of Notes (which may be a single call with other investors in the
Company or its direct or indirect parent) to discuss such financial information
described in Section 3.10(a)(1) no later than 5 calendar days after posting the
annual financial information and the quarterly financial information described
in Section 3.10(a)(1).  The Company will issue a notification (which can be a
notification through Intralinks or other website or by email to registered
Holders of Notes) of any such conference call at least three Business Days in
advance.

 

(c)                                  In addition, to the extent not satisfied by
the information referred to in Section 3.10(a), the Company shall furnish to
Holders of Notes and prospective investors in the Notes, upon their request, any
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

SECTION 3.11.                                   Maintenance of Office or
Agency.  The Company will maintain an office or agency where the Notes will be
payable at the office or agency of the Company maintained for such purpose and
where, if applicable, the Notes may be surrendered for registration of transfer
or exchange and where notices and demands to or upon the Company in respect of
the Notes and this Indenture may be delivered.  The corporate trust office of
the Trustee, which initially shall be located at Wells Fargo Bank, National
Association, 750 North St. Paul Place, Suite 1750, Dallas, TX 75201, Attention: 
John C. Stohlmann, shall be such office or agency of the Company unless the
Company shall designate and maintain

 

70

--------------------------------------------------------------------------------


 

some other office or agency for one or more of such purposes.  The Company will
give prompt written notice to the Trustee of any change in the location of any
such office or agency.  If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations and surrenders may be made or delivered to
the corporate trust office of the Trustee, and the Company hereby appoint the
Trustee as its agent to receive all such presentations and surrenders.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind any such designation.  The Company
will give prompt written notice to the Trustee of any such designation or
rescission and any change in the location of any such other office or agency.

 

SECTION 3.12.                                   Corporate Existence.  Except as
otherwise provided in this Article III, Article IV and Section 10.2(b), the
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect their corporate existence and the corporate, partnership,
limited liability company or other existence of each Restricted Subsidiary and
the rights (charter and statutory), licenses and franchises of the Company and
each Restricted Subsidiary; provided, however, that the Company shall not be
required to preserve any such right, license or franchise or the corporate,
partnership, limited liability company or other existence of any Restricted
Subsidiary if the respective Board of Directors or, with respect to a Restricted
Subsidiary that is not a Significant Subsidiary (or group of Restricted
Subsidiaries that taken together would not be a Significant Subsidiary), senior
management of the Company determines that the preservation thereof is no longer
desirable in the conduct of the business of the Company and each of their
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not, and
will not be, disadvantageous in any material respect to the Holders.

 

SECTION 3.13.                                   Payment of Taxes.  The Company
shall pay or discharge or cause to be paid or discharged, before the same shall
become delinquent, all material taxes, assessments and governmental charges
levied or imposed upon the Company or any Subsidiary; provided, however, that
the Company shall not be required to pay or discharge or cause to be paid or
discharged any such tax, assessment, charge or claim the amount, applicability
or validity of which is being contested in good faith by appropriate proceedings
and for which appropriate reserves, if necessary (in the good faith judgment of
management of the Company), are being maintained in accordance with GAAP or
where the failure to effect such payment will not be disadvantageous to the
Holders.

 

SECTION 3.14.                                   Payments for Consent.  The
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, pay or cause to be paid any consideration to or for the benefit of
any holder of Notes for or as an inducement to any consent, waiver or amendment
of any of the terms or provisions of this Indenture, the Notes or the Guarantees
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

 

SECTION 3.15.                                   Compliance Certificate.  The
Company shall deliver to the Trustee within 120 days after the end of each
fiscal year of the Company an Officer’s Certificate, which shall be signed by
the principal executive, financial or accounting officer of the Company, stating
that in the course of the performance by the signer of his or her duties as an
Officer of the Company he or she would normally have knowledge of any Default or
Event of Default and whether or not the signer knows of any Default or Event of
Default that occurred during the previous fiscal year; provided that no such
Officer’s Certificate shall be required for any fiscal year ended prior to the
Issue Date.  If such Officer does have such knowledge, the certificate shall
describe the Default or Event of Default, its status and the action the Company
is taking or proposes to take with respect thereto.  The Company also shall
comply with TIA Section 314(a)(4).

 

71

--------------------------------------------------------------------------------


 

SECTION 3.16.                                   Further Instruments and Acts. 
Upon request of the Trustee or as necessary to comply with future developments
or requirements, the Company will execute and deliver such further instruments
and do such further acts as may be reasonably necessary or proper to carry out
more effectively the purpose of this Indenture.

 

SECTION 3.17.                                   Conduct of Business.  The
Company will not, and will not permit any of its Restricted Subsidiaries to,
engage in any businesses other than Similar Businesses, except to such extent as
would not be material to the Company and its Restricted Subsidiaries taken as a
whole.

 

SECTION 3.18.                                   Statement by Officers as to
Default.  The Company shall deliver to the Trustee, as soon as possible and in
any event within 30 days after the Company become aware of the occurrence of any
Default or Event of Default, an Officer’s Certificate setting forth the details
of such Event of Default or Default, its status and the actions which the
Company is taking or proposes to take with respect thereto.

 

SECTION 3.19.                                   Termination of Certain
Covenants.

 

From and after the time when (i) the Notes have Investment Grade Ratings from
both Rating Agencies and (ii) no Default or Event of Default has occurred and is
continuing under this Indenture (the occurrence of the events described in the
foregoing clauses (i) and (ii) being collectively referred to as a “Covenant
Termination Event”), the Company and the Restricted Subsidiaries will not be
subject to Section 4.1(a)(4) and Sections 3.2, 3.3, 3.4, 3.5, 3.6 and 3.7 of
this Indenture.  Upon the occurrence of a Covenant Termination Event, the amount
of Excess Proceeds from Net Proceeds shall be set to zero under this Indenture.

 

SECTION 3.20.                                   Designation of Restricted and
Unrestricted Subsidiaries.

 

(a)                                 The Board of Directors of the Company may
designate any Restricted Subsidiary to be an Unrestricted Subsidiary if that
designation would not cause a Default.  If a Restricted Subsidiary is designated
as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by the Company and its Restricted Subsidiaries in
the Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation.  That designation will only
be permitted if the applicable Restricted Subsidiary meets the definition of an
Unrestricted Subsidiary and if such Investment would be permitted at that time,
either pursuant to (1) Section 3.3 or (2) the definition of Permitted
Investment.

 

(b)                                 Any designation of a Subsidiary of the
Company as an Unrestricted Subsidiary will be evidenced to the Trustee by filing
with the Trustee a certified copy of a resolution of the Board of Directors of
the Company giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the preceding conditions and was
permitted by Section 3.3. If, at any time, any Unrestricted Subsidiary would
fail to meet the requirements of the definition of “Unrestricted Subsidiary” set
forth in Section 1.1 of this Indenture, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Indenture and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 3.2 the Company will be in Default of Section 3.2.

 

(c)                                  The Board of Directors of the Company may
at any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary;
provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary, and such designation will only be permitted if (1) such
Indebtedness is permitted under Section 3.2, calculated on a pro forma basis as
if such designation had occurred at the beginning of the four-quarter

 

72

--------------------------------------------------------------------------------


 

reference period; and (2) no Default or Event of Default would be in existence
following such designation.

 

The Operating Partnership shall provide to the Trustee on a timely basis such
information as the Trustee requires to enable the Trustee to prepare and file
any form required to be submitted by the Operating Partnership with the Internal
Revenue Service and the Holders of the Notes relating to original issue
discount, including, without limitation, Form 1099-OID or any successor form.

 

ARTICLE IV

 

SUCCESSOR ISSUER; SUCCESSOR PERSON

 

SECTION 4.1.                                          Merger and Consolidation.

 

(a)                                 The Company will not (i) consolidate or
merge with or into another Person (regardless of whether the Company is the
surviving corporation), convert into another form of entity or continue in
another jurisdiction; or (ii), directly or indirectly, sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to another Person, unless:

 

(1)                                 either:  (a) the Company is the surviving
corporation; or (b) the Person formed by or surviving any such consolidation or
merger or resulting from such conversion (if other than the Company) or to which
such sale, assignment, transfer, lease, conveyance or other disposition has been
made is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;

 

(2)                                 the Person formed by or surviving any such
conversion, consolidation or merger (if other than the Company) or the Person to
which such sale, assignment, transfer, lease, conveyance or other disposition
has been made assumes all the obligations of the Company under the Notes, and
this Indenture pursuant to a supplemental indenture reasonably satisfactory to
the Trustee;

 

(3)                                 immediately after such transaction or
transactions, no Default or Event of Default exists;

 

(4)                                 the Company or the Person formed by or
surviving any such consolidation or merger (if other than the Company), or to
which such sale, assignment, transfer, lease, conveyance or other disposition
has been made, would (on the date of such transaction after giving pro forma
effect thereto and to any related financing transactions as if the same had
occurred at the beginning of the applicable four-quarter period) either:

 

(A)                               be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 3.2(a); or

 

(B)                               have a Fixed Charge Coverage Ratio that is not
less than the Fixed Charge Coverage Ratio of the Company and its Restricted
Subsidiaries immediately before such transaction; and

 

(5)                                 the Company shall have delivered to the
Trustee an Officer’s Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, conveyance, transfer or lease and such supplemental
indenture (if any) comply with this Article IV;

 

73

--------------------------------------------------------------------------------


 

provided that, unless such Person is a corporation, a corporate co-issuer of the
Notes will be added to this Indenture by a supplemental indenture reasonably
satisfactory to the Trustee.

 

(b)                                 For purposes of this Section 4.1, the sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the properties or assets of one or more Subsidiaries of the
Company, which properties or assets, if held by the Company instead of such
Subsidiaries, would constitute all or substantially all of the properties or
assets of the Company on a consolidated basis, shall be deemed to be the
transfer of all or substantially all of the properties or assets of the Company.

 

(c)                                  Notwithstanding the restrictions described
in the foregoing Section 4.1(a)(4), any Restricted Subsidiary may consolidate
with, merge into or dispose of all or part of its properties or assets to the
Company, the Company may merge into a Restricted Subsidiary for the purpose of
reincorporating the Company in another jurisdiction, and any Restricted
Subsidiary may consolidate with, merge into or dispose of all or part of its
properties or assets to another Restricted Subsidiary.

 

SECTION 4.2.                  Successor Substituted.

 

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of, Section 4.1 of this Indenture, the successor Person
formed by such consolidation or into or with which the Company is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for the Company (so that from and
after the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Indenture referring to
the “Company” shall refer instead to the successor Person and not to the
Company), and may exercise every right and power of the Company under this
Indenture with the same effect as if such successor Person had been named as the
Company herein; provided, however, that the predecessor Company shall not be
relieved from the obligation to pay the principal of and interest on the Notes
in the case of a lease of all or substantially all of the Company’s properties
or assets in a transaction that is subject to, and that complies with the
provisions of, Section 4.1.

 

ARTICLE V

 

REDEMPTION OF SECURITIES

 

SECTION 5.1.                                          Applicability of Article. 
The Notes shall be redeemable at the election of the Company in accordance with
their terms and in accordance with this Article V:

 

SECTION 5.2.                                          Election to Redeem; Notice
to Trustee.

 

In case of any redemption of less than all Notes, the Company shall, at least
five Business Days prior to the giving of notice of such redemption (unless a
shorter notice shall be satisfactory to the Trustee), notify the Trustee of the
redemption date and of the principal amount of Notes to be redeemed.  In the
case of any redemption of Notes (1) prior to the expiration of any restriction
on such redemption provided in the terms of the Notes or elsewhere in this
Indenture or (2) pursuant to an election of the Company that is subject to a
condition specified in the terms of the Notes or elsewhere in this Indenture,
the Company shall furnish the Trustee, prior to giving notice of such
redemption, with an Officer’s Certificate evidencing compliance with such
restriction or condition.

 

74

--------------------------------------------------------------------------------


 

SECTION 5.3.                                          Optional Redemption.

 

At its option, the Company may redeem the Notes, in whole or in part, in
principal amounts of $2,000 or any integral multiple of $1,000 in excess
thereof, at any time or from time to time, at the applicable redemption prices
determined as set forth in the form of Note attached as Exhibit A hereto, in
accordance with the terms set forth in the Notes, and in accordance with this
Article V.

 

SECTION 5.4.                                          Selection of Notes to Be
Redeemed or Purchased.

 

(a)                                 If less than all of the Notes are to be
redeemed at any time, the Trustee will select the Notes to be redeemed among the
Holders of the Notes by lot (or, in the case of Global Notes, the Trustee will
select the Notes for redemption in accordance with DTC’s customary procedures),
unless otherwise required by law or applicable securities exchange requirements.

 

(b)                                 The Trustee shall promptly notify the
Company in writing of the Notes selected for redemption and, in the case of any
Note selected for partial redemption, the principal amount at maturity thereof
to be redeemed.  No Notes in amounts of $2,000 or less shall be redeemed in
part.  Notes and portions of Notes selected shall be in amounts of $2,000 and
integral multiples of $1,000 in excess thereof; except that if all of the Notes
of a Holder are to be redeemed, the entire outstanding amount of Notes held by
such Holder, even if less than $2,000 and/or a non-multiple of $1,000, shall be
redeemed.  Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption

 

SECTION 5.5.                                          Notice of Redemption. 
Subject to the final paragraph of this Section 5.5, at least 30 days but not
more than 60 days before a redemption date, the Company shall mail or cause to
be mailed, by first class mail, a notice of redemption to each Holder whose
Notes are to be redeemed at its registered address; provided, however, that
(notwithstanding the foregoing) notices of redemption may be mailed more than 60
days prior to a redemption date if such notice is issued in connection with a
Defeasance or Covenant Defeasance of the Notes or the satisfaction and discharge
of this Indenture.

 

The notice shall identify the Notes (including CUSIP numbers) to be redeemed and
shall state:

 

(1)                                 the redemption date;

 

(2)                                 the redemption price, or if not then
ascertainable, the manner of calculation thereof;

 

(3)                                 if any Note is being redeemed in part, the
portion of the principal amount of such Note to be redeemed and that, after the
redemption date upon surrender of such Note, a new Note or Notes in principal
amount equal to the unredeemed portion of the original Note shall be issued in
the name of the Holder thereof upon cancellation of the original Note;

 

(4)                                 the name and address of the Paying Agent;

 

(5)                                 that Notes called for redemption must be
surrendered to the Paying Agent to collect the redemption price and become due
on the date fixed for redemption, unless the redemption is subject to a
condition precedent that is not satisfied or waived;

 

(6)                                 that, unless the Company defaults in making
such redemption payment, interest, if any, on Notes called for redemption ceases
to accrue on and after the redemption date;

 

75

--------------------------------------------------------------------------------


 

(7)                                 the paragraph of the Notes and/or Section of
this Supplemental Indenture pursuant to which the Notes called for redemption
are being redeemed;

 

(8)                                 that no representation is made as to the
correctness or accuracy of the CUSIP or CINS number, if any, listed in such
notice or printed on the Notes; and

 

(9)                                 any conditions that must be satisfied prior
to the Company becoming obligated to consummate such redemption.

 

At the Company’s request, the Trustee shall give the notice of redemption in the
Company’s name and at the Company’s expense; provided, however, that the Company
shall have delivered to the Trustee, at least five Business Days prior to
mailing of notice of the redemption (or such shorter period of time as may be
acceptable to the Trustee), a Company Request that the Trustee give such notice
and setting forth the information to be stated in such notice as provided in the
preceding paragraph.

 

Notwithstanding the preceding provisions of this Section 5.5, notice of any
redemption upon an Equity Offering may be given prior to the completion of the
related Equity Offering, and any such redemption or notice may at the Company’s
discretion, be subject to one or more conditions precedent, including, but not
limited to completion of the related Equity Offering.

 

SECTION 5.6.                                          Deposit of Redemption
Price.  Prior to 11:00 a.m., New York City time, on any redemption date, the
Company shall deposit with the Trustee or with a Paying Agent (or, if the
Company is acting as its own Paying Agent, segregate and hold in trust as
provided in Section 8.5) an amount of money sufficient to pay the redemption
price of, and (except if the redemption date shall be an Interest Payment Date)
accrued interest on, all the Notes which are to be redeemed on that date.

 

SECTION 5.7.                                          Notes Payable on
Redemption Date.

 

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the redemption date, become due and payable at the redemption price
therein specified, and from and after such date (unless the Company shall
default in the payment of the redemption price and accrued interest) such Notes
shall cease to bear interest.  Upon surrender of any such Notes for redemption
in accordance with said notice, such Notes shall be paid by the Company at the
redemption price, together with accrued interest to the redemption date;
provided, however, that installments of interest whose Stated Maturity is on or
prior to the redemption date will be payable to the Holders of such Notes, or
one or more Predecessor Notes, registered as such at the close of business on
the relevant record dates according to their terms and the provisions of
Section 2.15.

 

If any Note called for redemption shall not be so paid upon surrender thereof
for redemption, the principal and any premium shall, until paid, bear interest
from the redemption date at the rate prescribed therefor in the Note.

 

SECTION 5.8.                                          Notes Redeemed in Part. 
Any Note which is to be redeemed only in part shall be surrendered at a place of
payment therefor (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or its attorney
duly authorized in writing), and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Note without service charge, a
new Note or Notes of like tenor, of any authorized denomination as requested by
such Holder, in aggregate principal amount equal to and in exchange for the
unredeemed portion of the principal of the Note so surrendered.

 

76

--------------------------------------------------------------------------------


 

ARTICLE VI

 

DEFAULTS AND REMEDIES

 

SECTION 6.1.                                          Events of Default.

 

An “Event of Default,” wherever used herein, means any one of the following
events in relation to the Notes (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body):

 

(1)                                 default in the payment of any interest upon
any Note when it becomes due and payable, and continuance of such default for a
period of 30 days;

 

(2)                                 default in the payment of the principal of
or any premium on any Note when due at its Stated Maturity, upon optional
redemption, upon required repurchase, upon declaration of acceleration or
otherwise;

 

(3)                                 failure by the Company to comply with its
obligations under Article IV of this Indenture or to consummate a purchase of
Notes when required pursuant to Section 3.5 or Section 3.9 of this Indenture;

 

(4)                                 failure by the Company or any Restricted
Subsidiary for 30 days after receipt of a written notice (specifying such
failure, requiring it to be remedied and stating that such notice is a “Notice
of Default” under this Indenture) from the Trustee or the Holders of at least
25% in aggregate principal amount of the then Outstanding Notes to comply with
Section 3.3 or Section 3.2 of this Indenture or to comply with the provisions
described under Section 3.5 or Section 3.9 of this Indenture to the extent not
described in Section 6.1(3);

 

(5)                                 failure by the Company or any Restricted
Subsidiary for 60 days (or 180 days in the case of a Reporting Failure) after
receipt of a written notice (specifying such failure, requiring it to be
remedied and stating that such notice is a “Notice of Default” under this
Indenture) from the Trustee or the Holders of at least 25% in aggregate
principal amount of the then Outstanding Notes to comply with any of the other
agreements in this Indenture or the Notes;

 

(6)                                 default under any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any Indebtedness for money borrowed by the Company or any Restricted
Subsidiary (or the payment of which is Guaranteed by the Company or any
Restricted Subsidiary), whether such Indebtedness or Guarantee now exists, or is
created after the Issue Date, if that default:

 

(a)                                 is caused by a failure to pay principal of,
or interest or premium, if any, on such Indebtedness prior to the expiration of
the grace period provided in such Indebtedness (“Payment Default”); or

 

(b)                                 results in the acceleration of such
Indebtedness prior to its Stated Maturity;

 

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$10.0 million or more;

 

77

--------------------------------------------------------------------------------


 

(7)                                 failure by the Company or any Significant
Subsidiary or any group of the Company’s Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Restricted Subsidiaries), would constitute a Significant
Subsidiary to pay final judgments aggregating in excess of $10.0 million (net of
any amounts covered by a reputable and creditworthy insurance company that has
not disclaimed coverage) which judgments are not paid, discharged or stayed for
a period of 60 days;

 

(8)                                 except as permitted by this Indenture, any
Subsidiary Guarantee is held in a judicial proceeding to be unenforceable or
invalid or ceases for any reason to be in full force and effect, or any
Subsidiary Guarantor, or any Person acting on behalf of any Subsidiary
Guarantor, denies or disaffirms its obligations under its Subsidiary Guarantee;

 

(9)                                 the Company, any Significant Subsidiary or
any group of Restricted Subsidiaries that, taken together (as of the latest
audited consolidated financial statements for the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary, pursuant to or within
the meaning of Bankruptcy Law:

 

(a)                                 commences a voluntary case;

 

(b)                                 consents to the entry of an order for relief
against it in an involuntary case;

 

(c)                                  makes a general assignment for the benefit
of its creditors; or

 

(d)                                 generally is not paying its debts as they
become due; or

 

(10)                          a court of competent jurisdiction enters an order
or decree under any Bankruptcy Law that:

 

(a)                                 is for relief against the Company, any
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Restricted Subsidiaries), would constitute a Significant
Subsidiary, in an involuntary case; or

 

(b)                                 appoints a custodian of the Company, any
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Restricted Subsidiaries), would constitute a Significant
Subsidiary, or for all or substantially all of the property of the Company, any
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Restricted Subsidiaries), would constitute a Significant
Subsidiary; or

 

(c)                                  orders the liquidation of the Company, any
Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together (as of the latest audited consolidated financial statements for the
Company and its Restricted Subsidiaries), would constitute a Significant
Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 consecutive days.

 

78

--------------------------------------------------------------------------------


 

SECTION 6.2.                                          Acceleration.

 

In the case of an Event of Default specified in Section 6.1(9) or 6.1(10), all
then Outstanding Notes will become due and payable immediately without further
action or notice.  If any other Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in aggregate principal amount of the then
Outstanding Notes may declare all of the Notes to be due and payable immediately
by notice in writing to the Company and, in case of a notice by Holders, also to
the Trustee specifying the respective Event of Default and that it is a notice
of acceleration.  Upon any such declaration, the Notes shall become due and
payable immediately.

 

At any time after such a declaration of acceleration with respect to the Notes
has been made, the Holders of at least a majority in aggregate principal amount
of the Outstanding Notes, by written notice to the Company and the Trustee, may
rescind and annul such declaration and its consequences if

 

(1)                                 such rescission would not conflict with any
judgment or decree of a court of competent jurisdiction;

 

(2)                                 the Company has paid or deposited with the
Trustee a sum sufficient to pay

 

(a)                                 all overdue interest on all the Notes,

 

(b)                                 the principal of (and premium, if any, on)
any Notes which have become due otherwise than by such declaration of
acceleration and any interest thereon at the rate or rates prescribed therefor
in such Notes,

 

(c)                                  to the extent that payment of such interest
is lawful, interest upon overdue interest at the rate prescribed therefor in
such Notes, and

 

(d)                                 all sums paid or advanced by the Trustee
hereunder and the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel; and

 

(3)                                 all Events of Default with respect to the
Notes, other than the non-payment of the principal of, premium, if any, and
interest on the Notes that have become due solely by such declaration of
acceleration, have been cured or waived as provided in Section 6.4.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 6.1(6) above shall have occurred and be continuing, such Event of
Default and any consequential acceleration (to the extent not in violation of
any applicable law or in conflict with any judgment or decree of a court of
competent jurisdiction) shall be automatically rescinded if (1) the Indebtedness
that is the subject of such Event of Default has been repaid or (2) if the
default relating to such Indebtedness is waived by the holders of such
Indebtedness or cured and if such Indebtedness has been accelerated, then the
holders thereof have rescinded their declaration of acceleration in respect of
such Indebtedness, in each case within 30 days after the declaration of
acceleration with respect thereto, and (3) any other existing Events of Default,
except nonpayment of principal, premium or interest on the Notes that became due
solely because of the acceleration of the Notes, have been cured or waived.

 

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

 

SECTION 6.3.                                          Collection of Indebtedness
and Suits for Enforcement by Trustee.  If an Event of Default occurs and is
continuing, the Trustee, in its own name and as trustee of an express trust,

 

79

--------------------------------------------------------------------------------


 

shall be entitled and empowered to institute any action or proceedings at law or
in equity for the collection of the sums so due and unpaid or enforce the
performance of any provision of the Notes or this Indenture, and may prosecute
any such action or proceedings to judgment or final decree, and may enforce any
such judgment or final decree against the Subsidiary Guarantors or the Company
or any other obligor upon the Notes (and collect in the manner provided by law
out of the property of the Subsidiary Guarantors or the Company or any other
obligor upon the Notes wherever situated the moneys adjudged or decreed to be
payable).

 

SECTION 6.4.                                          Trustee May File Proofs of
Claim.  If an Event of Default occurs and is continuing, the Trustee, in its own
name and as trustee of an express trust, shall be entitled and empowered to
institute any action or proceedings at law or in equity for the collection of
the sums so due and unpaid or enforce the performance of any provision of the
Notes or this Indenture, and may prosecute any such action or proceedings to
judgment or final decree, and may enforce any such judgment or final decree
against the Subsidiary Guarantors or the Company or any other obligor upon the
Notes (and collect in the manner provided by law out of the property of the
Subsidiary Guarantors or the Company or any other obligor upon the Notes
wherever situated the moneys adjudged or decreed to be payable).

 

SECTION 6.5.                                          Trustee May Enforce Claims
Without Possession of Notes.  All rights of action and claims under this
Indenture or the Notes may be prosecuted and enforced by the Trustee without the
possession of any of the Notes or the production thereof in any proceeding
relating thereto, and any such proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, be for the
ratable benefit of the Holders of the Notes in respect of which such judgment
has been recovered.

 

SECTION 6.6.                                          Application of Money
Collected.  Any money collected by the Trustee pursuant to this Article shall be
applied in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal or any premium
or interest, upon presentation of the Notes and the notation thereon of the
payment if only partially paid and upon surrender thereof if fully paid:

 

FIRST:  To the payment of all amounts due the Trustee under Section 7.7;

 

SECOND:  To the payment of the amounts then due and unpaid for principal of and
any premium and interest on the Notes, ratably, without preference or priority
of any kind, according to the amounts due and payable on such Notes for
principal and any premium and interest, respectively; and

 

THIRD:  The remainder, if any, shall be paid to the Subsidiary Guarantors or the
Company, as applicable, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct

 

SECTION 6.7.                                          Limitation on Suits.

 

No Holder shall have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any other remedy thereunder, unless:

 

(1)                                 such Holder has previously given written
notice to the Trustee of a continuing Event of Default with respect to the
Notes;

 

80

--------------------------------------------------------------------------------


 

(2)                                 the Holders of not less than 25% in
aggregate principal amount of the Outstanding Notes shall have made written
request to the Trustee to institute proceedings in respect of such Event of
Default in its own name as Trustee hereunder;

 

(3)                                 such Holder or Holders have offered to the
Trustee security or indemnity against the costs, expenses and liabilities to be
incurred in compliance with such request;

 

(4)                                 the Trustee for 60 days after its receipt of
such notice, request and offer of security or indemnity has failed to institute
any such proceeding; and

 

(5)                                 the Holders of a majority in aggregate
principal amount of the Outstanding Notes have not waived such Event of Default
or otherwise given the Trustee a direction that, in the opinion of the Trustee,
is inconsistent with such request within such 60-day period;

 

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all of such
Holders provided that the Trustee does not have an affirmative duty to ascertain
whether or not any action or forbearance on the part of any Holder is unduly
prejudicial or preferential to any other Holder.

 

SECTION 6.8.                                          Unconditional Right of
Holders to Receive Principal, Premium and Interest.  Notwithstanding any other
provision in this Indenture, the Holder of any Notes shall have the right, which
is absolute and unconditional, to receive payment of the principal of and any
premium and (subject to Section 2.15) interest on such Notes on the Stated
Maturity expressed in such Notes (or, in the case of redemption or offer by the
Company to purchase the Notes pursuant to the terms of this Indenture, on the
redemption date or purchase date, as applicable), and to institute suit for the
enforcement of any such payment, and such rights shall not be impaired without
the consent of such Holder.

 

SECTION 6.9.                                          Restoration of Rights and
Remedies.  If the Trustee or any Holder has instituted any proceeding to enforce
any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Subsidiary Guarantors, the
Trustee and the Holders shall be restored severally and respectively to their
former positions hereunder and thereafter all rights and remedies of the Trustee
and the Holders shall continue as though no such proceeding had been instituted.

 

SECTION 6.10.                                   Rights and Remedies Cumulative.
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in the last paragraph of
Section 2.11, no right or remedy herein conferred upon or reserved to the
Trustee or to the Holders is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 

SECTION 6.11.                                   Delay or Omission Not Waiver. 
No delay or omission of the Trustee or of any Holder to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein. 
Every right and remedy given by this Article or by law to the Trustee or to the
Holders may be exercised from

 

81

--------------------------------------------------------------------------------


 

time to time, and as often as may be deemed expedient, by the Trustee or by the
Holders, as the case may be.

 

SECTION 6.12.                                   Control by Holders.

 

Subject to Section 7.2(h), the Holders of a majority in aggregate principal
amount of the Outstanding Notes shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred on the Trustee, with respect to the
Notes, provided that

 

(1)                                 the Trustee may refuse to follow any
direction that conflicts with any rule of law or with this Indenture or that the
Trustee determines is unduly prejudicial to the rights of any other Holder or
would involve the Trustee in personal liability, and

 

(2)                                 the Trustee may take any other action deemed
proper by the Trustee which is not inconsistent with such direction.

 

SECTION 6.13.                                   Waiver of Past Defaults.

 

The Holders of a majority in aggregate principal amount of the Outstanding Notes
may on behalf of the Holders of all the Notes waive any past default hereunder
and its consequences or compliance with any covenant or provision hereof, except
a default

 

(a)                                 in the payment of the principal of or any
premium or interest on the Notes (including any Note which is required to have
been purchased by the Company pursuant to an offer to purchase by the Company
made pursuant to the terms of this Indenture), or

 

(b)                                 in respect of a covenant or provision hereof
which under Article Ten cannot be modified or amended without the consent of the
Holder of each Outstanding Note affected.

 

Upon any such waiver with respect to a past default, such default shall cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
cured, for every purpose of this Indenture; but no such waiver shall extend to
any subsequent or other default or impair any right consequent thereon.

 

SECTION 6.14.                                   Undertaking for Costs.  In any
suit for the enforcement of any right or remedy under this Indenture, or in any
suit against the Trustee for any action taken, suffered or omitted by it as
Trustee, a court may require any party litigant in such suit to file an
undertaking to pay the costs of such suit, and may assess costs against any such
party litigant, in the manner and to the extent provided in the Trust Indenture
Act; provided that neither this Section nor the Trust Indenture Act shall be
deemed to authorize any court to require such an undertaking or to make such an
assessment in any suit instituted by the Company or the Trustee.

 

SECTION 6.15.                                   Waiver of Usury, Stay or
Extension Laws.  Each of the Company and the Subsidiary Guarantors covenants (to
the extent that it may lawfully do so) that it will not at any time insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any usury, stay or extension law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture;
and the Company (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law and covenants that it will not
hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

82

--------------------------------------------------------------------------------


 

ARTICLE VII

 

TRUSTEE

 

SECTION 7.1.                                          Duties of Trustee.

 

(a)                                 If an Event of Default has occurred and is
continuing, the Trustee shall exercise the rights and powers vested in it by
this Indenture and use the same degree of care and skill in its exercise as a
prudent Person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(b)                                 Except during the continuance of an Event of
Default:

 

(1)                                 the Trustee undertakes to perform such
duties and only such duties as are specifically set forth as duties of the
Trustee in this Indenture or the Notes and no implied covenants or obligations
shall be read into this Indenture against the Trustee; and

 

(2)                                 in the absence of willful misconduct or
gross negligence on its part, the Trustee may conclusively rely, as to the truth
of the statements and the correctness of the opinions expressed therein, upon
certificates, opinions or orders furnished to the Trustee and conforming to the
requirements of this Indenture or the Notes, as the case may be.  However, in
the case of any such certificates or opinions which by any provisions hereof are
specifically required to be furnished to the Trustee, the Trustee shall examine
such certificates and opinions to determine whether or not they conform to the
requirements of this Indenture or the Notes, as the case may be (but need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated therein).

 

(c)                                  The Trustee may not be relieved from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that:

 

(1)                                 this paragraph does not limit the effect of
paragraph (b) of this Section 7.1;

 

(2)                                 the Trustee shall not be liable for any
error of judgment made in good faith by a Trust Officer unless it is proved that
the Trustee was grossly negligent in ascertaining the pertinent facts;

 

(3)                                 the Trustee shall not be liable with respect
to any action it takes or omits to take in good faith in accordance with a
direction received by it pursuant to Section 6.5; and

 

(d)                                 No provision of this Indenture or the Notes
shall require the Trustee to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties hereunder or
thereunder or in the exercise of any of its rights or powers, if it shall have
reasonable grounds to believe that repayment of such funds or adequate indemnity
against such risk or liability is not reasonably assured to it.

 

(e)                                  Every provision of this Indenture that in
any way relates to the Trustee is subject to paragraphs (a), (b), (c) and (d) of
this Section 7.1.

 

(f)                                   The Trustee shall not be liable for
interest on any money received by it except as the Trustee may agree in writing
with the Company.

 

83

--------------------------------------------------------------------------------


 

(g)                                  Money held in trust by the Trustee need not
be segregated from other funds except to the extent required by law.

 

(h)                                 Every provision of this Indenture relating
to the conduct or affecting the liability of or affording protection to the
Trustee shall be subject to the provisions of this Section 7.1 and to the
provisions of the TIA.

 

SECTION 7.2.                                          Rights of Trustee. 
Subject to Section 7.1:

 

(a)                                 The Trustee may conclusively rely on and
shall be fully protected in acting or refraining from acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order or other paper or document (whether in its
original or facsimile form) reasonably believed by it to be genuine and to have
been signed or presented by the proper Person.  The Trustee need not investigate
any fact or matter stated in the document.  The Trustee shall receive and retain
financial reports and statements of the Company as provided herein, but shall
have no duty to review or analyze such reports or statements to determine
compliance with covenants or other obligations of the Company.

 

(b)                                 Before the Trustee acts or refrains from
acting, it may require an Officer’s Certificate and/or an Opinion of Counsel. 
The Trustee shall not be liable for any action it takes or omits to take in good
faith in reliance on an Officer’s Certificate or Opinion of Counsel.

 

(c)                                  The Trustee may execute any of the trusts
and powers hereunder or perform any duties hereunder either directly or by or
through its attorneys and agents and shall not be responsible for the misconduct
or negligence of any agent or attorney appointed with due care by it hereunder.

 

(d)                                 The Trustee shall not be liable for any
action it takes or omits to take in good faith which it believes to be
authorized or within its rights or powers conferred upon it by this Indenture.

 

(e)                                  The Trustee may consult with counsel of its
selection, and the advice or opinion of counsel relating to this Indenture or
the Notes shall be full and complete authorization and protection from liability
in respect of any action taken, omitted or suffered by it hereunder or under the
Notes in good faith and in accordance with the advice or opinion of such
counsel.

 

(f)                                   The Trustee shall not be deemed to have
notice of any Default or Event of Default or whether any entity or group of
entities constitutes a Significant Subsidiary unless a Trust Officer of the
Trustee has actual knowledge thereof or unless written notice of any event which
is in fact such a Default or of any such Significant Subsidiary is received by
the Trustee at the corporate trust office of the Trustee specified in
Section 3.11, and such notice references the Notes and this Indenture.

 

(g)                                  The rights, privileges, protections,
immunities and benefits given to the Trustee, including, without limitation, its
right to be indemnified, are extended to, and shall be enforceable by, the
Trustee in each of its capacities hereunder, and to each agent, custodian and
other Person employed to act hereunder.

 

(h)                                 The Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture or the Notes
at the request, order or direction of any of the Holders pursuant to the
provisions of this Indenture, unless such Holders shall have offered to the
Trustee

 

84

--------------------------------------------------------------------------------


 

security or indemnity satisfactory to it against the costs, expenses and
liabilities which may be incurred therein or thereby.

 

(i)                                     The Trustee shall not be deemed to have
knowledge of any fact or matter unless such fact or matter is actually known to
a Trust Officer of the Trustee.

 

(j)                                    Whenever in the administration of this
Indenture or the Notes the Trustee shall deem it desirable that a matter be
proved or established prior to taking, suffering or omitting any action
hereunder or thereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of willful misconduct or gross
negligence on its part, conclusively rely upon an Officer’s Certificate.

 

(k)                                 The Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, report, notice, request, direction, consent, order, bond,
debenture, coupon or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine, during
business hours and upon reasonable notice, the books, records and premises of
the Company and the Restricted Subsidiaries, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

 

(l)                                     The Trustee shall not be required to
give any bond or surety in respect of the performance of its powers and duties
hereunder.

 

(m)                             The Trustee may request that the Company deliver
an Officer’s Certificate setting forth the names of individuals and/or titles of
officers authorized at such time to take specified actions pursuant to this
Indenture or the Notes.

 

(n)                                 In no event shall the Trustee be liable to
any Person for special, punitive, indirect, consequential or incidental loss or
damage of any kind whatsoever (including, but not limited to, lost profits),
even if the Trustee has been advised of the likelihood of such loss or damage.

 

(o)                                 Unless otherwise specifically provided in
this Indenture, any demand, request, direction or notice from the Company shall
be sufficient if signed by one Officer of the Company.

 

SECTION 7.3.                                          Individual Rights of
Trustee.  The Trustee in its individual or any other capacity may become the
owner or pledgee of Notes and may otherwise deal with the Company, Subsidiary
Guarantors or their Affiliates with the same rights it would have if it were not
Trustee.  Any Paying Agent, Registrar, co-registrar or co-paying agent may do
the same with like rights.  However, the Trustee must comply with Sections 7.10
and 7.11.  In addition, the Trustee shall be permitted to engage in transactions
with the Company; provided, however, that if the Trustee acquires any
conflicting interest under the TIA, the Trustee must (i) eliminate such conflict
within 90 days of acquiring such conflicting interest, (ii) apply to the SEC for
permission to continue acting as Trustee or (iii) resign.

 

SECTION 7.4.                                          Trustee’s Disclaimer.  The
Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, shall not be accountable
for the Company’s use of the proceeds from the sale of the Notes, shall not be
responsible for the use or application of any money received by any Paying Agent
other than the Trustee or any money paid to the Company pursuant to the terms of
this Indenture and shall not be responsible for any statement of the

 

85

--------------------------------------------------------------------------------


 

Company in this Indenture or in any document issued in connection with the sale
of the Notes or in the Notes other than the Trustee’s certificate of
authentication.

 

SECTION 7.5.                                          Notice of Defaults.  If a
Default or Event of Default occurs and is continuing and if a Trust Officer has
actual knowledge thereof, the Trustee shall send electronically or by first
class mail to each Holder at the address set forth in the Notes Register notice
of the Default or Event of Default within 60 days after it is actually known to
a Trust Officer.  Except in the case of a Default or Event of Default in payment
of principal of, or premium, if any, or interest, on any Note (including
payments pursuant to the optional redemption or required repurchase provisions
of such Note), the Trustee may withhold the notice if and so long as it in good
faith determines that withholding the notice is in the interests of Holders.

 

SECTION 7.6.                                          Reports by Trustee to
Holders.  Within 60 days after each March 31 beginning March 31, 2015, the
Trustee shall mail to each Holder a brief report dated as of such March 31 that
complies with TIA Section 313(a) if and to the extent required thereby.  The
Trustee also shall comply with TIA Section 313(c).

 

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each stock exchange (if any) on which the Notes are listed.  The
Company agrees to notify the Trustee promptly in writing whenever the Notes
become listed on any stock exchange and of any delisting thereof and the Trustee
shall comply with TIA Section 313(d).

 

SECTION 7.7.                                          Compensation and
Indemnity.  The Company shall pay to the Trustee from time to time compensation
for its services hereunder and under the Notes as the Company and the Trustee
shall from time to time agree in writing.  The Trustee’s compensation shall not
be limited by any law on compensation of a trustee of an express trust.  The
Company shall reimburse the Trustee upon request for all reasonable
out-of-pocket expenses incurred or made by it, including, but not limited to,
costs of collection, costs of preparing reports, certificates and other
documents, costs of preparation and mailing of notices to Holders.  Such
expenses shall include the reasonable compensation and expenses, disbursements
and advances of the agents, counsel, accountants and experts of the Trustee. 
The Company shall indemnify the Trustee against any and all fees, loss,
liability, damages, claims or expense, including taxes (other than taxes based
upon the income of the Trustee) (including reasonable attorneys’ and agents’
fees and expenses) incurred by it without willful misconduct or gross
negligence, as determined by a court of competent jurisdiction, on its part in
connection with the administration of this trust and the performance of its
duties hereunder and under the Notes, including the fees, costs and expenses of
enforcing this Indenture (including this Section 7.7) and the Notes and of
defending itself against any claims (whether asserted by any Holder, a
Subsidiary Guarantor, the Company or otherwise).  The Trustee shall notify the
Company promptly of any claim for which it may seek indemnity of which it has
received written notice.  Failure by the Trustee to so notify the Company shall
not relieve the Company of their obligations hereunder.  The Company shall
defend the claim and the Trustee shall provide reasonable cooperation at the
Company’s expense in the defense.  The Trustee may have separate counsel and the
Company shall pay the fees and expenses of such counsel; provided that the
Company shall not be required to pay the fees and expenses of such separate
counsel if it assumes the Trustee’s defense, and, in the reasonable judgment of
outside counsel to the Trustee, there is no conflict of interest between the
Company and the Trustee in connection with such defense.

 

To secure the Company’s payment obligations in this Section 7.7, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee.  Such lien shall survive the satisfaction and discharge of this
Indenture.  The Trustee’s respective right to receive payment of any amounts due
under this Section 7.7 shall not be subordinate to any other liability or
Indebtedness of the Company.

 

86

--------------------------------------------------------------------------------


 

The Company’s payment obligations pursuant to this Section 7.7 shall survive the
discharge of this Indenture and any resignation or removal of the Trustee. 
Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs fees, expenses or renders services after the
occurrence of a Default specified in Section 6.1(9) or (10), the fees and
expenses (including the reasonable fees and expenses of its counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.

 

SECTION 7.8.                                          Replacement of Trustee. 
The Trustee may resign at any time by so notifying the Company in writing not
less than 30 days prior to the effective date of such resignation.  The Holders
of a majority in principal amount of the Notes may remove the Trustee by so
notifying the removed Trustee in writing not less than 30 days prior to the
effective date of such removal and may appoint a successor Trustee with the
Company’s written consent, which consent will not be unreasonably withheld.  The
Company shall remove the Trustee if:

 

(1)                                 the Trustee fails to comply with
Section 7.10 hereof;

 

(2)                                 the Trustee is adjudged bankrupt or
insolvent;

 

(3)                                 a receiver or other public officer takes
charge of the Trustee or its property; or

 

(4)                                 the Trustee otherwise becomes incapable of
acting.

 

If the Trustee resigns or is removed by the Company or by the Holders of a
majority in principal amount of the Notes and such Holders do not reasonably
promptly appoint a successor Trustee as described in the preceding paragraph, or
if a vacancy exists in the office of the Trustee for any reason (the Trustee in
such event being referred to herein as the retiring Trustee), the Company shall
promptly appoint a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture.  The
successor Trustee shall mail a notice of its succession to Holders.  The
retiring Trustee shall, at the expense of the Company, promptly transfer all
property held by it as Trustee to the successor Trustee, subject to the lien
provided for in Section 7.7.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee or the Holders of at least
10% in principal amount of the Notes may petition, at the Company’s expense, any
court of competent jurisdiction for the appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 7.10, unless the Trustee’s duty to
resign is stayed as provided in TIA Section 310(b), any Holder, who has been a
bona fide holder of a Note for at least six months, may petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

 

Notwithstanding the replacement of the Trustee pursuant to this Section 7.8, the
Company’s obligations under Section 7.7 shall continue for the benefit of the
retiring Trustee.  The predecessor Trustee shall have no liability for any
action or inaction of any successor Trustee.

 

SECTION 7.9.                                          Successor Trustee by
Merger.  If the Trustee consolidates with, merges or converts into, or transfers
all or substantially all its corporate trust business or assets to, another
corporation

 

87

--------------------------------------------------------------------------------


 

or banking association, the resulting, surviving or transferee corporation
without any further act shall be the successor Trustee.

 

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee shall succeed to the trusts created by this
Indenture, any of the Notes shall have been authenticated but not delivered, any
such successor to the Trustee may adopt the certificate of authentication of any
predecessor trustee, and deliver such Notes so authenticated; and in case at
that time any of the Notes shall not have been authenticated, any successor to
the Trustee may authenticate such Notes either in the name of any predecessor
hereunder or in the name of the successor to the Trustee; provided that the
right to adopt the certificate of authentication of any predecessor Trustee or
authenticate Notes in the name of any predecessor Trustee shall only apply to
its successor or successors by merger, consolidation or conversion.

 

SECTION 7.10.                                   Eligibility; Disqualification. 
This Indenture shall always have a Trustee that satisfies the requirements of
TIA Section 310(a)(1), (2) and (5) in every respect.  The Trustee shall have a
combined capital and surplus of at least $50 million as set forth in its most
recent published annual report of condition.  The Trustee shall comply with TIA
Section 310(b); provided, however, that there shall be excluded from the
operation of TIA Section 310(b)(1) any indenture or indentures under which other
securities or certificates of interest or participation in other securities of
the Company is outstanding if the requirements for such exclusion set forth in
TIA Section 310(b)(1) are met.

 

SECTION 7.11.                                   Preferential Collection of
Claims Against the Company.  The Trustee shall comply with TIA Section 311(a),
excluding any creditor relationship listed in TIA Section 311(b).  A Trustee who
has resigned or been removed shall be subject to TIA Section 311(a) to the
extent indicated.

 

SECTION 7.12.                                   Trustee’s Application for
Instruction from the Company.  Any application by the Trustee for written
instructions from the Company may, at the option of the Trustee, set forth in
writing any action proposed to be taken or omitted by the Trustee under this
Indenture and the date on and/or after which such action shall be taken or such
omission shall be effective.  The Trustee shall not be liable for any action
taken by, or omission of, the Trustee in accordance with a proposal included in
such application on or after the date specified in such application (which date
shall not be less than three Business Days after the date any Officer of the
Company actually receives such application, unless any such Officer shall have
consented in writing to any earlier date) unless prior to taking any such action
(or the effective date in the case of an omission), the Trustee shall have
received written instructions in response to such application specifying the
action to be taken or omitted.

 

ARTICLE VIII

 

DEFEASANCE AND COVENANT DEFEASANCE

 

SECTION 8.1.                                          Company’s Option to Effect
Defeasance or Covenant Defeasance.  The Company may elect, at its option at any
time, to have Section 8.2 or Section 8.3 applied to the Notes, upon compliance
with the conditions set forth below in this Article.  Any such election shall be
evidenced in a Board Resolution set forth in an Officer’s Certificate delivered
to the Trustee.

 

SECTION 8.2.                                          Defeasance and Discharge. 
Upon the Company’s exercise of its option to have this Section applied to the
Notes, the Company shall be deemed to have been discharged from its obligations
with respect to such Notes as provided in this Section on and after the date the
conditions set forth in Section 8.4 are satisfied (hereinafter called
“Defeasance”).  For this purpose, such Defeasance means that the Company shall
be deemed to have paid and discharged the entire indebtedness represented by
such Notes and to have satisfied all its other obligations under such Notes and
this Indenture insofar as

 

88

--------------------------------------------------------------------------------


 

the Notes are concerned (and the Trustee, at the expense of the Company, shall
execute proper instruments acknowledging the same), subject to the following,
which shall survive until otherwise terminated or discharged hereunder:

 

(1) the rights of Holders of such Notes to receive, solely from the trust fund
described in Section 8.4 and as more fully set forth in such Section, payments
in respect of the principal of and any premium and interest on such Notes when
payments are due;

 

(2) the Company’s obligations with respect to such Notes under Sections 2.6,
2.11, 2.13 and 3.11 and its obligations under Section 314(a) of the Trust
Indenture Act;

 

(3) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Company’s and the Subsidiary Guarantors’ obligations in connection
therewith; and

 

(4) this Article.  If the Company exercises its defeasance option pursuant to
this Section 8.2, the Subsidiary Guarantees will terminate with respect to the
Notes, and payment of the Notes may not be accelerated pursuant to Section 6.2
because of an Event of Default.

 

Subject to compliance with this Article, the Company may exercise its option to
have this Section applied to any Notes notwithstanding the prior exercise of its
option to have Section 8.3 applied to such Notes.

 

SECTION 8.3.                                          Covenant Defeasance.  Upon
the Company’s exercise of its option to have this Section applied to the Notes,
(1) the Company shall be released from its obligations under Section 4.1(4),
Sections 3.2 through 3.10 and Section 3.20, inclusive; (2) the occurrence of any
event specified in Sections 6.1(3) (with respect only to the obligation under
Section 4.1(4)), 6.1(4), 6.1(5), 6.1(6), 6.1(7), 6.1(9) (with respect only to
Significant Subsidiaries) or 6.1(10) (with respect only to Significant
Subsidiaries), shall be deemed not to be or to result in an Event of Default and
(3) the Subsidiary Guarantees shall be automatically released, in each case with
respect to such Notes as provided in this Section on and after the date the
conditions set forth in Section 8.4 are satisfied (hereinafter called “Covenant
Defeasance”).  For this purpose, such Covenant Defeasance means that, with
respect to such Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
specified Section, whether directly or indirectly by reason of any reference
elsewhere herein to any such Section or Article or by reason of any reference in
any such Section or Article to any other provision herein or in any other
document, but the remainder of this Indenture and such Notes shall be unaffected
thereby.

 

SECTION 8.4.                                          Conditions to Defeasance
or Covenant Defeasance.

 

The following shall be the conditions to the application of Section 8.2 or
Section 8.3 to any Notes:

 

(1)                                 the Company must irrevocably deposit with
the Trustee (or another trustee that satisfies the requirements of Section 7.10
and agrees to comply with the provisions of this Article Fourteen applicable to
it), in trust, for the benefit of the Holders, cash in U.S. dollars,
non-callable Government Securities, or a combination of cash in U.S. dollars and
non-callable Government Securities, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, nationally recognized
appraisal firm, or nationally recognized firm of independent public accountants
to pay the principal of, or interest and premium, if any, on the Outstanding
Notes on the stated date for payment thereof or on the applicable Redemption
Date, as the case may be, and the Company must specify whether the Notes are
being defeased to such stated date for payment or to a particular Redemption
Date;

 

89

--------------------------------------------------------------------------------


 

(2)                                 in the case of an election under Section 8.2
hereof, the Company must deliver to the Trustee an Opinion of Counsel confirming
that:

 

(a)                                 the Company has received from, or there has
been published by, the Internal Revenue Service a ruling; or

 

(b)                                 since the Issue Date, there has been a
change in the applicable U.S. federal in-come tax law,

 

in either case to the effect that, and based thereon such Opinion of Counsel
will confirm that, the Holders will not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Defeasance and will be subject
to U.S. federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Defeasance had not occurred;

 

(3)                                 in the case of an election under Section 8.3
hereof, the Company must deliver to the Trustee an Opinion of Counsel confirming
that the Holders will not recognize income, gain or loss for U.S. federal income
tax purposes as a result of such Covenant Defeasance and will be subject to U.S.
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Covenant Defeasance had not occurred;

 

(4)                                 no Default or Event of Default has occurred
and is continuing on the date of such deposit (other than a Default or Event of
Default resulting from the borrowing of funds to be applied to such deposit or
the grant of Liens securing such borrowing);

 

(5)                                 such Defeasance or Covenant Defeasance and
the related deposit will not result in a breach or violation of, or constitute a
default under, any material agreement or instrument (other than this Indenture)
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries is bound;

 

(6)                                 the Company must deliver to the Trustee an
Officer’s Certificate stating that the deposit was not made by the Company with
the intent of preferring the Holders over the other creditors of the Company
with the intent of defeating, hindering, delaying or defrauding any creditors of
the Company or others;

 

(7)                                 the Company must deliver to the Trustee an
Officer’s Certificate, stating that all conditions precedent set forth in
Sections 8.4(1) through (6) have been complied with; and

 

(8)                                 the Company must deliver to the Trustee an
Opinion of Counsel, stating that all conditions precedent set forth in Sections
8.4(2), (3) and (5) have been complied with.

 

SECTION 8.5.                                          Deposited Money and
Government Securities to Be Held in Trust; Miscellaneous Provisions.

 

Subject to the provisions of the last paragraph of Section 3.11, all money and
Government Securities (including the proceeds thereof) deposited with the
Trustee or other qualifying trustee (solely for purposes of this Section 8.5 and
Section 8.6, the Trustee and any such other trustee are referred to collectively
as the “Trustee”) pursuant to Section 8.4 in respect of any Notes shall be held
in trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any such
Paying Agent (including the Company acting as its own Paying Agent) as the
Trustee may determine, to the Holders of such Notes, of all sums due and to
become due thereon in respect

 

90

--------------------------------------------------------------------------------


 

of principal and any premium and interest, but money so held in trust need not
be segregated from other funds except to the extent required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the Government Securities deposited
pursuant to Section 8.4 or the principal and interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of Outstanding Notes.

 

Anything in this Article to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or Government Securities held by it as provided in Section 8.4 with respect to
any Notes which, in the opinion of a nationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.4(1)), are in excess
of the amount thereof which would then be required to be deposited to effect the
Defeasance or Covenant Defeasance, as the case may be, with respect to such
Notes.

 

SECTION 8.6.                                          Reinstatement.  If the
Trustee or any Paying Agent is unable to apply any money in accordance with this
Article with respect to any Notes by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, then the obligations under this Indenture and such Notes from
which the Company has been discharged or released pursuant to Section 8.2 or
Section 8.3 shall be revived and reinstated as though no deposit had occurred
pursuant to this Article with respect to such Notes, until such time as the
Trustee or Paying Agent is permitted to apply all money held in trust pursuant
to Section 8.5 with respect to such Notes in accordance with this Article;
provided, however, that if the Company makes any payment of principal of or any
premium or interest on any such Note following such reinstatement of its
obligations, the Company shall be subrogated to the rights (if any) of the
Holders of such Notes to receive such payment from the money so held in trust.

 

ARTICLE IX

 

AMENDMENTS

 

SECTION 9.1.                                          Without Consent of
Holders.  Without the consent of any Holders, the Company, the Subsidiary
Guarantors and the Trustee, at any time and from time to time, may amend or
supplement this Indenture, the Subsidiary Guarantees or the Notes to:

 

(1)                                 cure any ambiguity, omission, mistake or
defect or to correct or supplement any provision herein that may be inconsistent
with any other provision herein;

 

(2)                                 evidence the succession of another Person to
the Company and the assumption by any such successor of the covenants of the
Company herein and, to the extent applicable, to the Notes;

 

(3)                                 provide for uncertificated Notes in addition
to or in place of certificated Notes;

 

(4)                                 add a Subsidiary Guarantee and cause any
Person to become a Subsidiary Guarantor, and/or to evidence the succession of
another Person to a Subsidiary Guarantor and the assumption by any such
successor of the Subsidiary Guarantee of such Subsidiary Guarantor herein or to
release a Subsidiary Guarantor in compliance with this Indenture;

 

(5)                                 secure the Notes or the Guarantees thereof;

 

91

--------------------------------------------------------------------------------


 

(6)                                 add to the covenants of the Company such
further covenants, restrictions, conditions or provisions as the Company shall
consider to be appropriate for the benefit of the Holders of the Notes or to
surrender any right or power therein conferred upon the Company or to make the
occurrence, or the occurrence and continuance, of a Default in any such
additional covenants, restrictions, conditions or provisions an Event of Default
permitting the enforcement of all or any of the several remedies provided in
this Indenture as set forth therein; provided, that in respect of any such
additional covenant, restriction, condition or provision, such supplemental
indenture may provide for a particular period of grace after Default (which
period may be shorter or longer than that allowed in the case of other Defaults)
or may provide for an immediate enforcement upon such an Event of Default or may
limit the remedies available to the Trustee upon such an Event of Default or may
limit the right of the Holders of at least a majority in aggregate principal
amount of the Notes to waive such an Event of Default;

 

(7)                                 make any change to any provision of this
Indenture that would provide any additional rights or benefits to the Holders of
Notes or that does not adversely affect the rights or interests of any such
Holder in any material respect;

 

(8)                                 provide for the issuance of Additional Notes
in accordance with the provisions set forth in this Indenture;

 

(9)                                 add any additional Defaults or Events of
Default in respect of the Notes;

 

(10)                          evidence and provide for the acceptance of
appointment hereunder by a successor Trustee with respect to the Notes and to
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than one Trustee, pursuant to the requirements of Section 7.8;

 

(11)                          conform the text of this Indenture (and/or any
supplemental indenture) or the Notes or the Guarantees issued thereunder to any
provision of the “Description of the Notes” in the Offering Memorandum to the
extent that such provision was intended to be a verbatim recitation of a
provision of this Indenture (and/or any supplemental indenture) or the Notes or
Guarantees issued thereunder as set forth in an Officer’s Certificate; or

 

(12)                          add a corporate co-issuer in accordance with
Section 4.1.

 

Subject to Section 9.2, upon the request of the Company accompanied by Board
Resolutions authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Sections 9.6 and 12.4 hereof, the Trustee will join with the Company and the
Subsidiary Guarantors in the execution of such amended or supplemental indenture
unless such amended or supplemental indenture affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but will not be obligated to, enter into such
amended or supplemental Indenture.

 

After an amendment or supplement under this Section 9.1 becomes effective, the
Company shall deliver to Holders a notice briefly describing such amendment or
supplement.  The failure to give such notice to all Holders, or any defect
therein, shall not impair or affect the validity of an amendment or supplement
under this Section 9.1.

 

92

--------------------------------------------------------------------------------


 

SECTION 9.2.                                          With Consent of Holders.

 

(a)                                 The Company, the Subsidiary Guarantors and
the Trustee may amend or supplement this Indenture, the Guarantees and the Notes
with the consent of the Holders of at least a majority in aggregate principal
amount of the Outstanding Notes affected by such amendment or supplemental
indentures (including, without limitation, consents obtained in connection with
a purchase of, or tender offer or exchange offer for, the Notes) and, subject to
Section 6.4 and Section 6.7, any existing Default or Event of Default or
compliance with any provision of this Indenture, the Guarantees or the
Securities may be waived with respect to the Notes with the consent of the
Holders of at least a majority in aggregate principal amount of the Outstanding
Notes (including, without limitation, consents obtained in connection with a
purchase of, or tender offer or exchange offer for, Notes).

 

Upon the request of the Company accompanied by a Board Resolution authorizing
the execution of any such amended or supplemental indenture, and upon the filing
with the Trustee of evidence satisfactory to the Trustee of the consent of the
Holders of Notes as aforesaid, and upon receipt by the Trustee of the documents
described in Sections 9.6 and 12.4, the Trustee will join with the Company and
the Subsidiary Guarantors in the execution of such amended or supplemental
indenture unless such amended or supplemental indenture affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but will not be obligated to, enter into
such amended or supplemental Indenture.

 

It is not necessary for the consent of the Holders of Securities under this
Section 9.2 to approve the particular form of any proposed amendment, supplement
or waiver, but it is sufficient if such consent approves the substance of the
proposed amendment, supplement or waiver.

 

After an amendment, supplement or waiver under this Section 9.2 becomes
effective, the Company shall send to the Holders of Securities affected thereby
a notice briefly describing the amendment, supplement or waiver.  Any failure of
the Company to give such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

 

(b)                                 Subject to Section 6.4 and Section 6.7, the
application of or compliance with, either generally or in any particular
instance, any provision of this Indenture, the Notes or the Guarantees may be
waived as to each series of Notes by the Holders of at least a majority in
aggregate principal amount of the Outstanding Notes of such series.  However,
without the consent of each Holder affected, an amendment, supplement or waiver
under this Section 9.2 may not (with respect to any Notes held by a
non-consenting Holder):

 

(1)                                 change the Stated Maturity of the principal
of, or any installment of principal of or interest on, the Notes, or reduce the
principal amount thereof or the rate of interest thereon or any premium payable
upon the redemption thereof, or reduce the amount of the principal of an
Original Issue Discount Security that would be due and payable upon a
declaration of acceleration of the Maturity thereof pursuant to Section 6.2, or
change any place of payment where, or the coin or currency in which, the Notes
or any premium or the interest thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity thereof (or, in the case of redemption, on or after the redemption date
therefor);

 

(2)                                 reduce the percentage in aggregate principal
amount of the Outstanding Notes, the consent of whose Holders is required for
any such amendment, supplement or waiver;

 

93

--------------------------------------------------------------------------------


 

(3)                                 modify (i) any of the provisions of
Section 6.4 or Section 6.7, except to increase any such percentage or to provide
that certain other provisions of this Indenture cannot be modified or waived
without the consent of each Holder of each Outstanding Note affected thereby;
provided , however, that this clause (3) shall not be deemed to require the
consent of any Holder with respect to changes in the references to “the Trustee”
and concomitant changes in this Section, or the deletion of this proviso, in
accordance with the requirements of Section 7.9 and Section 9.1(10);

 

(4)                                 waive a redemption payment with respect to
the Notes; provided, however, that any purchase or repurchase of the Notes shall
not be deemed a redemption of the Notes;

 

(5)                                 release any Subsidiary Guarantor from any of
its obligations under its Subsidiary Guarantee or this Indenture, except in
accordance with the terms of this Indenture (as supplemented by any supplemental
indenture); or

 

(6)                                 make any change in the foregoing amendment
and waiver provisions.

 

A supplemental indenture that changes or eliminates any covenant or other
provision of this Indenture that has expressly been included solely for the
benefit of one or more particular series of Notes, or that modifies the rights
of the Holders of Notes of such series with respect to such covenant or other
provision, shall be deemed not to affect the rights under this Indenture of the
Holders of Notes of any other series.

 

SECTION 9.3.                                          Revocation and Effect of
Consents and Waivers.  Until an amendment, supplement or waiver becomes
effective, a consent to it by a Holder of a Note is a continuing consent by the
Holder of a Note and every subsequent Holder of a Note or portion of a Note that
evidences the same debt as the consenting Holder’s Note, even if notation of the
consent or waiver is not made on any Note.  However, any such Holder of a Note
or subsequent Holder of a Note may revoke the consent or waiver as to such
Holder’s Note or portion of its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective.  An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to give their consent or take any
other action described in this Section or required or permitted to be taken
pursuant to this Indenture.  If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Holders at such record
date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be Holders after
such record date.  No such consent shall be valid or effective for more than 120
days after such record date.

 

SECTION 9.4.                                          Notation on or Exchange of
Notes.  The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated.  The Company in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Company Order, authenticate new Notes that reflect the amendment, supplement or
waiver.  Failure to make the appropriate notation or issue a new Note will not
affect the validity and effect of such amendment, supplement or waiver.

 

SECTION 9.5.                                          Trustee to Sign
Amendments.  The Trustee shall sign any amended or supplemental indenture
authorized pursuant to this Article IX if the amendment or supplement does not
adversely affect the rights, duties, liabilities or immunities of the Trustee. 
The Company may not sign an amended or supplemental indenture until the
respective Board of Directors of the Company approves it.  In executing any
amended or supplemental indenture, the Trustee will receive and (subject to
Sections 7.1

 

94

--------------------------------------------------------------------------------


 

and 7.2 hereof) shall be fully protected in conclusively relying upon, in
addition to the documents required by Section 12.4 hereof, an Officer’s
Certificate and an Opinion of Counsel stating that the execution of such amended
or supplemental indenture is authorized or permitted by this Indenture and is
valid, binding and enforceable against the Company or any Subsidiary Guarantor,
as the case may be, in accordance with its terms.

 

ARTICLE X

 

GUARANTEE

 

SECTION 10.1.                                   Guarantee.  Subject to the
provisions of this Article X, each Subsidiary Guarantor hereby fully,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, jointly and severally with each other Subsidiary Guarantor, to each
Holder of the Notes and the Trustee the full and punctual payment when due,
whether at maturity, by acceleration, by redemption or otherwise, of the
principal of, premium, if any, and interest on the Notes and all other
obligations and liabilities of the Company under this Indenture (including
without limitation interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company or any Subsidiary Guarantor whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding
and the obligations under Section 7.7) (all the foregoing being hereinafter
collectively called the “Guaranteed Obligations”).  Each Subsidiary Guarantor
agrees that the Guaranteed Obligations will rank equally in right of payment
with other Indebtedness of such Subsidiary Guarantor, except to the extent such
other Indebtedness is subordinate to the Guaranteed Obligations, in which case
the obligations of the Subsidiary Guarantors under the Subsidiary Guarantees
will rank senior in right of payment to such other Indebtedness.

 

To evidence its Subsidiary Guarantee set forth in this Section 10.1, each
Subsidiary Guarantor hereby agrees that this Indenture shall be executed on
behalf of such Subsidiary Guarantor by an Officer of such Subsidiary Guarantor.

 

Each Subsidiary Guarantor hereby agrees that its Subsidiary Guarantee set forth
in Section 10.1 hereof shall remain in full force and effect notwithstanding the
absence of the endorsement of any notation of such Subsidiary Guarantee on the
Notes.

 

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Subsidiary Guarantee shall
be valid nevertheless.

 

Each Subsidiary Guarantor further agrees (to the extent permitted by law) that
the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice or further assent from it, and that it will remain bound under
this Article X notwithstanding any extension or renewal of any Guaranteed
Obligation.

 

Each Subsidiary Guarantor waives presentation to, demand of payment from and
protest to the Company of any of the Guaranteed Obligations and also waives
notice of protest for nonpayment.  Each Subsidiary Guarantor waives notice of
any default under the Notes or the Guaranteed Obligations.

 

Each Subsidiary Guarantor further agrees that its Subsidiary Guarantee herein
constitutes a Guarantee of payment when due (and not a Guarantee of collection)
and waives any right to require that any resort be had by any Holder to any
security held for payment of the Guaranteed Obligations.

 

Except as set forth in Section 10.2, the obligations of each Subsidiary
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than payment

 

95

--------------------------------------------------------------------------------


 

of the Guaranteed Obligations in full), including any claim of waiver, release,
surrender, alteration or compromise, and shall not be subject to any defense of
setoff, counterclaim, recoupment or termination whatsoever or by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise.  Without limiting the generality of the foregoing, the Guaranteed
Obligations of each Subsidiary Guarantor herein shall not be discharged or
impaired or otherwise affected by (a) the failure of any Holder to assert any
claim or demand or to enforce any right or remedy against the Company or any
other person under this Indenture, the Notes or any other agreement or
otherwise; (b) any extension or renewal of any thereof; (c) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Indenture, the Notes or any other agreement; (d) the release of any security
held by any Holder for the Guaranteed Obligations; (e) the failure of any Holder
to exercise any right or remedy against any other Subsidiary Guarantor; (f) any
change in the ownership of the Company; (g) any default, failure or delay,
willful or otherwise, in the performance of the Guaranteed Obligations; or
(h) any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor or would otherwise operate as a discharge of such
Subsidiary Guarantor as a matter of law or equity.

 

Each Subsidiary Guarantor agrees that its Subsidiary Guarantee herein shall
remain in full force and effect until payment in full of all the Guaranteed
Obligations or such Subsidiary Guarantor is released from its Subsidiary
Guarantee in compliance with Section 10.2, Article VIII or Article XI.  Each
Subsidiary Guarantor further agrees that its Subsidiary Guarantee herein shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of, premium, if any, or interest, on
any of the Guaranteed Obligations is rescinded or must otherwise be restored by
any Holder upon the bankruptcy or reorganization of the Company or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Holder has at law or in equity against any Subsidiary Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Guaranteed Obligations
when and as the same shall become due, whether at maturity, by acceleration, by
redemption or otherwise, each Subsidiary Guarantor hereby promises to and will,
upon receipt of written demand by the Trustee, forthwith pay, or cause to be
paid, in cash, to the Holders or the Trustee on behalf of the Holders an amount
equal to the sum of (i) the unpaid amount of such Guaranteed Obligations then
due and owing and (ii) accrued and unpaid interest on such Guaranteed
Obligations then due and owing (but only to the extent not prohibited by law)
(including interest accruing after the filing of any petition in bankruptcy or
the commencement of any insolvency, reorganization or like proceeding relating
to the Company or any Subsidiary Guarantor whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding).

 

Each Subsidiary Guarantor further agrees that, as between such Subsidiary
Guarantor, on the one hand, and the Holders, on the other hand, (x) the maturity
of the Guaranteed Obligations guaranteed hereby may be accelerated as provided
in this Indenture for the purposes of its Subsidiary Guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Guaranteed Obligations guaranteed hereby and
(y) in the event of any such declaration of acceleration of such Guaranteed
Obligations, such Guaranteed Obligations (whether or not due and payable) shall
forthwith become due and payable by the Subsidiary Guarantor for the purposes of
this Guarantee.

 

Each Subsidiary Guarantor also agrees to pay any and all fees, costs and
expenses (including attorneys’ fees and expenses) incurred by the Trustee or the
Holders in enforcing any rights under this Section.

 

96

--------------------------------------------------------------------------------


 

SECTION 10.2.                                   Limitation on Liability;
Termination, Release and Discharge.

 

(a)                                 Any term or provision of this Indenture to
the contrary notwithstanding, the obligations of each Subsidiary Guarantor
hereunder will be limited to the maximum amount as will, after giving effect to
all other contingent and fixed liabilities of such Subsidiary Guarantor and
after giving effect to any collections from or payments made by or on behalf of
any other Subsidiary Guarantor in respect of the obligations of such other
Subsidiary Guarantor under its Subsidiary Guarantee or pursuant to its
contribution obligations under this Indenture, result in the obligations of such
Subsidiary Guarantor under its Subsidiary Guarantee not constituting a
fraudulent conveyance or fraudulent transfer under federal, foreign or state law
and not otherwise being void or voidable under any similar laws affecting the
rights of creditors generally.

 

(b)                                 Any Subsidiary Guarantee of a Subsidiary
Guarantor shall be automatically and unconditionally released and discharged
upon:

 

(1)                                 upon any sale or other disposition of all or
substantially all of the properties or assets of such Subsidiary Guarantor
(including by way of merger or consolidation) to a Person that is not (either
before or after giving effect to such transaction) the Company or a Subsidiary
Guarantor, if the sale or other disposition at the date thereof does not violate
Section 3.5;

 

(2)                                 upon any sale or other disposition of the
Capital Stock of such Subsidiary Guarantor to a Person that is not (either
before or after giving effect to such transaction) the Company or a Subsidiary
Guarantor, if the sale or other disposition at the date thereof does not violate
Section 3.5 and such Subsidiary Guarantor no longer qualifies as a Subsidiary of
the Company as a result of such disposition;

 

(3)                                 upon designation of such Subsidiary
Guarantor as an Unrestricted Subsidiary in accordance with Section 3.20;

 

(4)                                 upon Defeasance or Covenant Defeasance in
accordance with Article VIII or satisfaction and discharge of this Indenture in
accordance with Article XI;

 

(5)                                 upon the liquidation or dissolution of such
Subsidiary Guarantor, provided that no Default or Event of Default occurs as a
result thereof or shall have occurred and is continuing; or

 

(6)                                 in the case of any Restricted Subsidiary
which after the Issue Date is required to guarantee the Notes pursuant to
Section 3.7, upon the release or discharge in full from its (x) guarantee of
such Indebtedness or (y) obligation under such Credit Facility, in each case,
which resulted in such Restricted Subsidiary’s obligation to guarantee the
Notes.

 

SECTION 10.3.                                   Right of Contribution.  Each
Subsidiary Guarantor hereby agrees that to the extent that any Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
on the obligations under the Guarantees, such Subsidiary Guarantor shall be
entitled to seek and receive contribution from and against the Company or any
other Subsidiary Guarantor who has not paid its proportionate share of such
payment.  The provisions of this Section 10.3 shall in no respect limit the
obligations and liabilities of each Subsidiary Guarantor to the Trustee and the
Holders and each Subsidiary Guarantor shall remain liable to the Trustee and the
Holders for the full amount guaranteed by such Subsidiary Guarantor hereunder.

 

97

--------------------------------------------------------------------------------


 

SECTION 10.4.                                   No Subrogation.  Notwithstanding
any payment or payments made by each Subsidiary Guarantor hereunder, no
Subsidiary Guarantor shall be entitled to be subrogated to any of the rights of
the Trustee or any Holder against the Company or any other Subsidiary Guarantor
or any collateral security or guarantee or right of offset held by the Trustee
or any Holder for the payment of the Guaranteed Obligations, nor shall any
Subsidiary Guarantor seek or be entitled to seek any contribution or
reimbursement from the Company or any other Subsidiary Guarantor in respect of
payments made by such Subsidiary Guarantor hereunder, until all amounts owing to
the Trustee and the Holders by the Company on account of the Guaranteed
Obligations are paid in full.  If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by such Subsidiary Guarantor in trust for the Trustee and the Holders,
segregated from other funds of such Subsidiary Guarantor, and shall, forthwith
upon receipt by such Subsidiary Guarantor, be turned over to the Trustee in the
exact form received by such Subsidiary Guarantor (duly indorsed by such
Subsidiary Guarantor to the Trustee, if required), to be applied against the
Guaranteed Obligations.

 

SECTION 10.5.                                   Subsidiary Guarantors
May Consolidate, etc., on Certain Terms.  A Subsidiary Guarantor may not sell or
otherwise dispose of all or substantially all of its properties or assets to, or
consolidate with or merge with or into (regardless of whether such Subsidiary
Guarantor is the surviving Person) another Person, other than the Company or
another Subsidiary Guarantor, unless:

 

(1)                                 immediately after giving effect to such
transaction, no Default or Event of Default exists; and

 

(2)                                 either:

 

(a)                                 (i) such Subsidiary Guarantor is the
surviving Person or (ii) the Person acquiring the properties or assets in any
such sale or other disposition or the Person formed by or surviving any such
consolidation or merger (if other than such Subsidiary Guarantor) assumes all
the obligations of such Subsidiary Guarantor under this Indenture (including its
Subsidiary Guarantee), on the terms set forth herein, pursuant to a supplemental
indenture satisfactory to the Trustee; or

 

(b)                                 such transaction at the date thereof does
not violate the provisions of Section 3.5.

 

ARTICLE XI

 

SATISFACTION AND DISCHARGE

 

SECTION 11.1.                                   Satisfaction and Discharge of
Indenture.  This Indenture will be discharged and will cease to be of further
effect as to all Notes issued hereunder, and the Trustee, at the expense of the
Company upon Company Request, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:

 

(a)                                 either:

 

(1)                                 all Notes that have been authenticated and
delivered except lost, stolen or destroyed Notes that have been replaced or paid
and Notes for whose payment money has theretofore been deposited in trust, have
been delivered to the Trustee for cancellation; or

 

98

--------------------------------------------------------------------------------


 

(2)                                 all such Notes not theretofore delivered to
the Trustee for cancellation (i) have become due and payable by reason of the
sending of a notice of redemption or otherwise or (ii) will become due and
payable within one year at their Stated Maturity or (iii) are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Company;

 

(b)                                 the Company has deposited or caused to be
deposited with the Trustee as trust funds in trust solely for the benefit of the
Holders, cash in U.S. dollars, in an amount sufficient to pay and discharge the
entire indebtedness on the Notes not previously delivered to the Trustee for
cancellation, for principal, premium, if any, and interest to the date of
deposit (in the case of Notes that have become due and payable), or to the
Stated Maturity or redemption date, as the case may be; provided that, upon any
redemption that requires the payment of the Make-Whole Price, the amount
deposited shall be sufficient for purpose of this Indenture to the extent that
an amount is deposited with the trustee equal to the Make-Whole Price calculated
as of the date of the notice of redemption, with any deficit on the date of
redemption only required to be deposited with the trustee on or prior to the
date of redemption. Any Make-Whole Price Deficit shall be set forth in an
Officer’s Certificate delivered to the trustee simultaneously with the deposit
of such Make-Whole Price Deficit that confirms that such Make-Whole Price
Deficit shall be applied toward such redemption;

 

(c)                                  no Default or Event of Default (other a
Default or Event of Default resulting from borrowing funds to be applied to make
such deposit or the grant of Liens securing such borrowing);

 

(d)                                 such deposit will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any Subsidiary
Guarantor is a party or by which the Company or any Subsidiary Guarantor is
bound;

 

(e)                                  the Company or any Subsidiary Guarantor has
paid or caused to be paid all other sums payable by it under this Indenture;

 

(f)                                   the Company has delivered in writing
irrevocable instructions to the Trustee to apply the deposited money toward the
payment of such Notes issued hereunder at maturity or the redemption date, as
the case may be; and

 

(g)                                  the Company has delivered to the Trustee
(i) an Officer’s Certificate, stating that all conditions precedent set forth in
clauses (a) through (e) above have been satisfied, and (ii) an Opinion of
Counsel, stating that all conditions precedent set forth in clauses (c) and
(e) above have been satisfied.

 

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to clause (b) of this Section 11.1, the
provisions of Sections 11.2 and 8.6 hereof will survive.

 

SECTION 11.2.                                   Application of Trust Money. 
Subject to the provisions of Section 8.6 hereof, all money deposited with the
Trustee pursuant to Section 11.1 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as their own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose

 

99

--------------------------------------------------------------------------------


 

payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

 

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 11.1 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or Governmental
Authority enjoining, restraining or otherwise prohibiting such application, the
Company’s and any Subsidiary Guarantor’s obligations under this Indenture and
the Notes shall be revived and reinstated as though no deposit had occurred
pursuant to Section 11.1 hereof; provided that if the Company has made any
payment of principal of, premium, if any, or interest on, any Notes because of
the reinstatement of its obligations, the Company shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the money or
U.S. Government Obligations held by the Trustee or Paying Agent.

 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1.                                   Trust Indenture Act Controls. 
If and to the extent that any provision of this Indenture limits, qualifies or
conflicts with another provision which is required to be included in this
Indenture by the TIA, the provision required by the TIA shall control.  Each
Subsidiary Guarantor in addition to performing its obligations under its
Guarantee shall perform such other obligations as may be imposed upon it with
respect to this Indenture under the TIA.

 

SECTION 12.2.                                   Notices.  Any notice, request,
direction, consent or communication made pursuant to the provisions of this
Indenture or the Notes shall be in writing and delivered in person, sent by
facsimile, sent by electronic mail in pdf format, delivered by commercial
courier service or mailed by first-class mail, postage prepaid, addressed as
follows:

 

if to the Company:

 

Triangle USA Petroleum Corporation
1200 17th Street
Suite 2600
Denver, Colorado, 80202
Attention:  Chief Financial Officer
Facsimile:  (303) 260-7125

 

Skadden, Arps, Slate, Meagher, and Flom LLP
4 Times Square
New York, New York 10036
Attention:  Richard B. Aftanas
Facsimile: (917) 777-4112

 

if to the Trustee, at its corporate trust office, which corporate trust office
for purposes of this Indenture is at the date hereof located at:

 

Wells Fargo Bank, National Association

750 North St. Paul Place, Suite 1750

Dallas, TX 75201

Attention: John C. Stohlmann

Facsimile: 214-756-7401

 

100

--------------------------------------------------------------------------------


 

with a copy to:  The Company or the Trustee by written notice to each other may
designate additional or different addresses for subsequent notices or
communications.

 

Any notice or communication to the Company or the Subsidiary Guarantors shall be
deemed to have been given or made as of the date so delivered if personally
delivered or if delivered electronically, in pdf format; when receipt is
acknowledged, if telecopied; and seven calendar days after mailing if sent by
registered or certified mail, postage prepaid (except that a notice of change of
address shall not be deemed to have been given until actually received by the
addressee).  Any notice or communication to the Trustee shall be deemed
delivered upon receipt.

 

Any notice or communication sent to a Holder shall be mailed to the Holder at
the Holder’s address as it appears in the Notes Register and shall be
sufficiently given if so sent within the time prescribed.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is sent in the manner provided above, it is duly given, whether or
not the addressee receives it, except that notices to the Trustee shall be
effective only upon receipt.

 

Notwithstanding any other provision of this Indenture or any Note, where this
Indenture or any Note provides for notice of any event (including any notice of
redemption or purchase) to a Holder of a Global Note (whether by mail or
otherwise), such notice shall be sufficiently given if given to DTC (or its
designee) pursuant to the procedures of DTC or its designee.

 

SECTION 12.3.                                   Communication by Holders with
other Holders.  Holders may communicate pursuant to TIA Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes. 
The Company, the Trustee, the Registrar and anyone else shall have the
protection of TIA Section 312(c).

 

SECTION 12.4.                                   Certificate and Opinion as to
Conditions Precedent.  Upon any request or application by the Company or any of
the Subsidiary Guarantors to the Trustee to take or refrain from taking any
action under this Indenture or the Notes (except for authentication of the Notes
by the Trustee on the Issue Date, which shall not require an Opinion of
Counsel), the Company or such Subsidiary Guarantor, as the case may be, shall
furnish to the Trustee:

 

(1)                                 an Officer’s Certificate in form
satisfactory to the Trustee (which shall include the statements set forth in
Section 12.5 hereof) stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture or the Notes relating to the
proposed action have been satisfied; and

 

(2)                                 an Opinion of Counsel in form satisfactory
to the Trustee (which shall include the statements set forth in Section 12.5
hereof) stating that, in the opinion of such counsel, all such conditions
precedent have been satisfied and all covenants have been complied with.

 

SECTION 12.5.                                   Statements Required in
Certificate or Opinion.  Each certificate or opinion with respect to compliance
with a covenant or condition provided for in this Indenture or the Notes (other
than a Certificate provided pursuant to TIA Section 314(a)(4)) shall comply with
the provisions of TIA Section 314(e) and shall include:

 

101

--------------------------------------------------------------------------------


 

(1)                                 a statement that the individual making such
certificate or opinion has read such covenant or condition;

 

(2)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

(3)                                 a statement that, in the opinion of such
individual, he has made such examination or investigation as is necessary to
enable him to express an informed opinion as to whether or not such covenant or
condition has been complied with; and

 

(4)                                 a statement as to whether or not, in the
opinion of such individual, such covenant or condition has been complied with.

 

In giving such Opinion of Counsel, counsel may rely as to factual matters on an
Officer’s Certificate or on certificates of public officials.

 

SECTION 12.6.                                   When Notes Disregarded.  In
determining whether the Holders of the required aggregate principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Company, any Subsidiary Guarantor or any Affiliate of them shall be disregarded
and deemed not to be outstanding, except that, for the purpose of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Notes which a Trust Officer of the Trustee actually knows are
so owned shall be so disregarded.  Also, subject to the foregoing, only Notes
outstanding at the time shall be considered in any such determination.

 

SECTION 12.7.                                   Rules by Trustee, Paying Agent
and Registrar.  The Trustee may make reasonable rules for action by, or at
meetings of, Holders.  The Registrar and the Paying Agent may make reasonable
rules for their functions.

 

SECTION 12.8.                                   Legal Holidays.  A “Legal
Holiday” is a Saturday, a Sunday or other day on which commercial banking
institutions are authorized or required to be closed in New York, New York or
the state of the place of payment.  If a payment date is a Legal Holiday,
payment shall be made on the next succeeding day that is not a Legal Holiday,
and no interest shall accrue for the intervening period.  If a regular record
date is a Legal Holiday, the record date shall not be affected.

 

SECTION 12.9.                                   Governing Law.  THIS INDENTURE,
THE NOTES AND THE GUARANTEES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 12.10.                            Jurisdiction.  The Company and the
Subsidiary Guarantors agree that any suit, action or proceeding against the
Company or any Subsidiary Guarantor brought by any Holder or the Trustee arising
out of or based upon this Indenture, the Guarantee or the Notes may be
instituted in any state or Federal court in the Borough of Manhattan, New York,
New York, and any appellate court from any thereof, and each of them irrevocably
submits to the non-exclusive jurisdiction of such courts in any suit, action or
proceeding.  The Company and the Subsidiary Guarantors irrevocably waive, to the
fullest extent permitted by law, any objection to any suit, action, or
proceeding that may be brought in connection with this Indenture, the Guarantee
or the Notes, including such actions, suits or proceedings relating to
securities laws of the United States of America or any state thereof, in such
courts whether on the grounds of venue, residence or domicile or on the ground
that any such suit, action or proceeding has been brought in an inconvenient
forum.  The Company and the Subsidiary Guarantors agree that final judgment in
any such suit, action or proceeding brought in such court shall be conclusive
and binding upon the Company or the Subsidiary Guarantors, as the case may be,
and may be enforced in any court to

 

102

--------------------------------------------------------------------------------


 

the jurisdiction of which the Company or the Subsidiary Guarantors, as the case
may be, are subject by a suit upon such judgment.

 

SECTION 12.11.                            Waivers of Jury Trial.  EACH OF THE
ISSUER, THE SUBSIDIARY GUARANTORS, THE HOLDERS AND THE TRUSTEE HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
GUARANTEES AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 12.12.                            USA PATRIOT Act.  The parties hereto
acknowledge that in accordance with Section 326 of the USA PATRIOT Act, the
Trustee, like all financial institutions and in order to help fight the funding
of terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account.  The parties to this Indenture agree that they
will provide the Trustee with such information as it may request in order to
satisfy the requirements of the USA PATRIOT Act.

 

SECTION 12.13.                            No Personal Liability of Directors,
Officers, Employees and Stockholders.  No director, officer, employee,
incorporator, stockholder, member, manager or partner of the Company or any
Subsidiary Guarantor, as such, will have any liability for any obligations of
the Company or the Subsidiary Guarantors under the Notes, this Indenture, the
Subsidiary Guarantees or for any claim based on, in respect of, or by reason of,
such obligations or their creation.  Each Holder by accepting a Note waives and
releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.

 

SECTION 12.14.                            Successors.  All agreements of the
Company and each Subsidiary Guarantor in this Indenture and the Notes shall bind
their respective successors.  All agreements of the Trustee in this Indenture
shall bind its successors.

 

SECTION 12.15.                            Multiple Originals.  The parties may
sign any number of copies of this Indenture.  Each signed copy shall be an
original, but all of them together represent the same agreement.  The exchange
of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes.  Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

 

SECTION 12.16.                            [Reserved].

 

SECTION 12.17.                            Table of Contents; Headings.  The
table of contents, cross-reference table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not intended to be considered a part hereof and shall not modify or restrict
any of the terms or provisions hereof.

 

SECTION 12.18.                            Force Majeure.  In no event shall the
Trustee be responsible or liable for any failure or delay in the performance of
its obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services, it being understood that the Trustee shall use reasonable best efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.

 

103

--------------------------------------------------------------------------------


 

SECTION 12.19.                            Severability.  In case any provision
in this Indenture or in the Notes shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

SECTION 12.20.                            Waiver of Immunities.  To the extent
that Company or any Subsidiary Guarantor or any of its properties, assets or
revenues may have or may hereafter become entitled to, or have attributed to
them, any right of immunity, on the grounds of sovereignty, from any legal
action, suit or proceeding, from set-off or counterclaim, from the jurisdiction
of any court, from service of process, from attachment upon or prior to
judgment, or from attachment in aid of execution of judgment, or from execution
of judgment, or other legal process or proceeding for the giving of any relief
or for the enforcement of any judgment, in any jurisdiction in which proceedings
may at any time be commenced, with respect to their obligations, liabilities or
any other matter under or arising out of or in connection with this Indenture,
the Notes or the Guarantees, the Company and each Subsidiary Guarantor hereby
irrevocably and unconditionally, to the extent permitted by applicable law,
waives and agrees not to plead or claim any such immunity and consents to such
relief and enforcement.

 

SECTION 12.21.                            Judgment Currency.  The Company and
each Subsidiary Guarantor agrees to indemnify the recipient against any loss
incurred by such recipient as a result of any judgment or order being given or
made against the Company or any Subsidiary Guarantor for any amount due
hereunder and such judgment or order being expressed and paid in a currency (the
“Judgment Currency”) other than United States dollars and as a result of any
variation as between (i) the rate of exchange at which the United States dollar
amount is converted into the Judgment Currency for the purpose of such judgment
or order, and (ii) the rate of exchange in The City of New York at which such
party on the date of payment of such judgment or order is able to purchase
United States dollars with the amount of the Judgment Currency actually received
by such party if such party had utilized such amount of Judgment Currency to
purchase United States dollars as promptly as practicable upon such party’s
receipt thereof.  The foregoing indemnity shall constitute a separate and
independent obligation of the Company and each Subsidiary Guarantor and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid.  The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.

 

SECTION 12.22.                            Counterparts.  This Indenture may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same agreement. 
The exchange of copies of this Indenture and of signature pages by facsimile or
PDF transmission shall constitute effective execution and delivery of this
Indenture as to the parties hereto and may be used in lieu of the original
Indenture and signature pages for all purposes.

 

[Signature on following pages]

 

104

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
all as of the date and year first written above.

 

 

TRIANGLE USA PETROLEUM CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

 

Name: Jonathan Samuels

 

 

Title: President

 

 

 

 

 

 

 

FOXTROT RESOURCES LLC

 

 

 

 

 

 

 

By:

/s/ Jonathan Samuels

 

 

Name: Jonathan Samuels

 

 

Title: President

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

 

 

By:

/s/ John C. Stohlmann

 

 

Name: John C. Stohlmann

 

 

Title: Vice President

 

[Signature Page to Indenture]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF FACE OF GLOBAL RESTRICTED NOTE]
[Applicable Restricted Notes Legend]
[Depository Legend, if applicable]

 

[If the Note is determined to have been issued with OID, the Note will include
the following legend:

 

THE NOTES WERE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR PURPOSES OF
SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
TRIANGLE USA PETROLEUM CORPORATION WILL, BEGINNING NO LATER THAN TEN (10) DAYS
AFTER THE ISSUE DATE, PROMPTLY PROVIDE TO HOLDERS OF SECURITIES, UPON WRITTEN
REQUEST, THE ISSUE PRICE, THE AMOUNT OF OID, THE ISSUE DATE, AND THE YIELD TO
MATURITY WITH RESPECT TO THE DEBENTURES.  ANY SUCH WRITTEN REQUEST SHOULD BE
SENT TO THE ISSUER AT [                       ], ATTENTION: 
[                  ].]

 

[Temporary Regulation S Legend, if applicable]

 

No. [      ]

Principal Amount $[                      ] [as revised by the Schedule of
Increases and Decreases in Global Note attached hereto](1)

 

CUSIP NO.

 

TRIANGLE USA PETROLEUM CORPORATION

 

6.75% Senior Notes due 2022

 

Triangle USA Petroleum Corporation, a Colorado corporation, promises to pay to
[Cede & Co.], or its registered assigns, the principal sum of
                               Dollars, [as revised by the Schedule of Increases
and Decreases in Global Note attached hereto], on July 15, 2022.

 

Interest Payment Dates:  January 15 and July 15, commencing on January 15,
2015(2)

 

Record Dates:  January 1 and July 1

 

Additional provisions of this Note are set forth on the other side of this Note.

 

--------------------------------------------------------------------------------

(1)              Insert in Global Notes only.

(2)              In the case of Notes issued on the Issue Date.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

TRIANGLE USA PETROLEUM CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

TRUSTEE CERTIFICATE OF AUTHENTICATION

 

This Note is one of the Notes referred to in the within-mentioned Indenture.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

[FORM OF REVERSE SIDE OF NOTE]

 

TRIANGLE USA PETROLEUM CORPORATION

 

6.75% Senior Notes due 2022

 

Capitalized terms used herein and not defined herein have the meanings ascribed
thereto in the Indenture.

 

1.                                      Interest

 

Triangle USA Petroleum Corporation, a Colorado corporation, promises to pay
interest on the principal amount of this Note at 6.75% per annum from July 18,
2014(3) until maturity.  The Company will pay interest semi-annually in arrears
every January 15 and July 15 of each year, or if any such day is not a Business
Day, on the next succeeding Business Day (each, an “Interest Payment Date”). 
Interest on the Notes shall accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of issuance;
provided, that the first Interest Payment Date shall be January 15, 2015.(4) 
The Company shall pay interest on overdue principal at the rate specified
herein, and it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.  Interest on the Notes will be computed on the basis of a 360-day year
comprised of twelve 30-day months.

 

2.                                      Method of Payment

 

By no later than 10:00 a.m. (New York City time) on the date on which any
principal of, premium, if any, interest, on any Note is due and payable, the
Company shall deposit with the Paying Agent a sum sufficient in immediately
available funds to pay such principal, premium and interest when due.  Interest
on any Note which is payable, and is timely paid or duly provided for, on any
Interest Payment Date shall be paid to the Person in whose name such Note (or
one or more Predecessor Notes) is registered at the close of business on the
preceding January 1 and July 1 at the office or agency of the Company maintained
for such purpose pursuant to Section 2.3 of the Indenture.  The principal of
(and premium, if any) and interest on the Notes shall be payable at the office
or agency of Paying Agent or Registrar designated by the Company maintained for
such purpose (which shall initially be the office of the Trustee maintained for
such purpose), or at such other office or agency of the Company as may be
maintained for such purpose pursuant to Section 2.3 of the Indenture; provided,
however, that, at the option of the Paying Agent, each installment of interest
may be paid by (i) check mailed to addresses of the Persons entitled thereto as
such addresses shall appear on the Notes Register or (ii) wire transfer to an
account located in the United States maintained by the payee, subject to the
last sentence of this paragraph.  Payments in respect of Notes represented by a
Global Note (including principal, premium, if any and interest will be made by
wire transfer of immediately available funds to the accounts specified by The
Depository Trust Company or any successor depository.  Payments in respect of
Notes represented by Definitive Notes (including principal, premium, if any and
interest) held by a Holder of at least $1,000,000 aggregate principal amount of
Notes represented by Definitive Notes will be made by wire transfer to a U.S.
dollar account maintained by the payee with a bank in the United States if such
Holder elects payment by wire transfer by giving written notice to the Trustee
or the Paying Agent to such effect designating such account no later than
15 days immediately preceding the relevant due date for payment (or such other
date

 

--------------------------------------------------------------------------------

(3) In the case of Notes issued on the Issue Date.

(4) In the case of Notes issued on the Issue Date.

 

A-4

--------------------------------------------------------------------------------


 

as the Trustee may accept in its discretion).  If an Interest Payment Date is a
Legal Holiday, payment shall be made on the next succeeding day that is not a
Legal Holiday, and no interest shall accrue for the intervening period.  If a
regular record date is a Legal Holiday, the record date shall not be affected.

 

3.                                      Paying Agent and Registrar

 

The Trustee will initially act as Paying Agent and Registrar for the Notes. The
Company may change the Paying Agent or Registrar without prior notice to the
Holders of the Notes, and the Company or any of the Restricted Subsidiaries may
act as Paying Agent or Registrar.

 

4.                                      Indenture

 

The Company issued the Notes under an Indenture dated as of July 18, 2014 (as it
may be amended or supplemented from time to time in accordance with the terms
thereof, the “Indenture”), among the Company, the Subsidiary Guarantors and the
Trustee.  The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939 (15
U.S.C. Sections 77aaa-77bbbb) as in effect on the date of the Indenture (the
“Act”).  The Notes are subject to all terms and provisions of the Indenture, and
Holders are referred to the Indenture and the Act for a statement of those
terms.

 

5.                                      Guarantees

 

To guarantee the due and punctual payment of the principal, premium, if any and
interest (including post-filing or post-petition interest) on the Notes and all
other amounts payable by the Company under the Indenture and the Notes when and
as the same shall be due and payable, whether at maturity, by acceleration or
otherwise, according to the terms of the Notes and the Indenture, the Subsidiary
Guarantors will unconditionally guarantee (and future guarantors, jointly and
severally with the Subsidiary Guarantor, will fully and unconditionally
Guarantee) such obligations on a senior basis pursuant to the terms of the
Indenture.

 

A-5

--------------------------------------------------------------------------------


 

6.                                      Redemption

 

Except as described below, the Notes are not redeemable until July 15, 2017.  On
and after July 15, 2017, the Company may redeem all or a part of the Notes, from
time to time, at the following redemption prices (expressed as a percentage of
principal amount) plus accrued and unpaid interest, if any, on the Notes
redeemed to the applicable redemption date (subject to the rights of Holders of
Notes on the relevant record date to receive interest due on the relevant
Interest Payment Date), if redeemed during the twelve-month period beginning on
July 15 of the years indicated below:

 

Year

 

Redemption

 

 

 

 

 

Price

 

 

 

 

 

 

 

2017

 

105.063

%

 

 

 

 

2018

 

103.375

%

 

 

 

 

2019

 

101.688

%

 

 

 

 

2020 and thereafter

 

100.000

%

 

At any time or from time to time prior to July 15, 2017, the Company may also
redeem all or a part of the Notes, at a redemption price equal to the Make-Whole
Price, subject to the rights of Holders of Notes on the relevant record date to
receive interest due on the relevant Interest Payment Date.

 

“Make-Whole Price” with respect to any Notes to be redeemed, means an amount
equal to the greater of:

 

(1)                                 100% of the principal amount of such Notes;
and

 

(2)                                 the sum of the present values of (a) the
redemption price of such Notes at July 15, 2017 (as set forth above) and (b) the
remaining scheduled payments of interest from the redemption date to July 15,
2017 (not including any portion of such payments of interest accrued as of the
redemption date) discounted back to the redemption date on a semi-annual basis
(assuming a 360-day year consisting of twelve 30-day months) at the Treasury
Rate (as defined below) plus 50 basis points;

 

plus, in the case of both (1) and (2), accrued and unpaid interest on such
Notes, if any, to the redemption date.

 

“Comparable Treasury Issue” means, with respect to Notes to be redeemed, the
U.S. Treasury security selected by an Independent Investment Banker as having a
maturity most nearly equal to the period from the redemption date to July 15,
2017, that would be utilized at the time of selection and in accordance with
customary financial practice, in pricing new issues of corporate debt securities
of a comparable maturity; provided that if such period is less than one year,
then the U.S. Treasury security having a maturity of one year shall be used.

 

“Comparable Treasury Price” means, with respect to any redemption date, (1) the
average of the Reference Treasury Dealer Quotations for such redemption date,
after excluding the highest and lowest of

 

A-6

--------------------------------------------------------------------------------


 

such Reference Treasury Dealer Quotations, or (2) if the Trustee obtains fewer
than five such Reference Treasury Dealer Quotations, the average of all such
Reference Treasury Dealer Quotations.

 

“Independent Investment Banker” means J.P. Morgan Securities LLC or one of its
successors, or, if such firm or its successors, if any, as the case may be, are
unwilling or unable to select the Comparable Treasury Issue, an independent
investment banking institution of national standing appointed by the Company.

 

“Reference Treasury Dealer” means J.P. Morgan Securities LLC and a Primary
Treasury Dealer designated by J.P. Morgan Securities, LLC and three additional
primary Government Securities dealers in New York City (each a “Primary Treasury
Dealer”) selected by the Company, and their respective successors; provided,
however, that if any such firm or any such successor, as the case may be, shall
cease to be a primary Government Securities dealer in New York City, the Company
shall substitute therefor another Primary Treasury Dealer.

 

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Company, of the bid and asked prices for the Comparable Treasury Issue
(expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third Business Day preceding such redemption date.

 

“Treasury Rate” means, with respect to any redemption date, (1) the yield, under
the heading which represents the average for the immediately preceding week,
appearing in the most recently published statistical release designated
“H.15(159)” or any successor publication that is published weekly by the Board
of Governors of the Federal Reserve System and that establishes yields on
actively traded U.S. Treasury securities adjusted to constant maturity under the
caption “Treasury Constant Maturities,” for the maturity corresponding to the
Comparable Treasury Issue (if no maturity is within three months before or after
the stated maturity, yields for the two published maturities most closely
corresponding to the Comparable Treasury Issue shall be determined, and the
Treasury Rate shall be interpolated or extrapolated from such yields on a
straight-line basis, rounding to the nearest month) or (2) if such release (or
any successor release) is not published during the week preceding the
calculation date or does not contain such yields, the rate per annum equal to
the semi-annual equivalent yield to maturity of the Comparable Treasury Issue,
calculated using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.  The Treasury Rate shall be calculated on the third
Business Day preceding the redemption date.

 

The notice of redemption with respect to the foregoing redemption need not set
forth the Make-Whole Price but only the manner of calculation thereof.  The
Company will notify the Trustee of the Make-Whole Price with respect to any
redemption promptly after the calculation, and the Trustee shall not be
responsible for such calculation.

 

Prior to July 15, 2017, the Company may on any one or more occasions redeem up
to 35% of the principal amount of the Notes, with all or a portion of the net
cash proceeds of one or more Equity Offerings at a redemption price equal to
106.75% of the principal amount thereof, plus accrued and unpaid interest, if
any, on the Notes redeemed to the redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant Interest Payment Date); provided that:

 

(1)                                 at least 65% of the aggregate principal
amount of the Notes issued on the Issue Date (excluding Notes held by the
Company and its Subsidiaries) remains Outstanding after each such redemption;
and

 

A-7

--------------------------------------------------------------------------------


 

(2)                                 the redemption occurs within 180 days after
the closing of such Equity Offering.

 

Notice of any redemption with the net cash proceeds of one or more an Equity
Offerings may be given prior to the completion of the related Equity Offering,
and any such redemption or notice may at the Company’s discretion, be subject to
one or more conditions precedent, including, but not limited to completion of
the related Equity Offering.

 

In the event that Holders of at least 90% of the aggregate principal amount of
the Outstanding Notes accept a Change of Control Offer and the Company (or any
third party making such Change of Control Offer, in lieu of the Company, as
described in Section 3.9(f) of this Indenture) purchases all of the Notes held
by such Holders, the Company will have the right, upon not less than 30 nor more
than 60 days’ prior notice, given not more than 30 days following a Change of
Control Payment Date, to redeem all, but not less than all, of the Notes that
remain Outstanding at a redemption price equal to the Change of Control Payment
plus, to the extent not included in the Change of Control Payment, accrued and
unpaid interest, if any, on the Notes that remain Outstanding, to the date of
redemption (subject to the right of Holders on the relevant record date to
receive interest due on the relevant Interest Payment Date).

 

(e)                              Unless the Company defaults in the payment of
the redemption price, interest will cease to accrue on the Notes or portions
thereof called for redemption on the applicable redemption date.

 

(f)                                   Any redemption pursuant to this paragraph
shall be made pursuant to the provisions of Sections 5.1 through 5.6 of the
Indenture.

 

The Company is not required to make mandatory redemption or sinking fund
payments with respect to the Notes; provided however, that under certain
circumstances, the Company may be required to offer to purchase Notes under
Section 3.5 and Section 3.9 of the Indenture.  The Company may at any time and
from time to time purchase Notes in open-market transactions, tender offers or
otherwise.

 

7.                                      Repurchase at the Option of the Holder

 

(a)                                 If there is a Change of Control, the Company
will be required to make an offer (a “Change of Control Offer”) to each Holder
to repurchase all or any part (equal to $2,000 or an integral multiple of $1,000
in excess $2,000) of each Holder’s Notes at a purchase price in cash equal to
not less than 101% of the aggregate principal amount thereof plus accrued and
unpaid interest, thereon to the date of purchase, subject to the rights of
Holders on the relevant record date to receive interest due on the relevant
Interest Payment Date (the “Change of Control Payment”).  Within 30 days
following any Change of Control, the Company will send a notice to each Holder
setting forth the procedures governing the Change of Control Offer as required
by the Indenture.

 

(b)                                 If the Company or a Restricted Subsidiary of
the Company consummates any Asset Sales, within 30 days of each date on which
the aggregate amount of Excess Proceeds exceeds $25.0 million, the Company will
make an offer (an “Asset Sale Offer”) to all Holders of Notes and all holders of
other Indebtedness that is pari passu with the Notes containing provisions
similar to those set forth in the Indenture with respect to offers to purchase
or redeem with the proceeds of sales of assets pursuant to Section 3.5 of the
Indenture to purchase the maximum principal amount of Notes and such other pari
passu Indebtedness that may be purchased out of the Excess Proceeds.  The offer
price in any Asset Sale will be equal to 100% of the principal amount plus
accrued and unpaid interest, to the date of purchase, in accordance with the
procedures set forth in the Indenture.  If any Excess Proceeds remain unapplied
after the consummation of an Asset Sale Offer, the Company (or any Restricted
Subsidiary) may use the Excess Proceeds for any purpose not otherwise prohibited
by the Indenture.  If the aggregate principal amount of Notes and other pari
passu Indebtedness tendered into such Asset Sale Offer exceeds the

 

A-8

--------------------------------------------------------------------------------


 

amount of Excess Proceeds, the Company will use the Excess Proceeds to purchase
the Notes and such other pari passu Indebtedness on a pro rata basis.  Holders
of Notes that are the subject of an offer to purchase will receive notice of an
Asset Sale Offer from the Company prior to any related purchase date and may
elect to have such Notes purchased by completing the form entitled “Option of
Holder to Elect Purchase” attached to the Notes.

 

8.                                      Denominations; Transfer

 

The Notes shall be issuable only in fully registered form in denominations of
minimum principal amount of $2,000 and any integral multiple of $1,000 in excess
thereof.  A Holder may transfer Notes in accordance with the Indenture.  The
Registrar may require a Holder, among other things, to furnish appropriate
endorsements or transfer documents and to pay a sum sufficient to cover any tax
and fees required by law or permitted by the Indenture.  The Registrar need not
register the transfer of or exchange of any Note (A) for a period beginning
(1) 15 days before the mailing of a notice of an offer to repurchase or redeem
Notes and ending at the close of business on the day of such mailing or
(2) 15 days before an Interest Payment Date and ending on such Interest Payment
Date or (B) called for redemption, except the unredeemed portion of any Note
being redeemed in part.

 

9.                                      Persons Deemed Owners

 

The registered Holder of this Note may be treated as the owner of it for all
purposes.

 

10.                               Discharge and Defeasance

 

Subject to certain exceptions and conditions set forth in the Indenture, the
Company at any time may terminate some or all of its obligations under the Notes
and the Indenture if the Company deposits with the Trustee money or U.S.
Government Obligations for the payment of principal, premium, if any, and
interest, on the Notes to redemption or maturity, as the case may be.

 

11.                               Amendment, Supplement, Waiver

 

Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented with the consent of the Holders of a majority in aggregate
principal amount of the Notes then Outstanding (including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, Notes), and any existing default or compliance with any provision of
this Indenture or the Notes may be waived with the consent of the Holders of a
majority in aggregate principal amount of the Notes then Outstanding (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes).  Without the consent of any Holder
of a Note, the Indenture or the Notes may be amended or supplemented to, among
other things, cure any ambiguity, defect or inconsistency, or make any change
that does not adversely affect the rights or interests of any such Holder.

 

12.                               Defaults and Remedies

 

In the case of an Event of Default arising from events of bankruptcy or
insolvency specified in Section 6.1(9) or (10) of the Indenture, all Outstanding
Notes will become due and payable immediately without further action or notice. 
If any other Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in aggregate principal amount of the then Outstanding
Notes may declare all the Notes to be due and payable immediately by notice in
writing to the Company specifying the Event of Default.  Holders of the Notes
may not enforce the Indenture or the Notes except as provided in the Indenture. 
Subject to certain limitations, Holders of a majority in aggregate principal
amount of the then

 

A-9

--------------------------------------------------------------------------------


 

Outstanding Notes may direct the Trustee in its exercise of any trust or power. 
The Trustee may withhold from Holders of the Notes notice of any Default or
Event of Default (except a Default or Event of Default relating to the payment
of principal, premium or interest) if and so long as the Trustee in good faith
determines that withholding the notice is in the interests of the Holders of the
Notes.  The Company is required to deliver to the Trustee annually an Officer’s
Certificate regarding the compliance with the Indenture, and the Company is
required, within five Business Days after becoming aware of any Default or Event
of Default, to deliver to the Trustee a statement specifying such Default or
Event of Default.  The Holders of a majority in aggregate principal amount of
the Notes then Outstanding may on behalf of the Holders of all of the Notes
waive any past default and its consequences under the Indenture. The Holders of
a majority in aggregate principal amount of the then Outstanding Notes will have
the right to direct the time, method and place of conducting any proceeding for
any remedy available to the Trustee with respect to the Notes.  However, the
Trustee may refuse to follow any direction that conflicts with law or the
Indenture, or that may involve the Trustee in personal liability, and may take
any other action it deems proper that is not inconsistent with any such
direction received from Holders of Notes.

 

13.                               Trustee Dealings with the Company

 

Subject to certain limitations set forth in the Indenture, the Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Company, Subsidiary Guarantors or their Affiliates
with the same rights it would have if it were not Trustee.  In addition, the
Trustee shall be permitted to engage in transactions with the Company; provided,
however, that if the Trustee acquires any conflicting interest under the TIA,
the Trustee must (i) eliminate such conflict within 90 days of acquiring such
conflicting interest, (ii) apply to the Commission for permission to continue
acting as Trustee or (iii) resign.

 

14.                               No Recourse Against Others

 

No director, officer, employee, incorporator, stockholder, member, manager or
partner of the Company or any Subsidiary Guarantor, as such, will have any
liability for any obligations of the Company or any Subsidiary Guarantor under
the Notes, the Indenture or the Subsidiary Guarantees or for any claim based on,
in respect of, or by reason of, such obligations or their creation.  Each Holder
of Notes by accepting a Note waives and releases all such liability.  The waiver
and release are part of the consideration for issuance of the Notes.

 

15.                               Authentication

 

This Note shall not be valid until an authorized signatory of the Trustee (or an
authenticating agent acting on its behalf) manually signs the certificate of
authentication on the other side of this Note.

 

16.                               Abbreviations

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (= tenants in common), TEN ENT (= tenants by the entirety),
JT TEN (= joint tenants with rights of survivorship and not as tenants in
common), CUST (= custodian) and U/G/M/A (= Uniform Gift to Minors Act).

 

17.                               CUSIP and ISIN Numbers

 

The Company has caused CUSIP and ISIN numbers, if applicable, to be printed on
the Notes and have directed the Trustee to use CUSIP and ISIN numbers, if
applicable, in notices of redemption or purchase as a convenience to Holders. 
No representation is made as to the accuracy of such numbers either

 

A-10

--------------------------------------------------------------------------------


 

as printed on the Notes or as contained in any notice of redemption or purchase
and reliance may be placed only on the other identification numbers placed
thereon.

 

18.                               Governing Law

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

The Company will furnish to any Holder upon written request and without charge
to the Holder a copy of the Indenture.  Requests may be made to:

 

Triangle USA Petroleum Corporation
1200 17th Street
Suite 2600
Denver, Colorado, 80202
Attention: Chief Financial Officer
Facsimile: (303) 260-7125

 

A-11

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

I or we assign and transfer this Note to:

 

 

(Print or type assignee’s name, address and zip code)

 

 

(Insert assignee’s social security or tax I.D. No.)

 

and irrevocably appoint                        agent to transfer this Note on
the books of the Company.  The agent may substitute another to act for him.

 

Date:

Your Signature:

 

 

Signature Guarantee:

 

(Signature must be guaranteed)

 

 

Sign exactly as your name appears on the other side of this Note.

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 

The undersigned hereby certifies that it o is / o is not an Affiliate of the
Company and that, to its knowledge, the proposed transferee o is / o is not an
Affiliate of the Company.

 

In connection with any transfer or exchange of any of the Notes evidenced by
this certificate occurring prior to the date that is one year after the later of
the date of original issuance of such Notes and the last date, if any, on which
such Notes were owned by the Company or any Affiliate of the Company, the
undersigned confirms that such Notes are being:

 

CHECK ONE BOX BELOW:

 

(1)                                 o                                   
acquired for the undersigned’s own account, without transfer; or

 

(2)                                 o                                   
transferred to the Company; or

 

(3)                                 o                                   
transferred pursuant to and in compliance with Rule 144A under the Securities
Act of 1933, as amended (the “Securities Act”); or

 

(4)                                 o                                   
transferred pursuant to an effective registration statement under the Securities
Act; or

 

(5)                                 o                                   
transferred pursuant to and in compliance with Regulation S under the Securities
Act; or

 

A-12

--------------------------------------------------------------------------------


 

(6)                                 o                                   
transferred pursuant to another available exemption from the registration
requirements of the Securities Act of 1933, as amended.

 

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered Holder thereof; provided, however, that if box (5) or (6) is checked,
the Company may require, prior to registering any such transfer of the Notes, in
its sole discretion, such legal opinions, certifications and other information
as the Company may reasonably request to confirm that such transfer is being
made pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933, as amended, such as the
exemption provided by Rule 144 under such Act.

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Signature Guarantee:

 

 

 

 

 

 

 

 

(Signature must be guaranteed)

 

Signature

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

 

 

 

Dated:

 

A-13

--------------------------------------------------------------------------------


 

[TO BE ATTACHED TO GLOBAL NOTES]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTES

 

The following increases or decreases in this Global Note have been made:

 

Date of Exchange

 

Amount of decrease
in Principal
Amount of this
Global Note

 

Amount of increase
in Principal
Amount of this
Global Note

 

Principal Amount
of this Global Note
following such
decrease or increase

 

Signature of authorized
signatory of
Trustee or Notes
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-14

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you elect to have this Note purchased by the Company pursuant to Section 3.5
or 3.9 of the Indenture, check either box:

 

Section 3.5 o                     Section 3.9 o

 

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 3.5 or 3.9 of the Indenture, state the amount in principal
amount (must be in denominations of $2,000 or an integral multiple of $1,000 in
excess thereof):
$                                                                       and
specify the denomination or denominations (which shall not be less than the
minimum authorized denomination) of the Notes to be issued to the Holder for the
portion of the within Note not being repurchased (in the absence of any such
specification, one such Note will be issued for the portion not being
repurchased):                                    .

 

Date:

 

Your Signature

 

(Sign exactly as your name appears on the other side of the Note)

 

Signature Guarantee:

 

(Signature must be guaranteed)

 

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
Exchange Act Rule 17Ad-15.

 

A-15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Supplemental Indenture to Add Subsidiary Guarantors

 

SUPPLEMENTAL INDENTURE, (this “Supplemental Indenture”) dated as of [ ], 20[ ],
by and among the parties that are signatories hereto as Subsidiary Guarantors
(the “Guaranteeing Subsidiary”), and Wells Fargo Bank, National Association, as
Trustee under the Indenture referred to below.

 

W I T N E S S E T H:

 

WHEREAS, each of the Company and the Trustee have heretofore executed and
delivered an indenture dated as of July 18, 2014 (as amended, supplemented,
waived or otherwise modified, the “Indenture”), providing for the issuance of an
aggregate principal amount of $450.0 million of 6.75% Senior Notes due 2022 (the
“Notes) of the Company (as defined in the Indenture);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture to which the Guaranteeing Subsidiary shall unconditionally guarantee,
on a joint and several basis with the other Subsidiary Guarantors, all of the
Company’s Obligations under the Notes and the Indenture on the terms and
conditions set forth herein and under the Indenture (the “Guarantee”); and

 

WHEREAS, pursuant to Section 9.1 of the Indenture, the Company, any Subsidiary
Guarantor and the Trustee are authorized to execute and deliver this
Supplemental Indenture to amend or supplement the Indenture, without the consent
of any Holder;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary, the Company, the other Subsidiary Guarantors and the
Trustee mutually covenant and agree for the equal and ratable benefit of the
Holders of the Notes as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1.                  Defined Terms.  As used in this Supplemental
Indenture, terms defined in the Indenture or in the preamble or recitals hereto
are used herein as therein defined.  The words “herein,” “hereof” and “hereby”
and other words of similar import used in this Supplemental Indenture refer to
this Supplemental Indenture as a whole and not to any particular section hereof.

 

ARTICLE II

 

AGREEMENT TO BE BOUND; GUARANTEE

 

SECTION 2.1.                  Agreement to be Bound.  The Guaranteeing
Subsidiary hereby becomes a party to the Indenture as a Subsidiary Guarantor and
as such will have all of the rights and be subject to all of the obligations and
agreements of a Subsidiary Guarantor under the Indenture.

 

SECTION 2.2.                  Guarantee.  The Guaranteeing Subsidiary agrees, on
a joint and several basis with all the existing Subsidiary Guarantors, to fully,
unconditionally and irrevocably Guarantee to each Holder

 

B-1

--------------------------------------------------------------------------------


 

of the Notes and the Trustee the Guaranteed Obligations pursuant to Article X of
the Indenture on a senior basis.

 

ARTICLE III

 

MISCELLANEOUS

 

SECTION 3.1.                  Notices.  All notices and other communications to
the Subsidiary Guarantor shall be given as provided in the Indenture to the
Subsidiary Guarantor, at its address set forth below, with a copy to the Company
as provided in the Indenture for notices to the Company.

 

SECTION 3.2.                  Merger and Consolidation.  The Guaranteeing
Subsidiary shall not sell or otherwise dispose of all or substantially all of
its assets to, or consolidate with or merge with or into another Person (other
than the Company or any Restricted Subsidiary that is a Subsidiary Guarantor or
becomes a Subsidiary Guarantor concurrently with the transaction) except in
accordance with Section 4.1(d) of the Indenture.

 

SECTION 3.3.                  Release of Guarantee.  This Guarantee shall be
released in accordance with Section 10.2 of the Indenture.

 

SECTION 3.4.                  Parties.  Nothing expressed or mentioned herein is
intended or shall be construed to give any Person, firm or corporation, other
than the Holders and the Trustee, any legal or equitable right, remedy or claim
under or in respect of this Supplemental Indenture or the Indenture or any
provision herein or therein contained.

 

SECTION 3.5.                  Governing Law.  This Supplemental Indenture shall
be governed by, and construed in accordance with, the laws of the State of New
York.

 

SECTION 3.6.                  Severability.  In case any provision in this
Supplemental Indenture shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and such provision shall be ineffective only to the
extent of such invalidity, illegality or unenforceability.

 

SECTION 3.7.                  Benefits Acknowledged.  The Guaranteeing
Subsidiary’s Guarantee is subject to the terms and conditions set forth in the
Indenture.  The Guaranteeing Subsidiary acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by the
Indenture and this Supplemental Indenture and that the guarantee and waivers
made by it pursuant to this Guarantee are knowingly made in contemplation of
such benefits.

 

SECTION 3.8.                  Ratification of Indenture; Supplemental Indentures
Part of Indenture.  Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect.  This Supplemental Indenture
shall form a part of the Indenture for all purposes, and every Holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby.

 

SECTION 3.9.                  The Trustee.  The Trustee makes no representation
or warranty as to the validity or sufficiency of this Supplemental Indenture or
with respect to the recitals contained herein, all of which recitals are made
solely by the other parties hereto.

 

SECTION 3.10.           Counterparts.  The parties hereto may sign any number of
copies of this Supplemental Indenture.  Each signed copy shall be an original,
but all of them together represent the same

 

B-2

--------------------------------------------------------------------------------


 

agreement.  The exchange of copies of this Supplemental Indenture and of
signature pages by facsimile or PDF transmission shall constitute effective
execution and delivery of this Supplemental Indenture as to the parties hereto
and may be used in lieu of the original Supplemental Indenture for all
purposes.  Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

 

SECTION 3.11.           Execution and Delivery.  The Guaranteeing Subsidiary
agrees that the Guarantee shall remain in full force and effect notwithstanding
any failure to endorse on each Note a notation of any such Guarantee.

 

SECTION 3.12.           Headings.  The headings of the Articles and the Sections
in this Supplemental Indenture are for convenience of reference only and shall
not be deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

[SUBSIDIARY GUARANTOR],

 

as a Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ADDRESS FOR NOTICES]

 

 

 

 

Acknowledged by:

 

 

 

TRIANGLE USA PETROLEUM CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

B-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-5

--------------------------------------------------------------------------------